 

Exhibit 10.1

 

Executed Version

 



 

 

SECURITIES PURCHASE AGREEMENT

 

dated as of January 30, 2018

 

by and among

 

Lilis Energy, Inc.

 

and

 

The Purchasers party hereto

 



 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I. DEFINITIONS 1 1.1 Definitions 1       Article II.
PURCHASE AND SALE 9 2.1 Closing 9 2.2 Deliveries 9 2.3 Closing Conditions 10    
  Article III. REPRESENTATIONS AND WARRANTIES 12 3.1 Representations and
Warranties of the Company 12 3.2 Representations and Warranties of the
Purchasers 23       Article IV. OTHER AGREEMENTS OF THE PARTIES 24 4.1 Filings;
Other Actions 24 4.2 Standstill 25 4.3 Transfer Restrictions 26 4.4 Furnishing
of Information 28 4.5 Integration 29 4.6 Securities Laws Disclosure; Publicity
29 4.7 Stockholder Rights Plan 29 4.8 Use of Proceeds 29 4.9 Reservation and
Listing of Securities 30 4.10 Company Stockholder Approval 31 4.11 [RESERVED] 31
4.12 Certain Transactions and Confidentiality 31 4.13 Form D; Blue Sky Filings
32 4.14 Tax Matters 32 4.15 Board Representation Right 33       Article V.
MISCELLANEOUS 35 5.1 Fees and Expenses 35 5.2 Survival; Limitation on Liability
36 5.3 Entire Agreement 36 5.4 Notices 36 5.5 Amendments; Waivers 37 5.6
Headings 37 5.7 Successors and Assigns 37 5.8 No Third-Party Beneficiaries 37
5.9 Governing Law 37 5.10 Waiver of Jury Trial 38 5.11 Execution 38 5.12
Severability 38 5.13 Replacement of Securities 38

 

 

 

 

TABLE OF CONTENTS

(cont’d)

 

    Page       5.14 Remedies 38 5.15 Non-Recourse 39 5.16 Payment Set Aside 39
5.17 Independent Nature of Purchasers’ Obligations and Rights 40 5.18 Liquidated
Damages 40 5.19 Saturdays, Sundays, Holidays, etc 40 5.20 Construction and
Interpretation 40

 

Schedule I: Purchaser Allocation     Exhibit A: Form of Certificate of
Designation     Exhibit B: Form of Legal Opinion of Bracewell LLP     Exhibit C:
Form of Registration Rights Agreement     Exhibit D: Form of Nevada Opinion

 

 ii 

 

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of January 30,
2018, between Lilis Energy, Inc., a Nevada corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company proposes to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, shares of Preferred Stock (as defined
below), having the terms set forth in the Certificate of Designation (as defined
below); and

 

WHEREAS, shares of Preferred Stock will be convertible into shares of Common
Stock (as defined below) in accordance with the terms of the Certificate of
Designation; and

 

WHEREAS, in connection with the consummation of the purchase and sale of shares
of Preferred Stock pursuant to this Agreement, the Company and the Purchasers
will enter into the Registration Rights Agreement (as defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

Article I.

DEFINITIONS

 

1.1         Definitions. As used in this Agreement, the following terms have the
meanings set forth in this Section 1.1:

 

“2016 Plan” means the Lilis Energy, Inc. 2016 Omnibus Incentive Plan, as amended
from time to time.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act; provided, that no portfolio company of a Purchaser or its
Affiliates shall be considered or otherwise deemed an Affiliate thereof.

 

“Agreement” shall have the meaning ascribed to such term in the preamble.

 

“Articles of Incorporation” shall mean the Amended and Restated Articles of
Incorporation of the Company, dated as of October 10, 2011, as amended from time
to time.

 

 

 

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or Texas are authorized or required by law
or other governmental action to close.

 

“Capitalization Date” shall have the meaning ascribed to such term in Section
3.1(g).

 

“Certificate of Designation” means the Certificate of Designation of
Preferences, Rights and Limitations of Series C 9.75% Convertible Participating
Preferred Stock to be filed prior to the Closing by the Company with the
Secretary of State of Nevada, in the form of Exhibit A attached hereto.

 

“Closing” means the closing of the purchase and sale of the Purchased Shares
pursuant to Section 2.1.

 

“Closing Date” means the date on which the Closing actually occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company” shall have the meaning ascribed to such term in the preamble.

 

“Company Counsel” means Bracewell LLP.

 

“Company Stock Awards” shall have the meaning scribed to such term in Section
3.1(g).

 

“Company Stockholders” means the holders of shares of Common Stock.

 

“Effect” means any change, event, effect or circumstance.

 

 2 

 

 

“Environmental Laws” means any Law, relating in any way to protection of the
environment, preservation or reclamation of natural resources, pollution,
occupational or public health or safety, or the management, release or
threatened release of, or exposure to, any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Purchaser directly or indirectly resulting
from or based upon (a) violation of or liability under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement,
Proceeding or other arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 or Title IV of
ERISA and Section 412 or 430 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means: (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
to satisfy the minimum funding standard applicable to that Plan for a plan year
under Section 412 or 430 of the Code or Section 302 of ERISA; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by the Company or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Multiemployer Plan or to appoint a trustee to administer
any Plan; (f) the incurrence by the Company or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Title IV of ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“First Lien Closing” means the occurrence of the Closing Date (as defined in the
First Lien Credit Agreement) and the consummation of the transactions to be
consummated on such Closing Date pursuant to the terms of the First Lien Credit
Agreement.

 

 3 

 

 

“First Lien Credit Agreement” means that certain Amended and Restated Senior
Secured Term Loan Credit Agreement, dated as of January 30, 2018, by and among
the Company, the guarantors from time to time party thereto, the lenders party
thereto and Riverstone Credit Management, LLC, as administrative agent and
collateral agent, as amended from time to time (in accordance with the Second
Lien Credit Agreement, any applicable intercreditor agreement and the
Certificate of Designation).

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Governmental Entity” means any court, administrative agency or commission or
other governmental or arbitral body or authority or instrumentality, whether
federal, state, local or foreign, and any applicable industry self-regulatory
organization.

 

“Hazardous Materials” means all pollutants, contaminants, chemicals, materials,
substances, wastes, mixtures, pesticides, and any other substance for which
liability or standards of conduct may be imposed under any Environmental Law,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, noise, odor, mold, infectious
or medical wastes and all other materials, substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Information” shall have the meaning ascribed to such term in Section 4.12(b).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Investor Director” shall have the meaning ascribed to such term in Section
4.15(a).

 

“Knowledge of the Company” means the actual knowledge of one or more executive
officers of the Company.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
constitution, principle of common law, resolution, ordinance, code, order,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity.

 

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 4.3(d).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

 4 

 

 

“Material Adverse Effect” means, with respect to the Company, any Effect that,
individually or taken together with all other Effects that have occurred prior
to the date of determination of the occurrence of the Material Adverse Effect,
is or is reasonably likely to be materially adverse to the business, assets,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole; provided, however, that in no event shall
any of the following, alone or in combination, be deemed to constitute a
Material Adverse Effect or be taken into account in determining whether a
Material Adverse Effect has occurred: (i) any change in the Company’s stock
price or trading volume, (ii) any failure by the Company to meet revenue,
earnings production or other projections, (iii) any change in commodity prices
or other Effect affecting the oil and gas industry generally, or the United
States economy generally, or any Effect that results from changes affecting
general worldwide economic or capital market conditions, in each case except to
the extent such change of Effect disproportionately affects the Company and its
Subsidiaries, taken as a whole, relative to other oil and gas exploration and
production companies operating in the United States, (iv) any Effect caused by
or resulting from the announcement or pendency of the transactions contemplated
by the Transaction Documents, the OEP Acquisition Agreement, the First Lien
Credit Agreement or the Second Lien Credit Agreement (or any amendment thereof)
or the identity of a Purchaser or any of its Affiliates as the purchasers in
connection with the transactions contemplated by this Agreement, (v) acts of war
or terrorism or natural disasters, (vi) the performance of the obligations under
the Transaction Documents and the OEP Acquisition Agreement and the consummation
of the transactions contemplated hereby and thereby, including compliance with
the covenants set forth herein and therein, or any action taken or omitted to be
taken by the Company at the request or with the prior consent of the Purchasers,
(vii) in and of itself, the commencement of any suit, action or proceeding
(provided that such exclusion shall not apply to any underlying fact, event or
circumstance that may have caused or contributed to such action, suit or
proceeding), or any liability, sanction or penalty arising from any governmental
proceeding or investigation that was commenced prior to the date of this
Agreement and disclosed by the Company in this Agreement, in a correspondingly
identified schedule attached hereto or in any SEC Report filed with or furnished
to the Commission prior to the date of this Agreement, (viii) changes in GAAP or
other accounting standards (or any interpretation thereof) or (ix) changes in
any Laws or other binding directives issued by any Governmental Entity or
interpretations or enforcement thereof, provided, however, that (A) the
exceptions in clause (i) or (ii) shall not prevent or otherwise affect a
determination that any Effect underlying such change or failure has resulted in,
or contributed to, a Material Adverse Effect, (B) without limiting clause (iii),
with respect to clauses (viii) and (ix), such Effects, alone or in combination,
may be deemed to constitute, or be taken into account in determining whether a
Material Adverse Effect has occurred, but only to the extent that such Effects
disproportionately affect the Company and its Subsidiaries, taken as a whole,
relative to other oil and gas exploration and production companies operating in
the United States.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(jj).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate contributes or has any
obligations or liabilities (current or contingent).

 

 5 

 

 

“OEP Acquisition Agreement” means the Purchase and Sale Agreement dated as of
January 30, 2018 between the Company and OneEnergy Partners Operating, LLC.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(gg).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as determined under ERISA.

 

“Preferred Stock” means the Company’s Series C 9.75% Convertible Participating
Preferred Stock, par value $0.0001 per share, having the rights, preferences and
privileges set forth in the Certificate of Designation.

 

“Proxy Statement” shall have the meaning ascribed to such term in Section 4.10.

 

“Purchased Shares” shall have the meaning ascribed to such term in Section 2.1.

 

“Purchaser” and/or “Purchasers” shall have the meaning ascribed to such terms in
the preamble.

 

“Purchaser Majority” shall have the meaning ascribed to such term in Section
4.15(a).

 

“Purchasers’ Transaction Expense Amount” means all reasonable and documented
out-of-pocket fees and expenses incurred by the Purchasers in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents.

 

“Registration Rights Agreement” means the Registration Rights Agreement, to be
dated as of the Closing Date, by and among the Company and the Purchasers, in
the form of Exhibit C attached hereto.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Underlying Shares by each Purchaser as provided for in the Registration Rights
Agreement.

 

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

 

 6 

 

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issuable upon conversion in full of all then outstanding
shares of Preferred Stock, ignoring any conversion limits set forth in Section
7(f) of the Certificate of Designation.

 

“Requisite Stockholder Approval” shall have the meaning ascribed to such term in
Section 4.10.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any rule or regulation hereafter adopted by the Commission having substantially
the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Second Lien Amendment” means Amendment No. 4 to the Second Lien Credit
Agreement, to be dated on or before the Closing Date, by and among the parties
to the Second Lien Credit Agreement, amending the Second Lien Credit Agreement
to, among other matters, permit the issuance by the Company of the Preferred
Stock.

 

“Second Lien Credit Agreement” means that certain Credit Agreement, dated as of
April 26, 2017, by and among the Company, the guarantors from time to time party
thereto, the lenders party thereto and Wilmington Trust, National Association,
as administrative agent, as may be amended, restated, amended and restated,
replaced, refinanced, supplemented or otherwise modified from time to time
(including, for the avoidance of doubt, documentation evidencing the Term Loan
Take Back Debt (as defined therein)).

 

“Second Lien Registration Rights Agreement” means that certain Registration
Rights Agreement, by and among the Company and the lenders party thereto, dated
as of April 26, 2017, as amended from time to time.

 

“Securities” means the shares of Preferred Stock issued pursuant to the
Transaction Documents and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Specified Party” shall have the meaning ascribed to such term Section 4.15(i).

 

“Specified Second Lien Credit Agreement” means the Second Lien Credit Agreement
(i) if then in effect and an Affiliate of Värde Partners, Inc. is then a lender
thereunder and the “Lead Lender” (as defined therein)), as then in effect or
(ii) if not then in effect or an Affiliate of Värde Partners, Inc. is not then a
lender thereunder and the “Lead Lender”, as last in effect immediately prior to
earlier of (A) the time at which it was terminated and paid in full in
accordance with the terms thereof or (B) the time at which an Affiliate of Värde
was no longer a lender thereunder and the “Lead Lender”.

 

 7 

 

 

“Stated Value” shall have the meaning ascribed to such term in the Certificate
of Designation.

 

“Stockholder Meeting” shall have the meaning ascribed to such term in Section
4.10.

 

“Subscription Amount” shall mean, as to each Purchaser, the aggregate amount to
be paid for the Purchased Shares purchased by such Purchaser hereunder as set
forth opposite such Purchaser’s name on Schedule I hereto under the heading
“Subscription Amount”.

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Tax” means any federal, state, local, or non-U.S. income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated or other tax of any kind whatsoever, including any
interest, penalty or addition thereto.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or NYSE National, (or any successors
to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Certificate of Designation,
the Registration Rights Agreement and all exhibits and schedules thereto and
hereto.

 

“Transfer Agent” means Corporate Stock Transfer, Inc., the current transfer
agent and registrar for the Common Stock, and any successor transfer agent and
registrar for the Common Stock.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the shares of Preferred Stock issued pursuant to the Transaction
Documents.

 

 8 

 

 

“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Article II.

PURCHASE AND SALE

 

2.1         Closing.

 

(a)          On the Closing Date, on the terms and subject to the conditions set
forth herein, the Company agrees to sell to the Purchasers, and the Purchasers,
severally and not jointly, agree to purchase from the Company, an aggregate of
100,000 shares of Preferred Stock (the “Purchased Shares”) with an aggregate
Stated Value of $100,000,000, with each Purchaser purchasing such number of
shares of Preferred Stock as set forth opposite such Purchaser’s name on
Schedule I hereto, at a purchase price of $1,000 per share of Preferred Stock.
On the first Business Day that is on or following the satisfaction or waiver of
the covenants and conditions set forth in Section 2.3 (other than those
conditions which, by their terms, are to be satisfied or waived at the Closing,
but subject to the satisfaction or waiver thereof), the Closing shall occur at
the offices of Kirkland & Ellis LLP, 609 Main Street, Houston, Texas 77002 or
such other location as the parties shall mutually agree.

 

2.2         Deliveries.

 

(a)          On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

 

(i)          evidence of the number of shares of Purchased Shares purchased by
such Purchaser having been issued in book-entry form to such Purchaser;

 

(ii)         a copy of the Certificate of Designation certified by the Secretary
of State of the State of Nevada on or one Business Day prior to the Closing
Date;

 

(iii)        the Registration Rights Agreement duly executed by the Company;

 

(iv)        a certificate of the Company signed on behalf of the Company by an
executive officer and dated as of the Closing Date, certifying that the
conditions in Section 2.3(b) (other than clause (iv) thereof) have been
satisfied;

 

 9 

 

 

(v)         a certificate of the Company’s Secretary, dated as of the Closing
Date, certifying (A) the Company’s Articles of Incorporation (including the
Certificate of Designation and any other certificates of designation for other
series of preferred stock) and bylaws, as then in effect and attached thereto,
(B) the resolutions adopted by the Company’s Board of Directors authorizing the
transactions contemplated hereby and (C) as to the signatures and authority of
the Persons signing the Transaction Documents and related documents on behalf of
the Company;

 

(vi)        an opinion from Company Counsel, in substantially the form attached
hereto as Exhibit C, which shall be addressed to the Purchasers and dated as of
the Closing Date;

 

(vii)       an opinion of Nevada counsel, in substantially the form attached
hereto as Exhibit D, which shall be addressed to the Purchasers and dated as of
the Closing Date;

 

(viii)      payment of the Purchasers’ Transaction Expense Amount in respect of
the Closing, payable by wire transfer of immediately available funds to the
account(s) designated in advance of the Closing Date by the Purchasers or their
designee(s); and

 

(ix)         a cross-receipt, duly executed by the Company, acknowledging
receipt from the Purchasers of the aggregate Subscription Amount.

 

(b)          On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company, the following:

 

(i)          payment of such Purchaser’s Subscription Amount in cash by wire
transfer of immediately available funds to an account designated in advance of
the Closing Date by the Company;

 

(ii)         a certificate of such Purchaser signed on behalf of such Purchaser
by a duly authorized Person and dated as of the Closing Date, certifying that
the conditions in Sections 2.3(c) (other than clause (iii) thereof) have been
satisfied;

 

(iii)        the Registration Rights Agreement duly executed by such Purchaser;
and

 

(iv)        a cross-receipt, duly executed by such Purchaser, acknowledging such
Purchaser’s receipt of the number of shares of Preferred Stock set forth
opposite such Purchaser’s name on Schedule 1.

 

2.3         Closing Conditions.

 

(a)          Mutual Closing Conditions. The obligations of the Purchasers, on
the one hand, and the Company, on the other hand, to effect the Closing is
subject to the satisfaction or, to the extent permitted by applicable Law,
waiver by Purchasers whose aggregate Subscription Amounts represent a majority
of the aggregate Subscription Amounts of all Purchasers and the Company, at or
prior to the Closing of the following conditions:

 

 10 

 

 

(i)          no temporary restraining order, preliminary or permanent injunction
or other judgment or order issued by any Governmental Authority and no Law shall
be in effect restraining, enjoining, making illegal or otherwise prohibiting the
consummation of the transactions contemplated by this Agreement;

 

(ii)         the Company shall have filed the Certificate of Designation with
the Secretary of State of the State of Nevada and the Certificate of Designation
shall be in full force and effect;

 

(iii)        the Second Lien Amendment shall have been duly executed and
delivered by each of the parties thereto; and

 

(iv)        the First Lien Closing shall have occurred or shall occur
contemporaneously with the Closing.

 

(b)          Purchaser Closing Conditions. The obligations of the Purchasers to
effect the Closing are also subject to the satisfaction or, to the extent
permitted by applicable Law, waiver by Purchasers whose aggregate Subscription
Amounts represent a majority of the aggregate Subscription Amounts of all
Purchasers at or prior to the Closing of the following conditions:

 

(i)          (A) the representations and warranties of the Company set forth in
Section 3.1 shall be true and correct in all material respects (other than
Sections 3.1(b)(i), 3.1(c), 3.1(d), 3.1(f), 3.1(g), 3.1(s), 3.1(u) or 3.1(w) or
any other representations qualified by materiality which, in each case, shall be
true and correct in all respects) as of the date of this Agreement and as of the
Closing Date as though made on and as of such date (except to the extent that
such representation or warranty speaks to an earlier date, in which case as of
such earlier date);

 

(ii)         there shall not be pending any suit, action or proceeding by any
Governmental Authority or shareholder of the Company (other than a Purchaser or
its Affiliates) seeking to restrain, enjoin or prohibit the consummation of the
transactions contemplated by this Agreement;

 

(iii)        the Company shall have performed and complied with, in all material
respects, its obligations, covenants and agreements required to be performed by
it pursuant to this Agreement at or prior to the Closing;

 

(iv)        the Company shall have delivered to the Purchasers all deliverables
required to be delivered by the Company pursuant to Section 2.2(a);

 

(v)         the OEP Acquisition Agreement shall be in full force and effect and
the Company shall not be in breach thereof in any material respect;

 

 11 

 

 

(vi)        both of (A) the First Lien Credit Agreement and (B) the Specified
Second Lien Credit Agreement shall, in each case, be in full force and effect
and no “Default” or “Event of Default” thereunder shall have occurred and be
continuing;

 

(vii)       a number of Underlying Shares at least equal to the Required Minimum
for all of the Purchased Shares as of the Closing Date shall have been reserved
by the Company and approved, subject to official notice of issuance, for listing
on the NYSE American; and

 

(viii)      no notice of delinquency or delisting from the NYSE American shall
have been received by the Company with respect to the Common Stock.

 

(c)          Company Closing Conditions. The obligation of the Company to effect
the Closing is also subject to the satisfaction or, to the extent permitted by
applicable Law, waiver by the Company at or prior to the Closing of the
following conditions:

 

(i)          (A) the representations and warranties of the Purchasers set forth
in Section 3.2 shall be true and correct in all material respects (other
than Sections 3.2(a), 3.2(b) or 3.2(d), which shall be true and correct in all
respects) as of the date of this Agreement and as of the Closing Date as though
made on and as of such date (except to the extent that such representation or
warranty speaks to an earlier date, in which case as of such earlier date);

 

(ii)         each of the Purchasers shall have performed and complied with, in
all material respects, its obligations, covenants and agreements required to be
performed by it pursuant to this Agreement at or prior to the Closing; and

 

(iii)        each of the Purchasers shall have delivered to the Company all
deliverables required to be delivered by the Purchasers pursuant to Section
2.2(b).

 

Article III.

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser, as of the date hereof and as of the
Closing Date, that, except as disclosed in the SEC Reports filed with or
furnished to the Commission and publicly available prior to the date of this
Agreement (excluding any risk factor disclosure and disclosure of risks included
in any “forward-looking statements” disclaimer or other statements included in
such SEC Reports to the extent that they are predictive, forward-looking or
primarily cautionary in nature, in each case other than any specific factual
information contained therein, and excluding any supplement, modification or
amendment thereto made after the date hereof):

 

 12 

 

 

(a)          Subsidiaries. The Company owns, directly or indirectly, all of the
capital stock or other equity interests of each Subsidiary free and clear of any
Liens (except for Liens created under or expressly permitted by the First Lien
Credit Agreement and Second Lien Credit Agreement), and all of the issued and
outstanding shares of capital stock or other equity interests of each Subsidiary
have been validly issued, are fully paid and nonassessable (except in the case
of any Subsidiary that is a limited liability company, as such nonassessability
may be affected by the applicable limited liability company Law) and were not
issued in violation of any preemptive or similar rights to subscribe for or
purchase securities. None of the Company’s Subsidiaries is currently prohibited,
directly or indirectly, from paying any dividends or distributions to the
Company, from making any other distribution on such Subsidiary’s capital stock
or other equity securities, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company, except for (i) such prohibitions under applicable Law, applicable
organizational or charter documents, the First Lien Credit Agreement or the
Second Lien Credit Agreement, (ii) restrictions on the subletting, assignment or
transfer of any property, right or asset that is subject to a lease, license or
similar contract, or the assignment or transfer of any such lease, license or
other similar contract, and (iii) other restrictions incurred in the ordinary
course of business under agreements or instruments not relating to indebtedness
of the Company or any of its Subsidiaries.

 

(b)          Organization and Qualification.

 

(i)          The Company and each of the Subsidiaries is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite corporate or other applicable entity power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.

 

(ii)         Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except to the extent
that any failure to be so qualified or in good standing has not had, and would
not reasonably be expected to have, a Material Adverse Effect.

 

(c)          Authorization: Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. Except for
obtaining the Requisite Stockholder Approval, the execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further approval of the Board of Directors or the Company’s stockholders is
required in connection herewith or therewith. This Agreement and each other
Transaction Document to which the Company is a party has been (or upon delivery
or filing thereof will have been) duly executed by the Company and, when
delivered or filed with the Secretary of State of the State of Nevada, as
applicable, in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms (except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws of general applicability relating to or affecting creditors’ rights
or by general equity principles).

 

 13 

 

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents to which it is a
party and the consummation by it of the transactions contemplated hereby and
thereby (including the issuance and sale of the Purchased Shares) do not and
will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) assuming (A) the due execution and
delivery of the Second Lien Amendment by the parties thereto and (B) the
occurrence of the First Lien Closing, conflict with, or constitute a material
default (or an event that with notice or lapse of time or both would become a
material default) under, result in the creation of any Lien upon any of the
properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise and including,
for the avoidance of doubt, the First Lien Credit Agreement and Second Lien
Credit Agreement) to which the Company or any Subsidiary is a party or by which
any property or asset of the Company or any Subsidiary is bound, or (iii)
subject to the Required Approvals, conflict with or result in a material
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound.

 

(e)          Filings, Consents and Approvals. Assuming (A) the due execution and
delivery of the Second Lien Amendment by the parties thereto and (B) the
occurrence of the First Lien Closing, the Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Entity or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) as contemplated by Sections 4.6, 4.9,
4.10, 4.13 and 4.15, (ii) as contemplated by the Registration Rights Agreement,
(iii) as required in connection with the listing of the Underlying Shares on the
NYSE American, (iv) the filing of the Certificate of Designation with the
Secretary of State of the State of Nevada, and (v) as may be required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended in connection
with the conversion of shares of Preferred Stock (collectively, the “Required
Approvals”).

 

 14 

 

 

(f)           Issuance of the Securities. The Purchased Shares have been duly
authorized and, when the Certificate of Designation has been filed with the
Secretary of State of the Stated of Nevada and the Purchased Shares have been
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable and free and clear
of all Liens imposed by, or arising through, the Company other than (i)
restrictions on transfer provided for in the Transaction Documents and (ii)
restrictions on certain actions as provided in Section 4.2. The Underlying
Shares, when issued in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable and free and clear of all
Liens imposed by, or arising through, the Company other than (i) restrictions on
transfer provided for in the Transaction Documents and (ii) restrictions on
certain actions as provided in Section 4.2. The Company has reserved from its
duly authorized Common Stock a number of shares of Common Stock for issuance of
the Underlying Shares at least equal to the Required Minimum on the Closing
Date.

 

(g)          Capitalization. The authorized shares of capital stock consist of
(i) 150,000,000 shares of Common Stock and (ii) 10,000,000 shares of preferred
stock, par value $0.0001 per share. As of the close of business on January 26,
2018 (the “Capitalization Date”), (i) 53,376,764 shares of Common Stock were
issued and outstanding, (ii) zero shares of preferred stock were issued and
outstanding, (iii) 7,247,000 shares of Common Stock were reserved for issuance
upon the exercise of stock options outstanding on such date and 6,666 shares of
Common Stock were reserved for issuance upon the exercise or payment of stock
units (including deferred stock units, restricted stock and restricted stock
units) or other equity-based incentive awards granted pursuant to any plans,
agreements or arrangements of the Company and outstanding on such date
(collectively, the “Company Stock Awards”), (iv) 11,862,800 shares of Common
Stock were reserved for issuance upon the exercise of outstanding warrants and
(v) zero shares of Common Stock were held by the Company in its treasury. Since
the Capitalization Date, the Company has not sold or issued or repurchased,
redeemed or otherwise acquired any shares of the Company’s capital stock or
other equity securities other than (i) shares of Common Stock issued in respect
of the exercise of Company Stock Awards in the ordinary course of business and
(ii) the execution and delivery of this Agreement and the OEP Acquisition
Agreement. Except as contemplated by the Transaction Documents, the OEP Purchase
Agreement and the Second Lien Credit Agreement and as set forth in this Section
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. None of (i) the issuance and sale of
the Purchased Shares pursuant to this Agreement or (ii) the issuance of shares
of Common Stock upon conversion of the Purchased Shares will obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) or result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company have
been duly authorized and validly issued, are fully paid and nonassessable and
have been issued in compliance with all federal and state securities Laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. Except as provided in
the Transaction Documents and the Second Lien Credit Agreement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the Knowledge of the Company, between or among any of the Company’s
stockholders.

 

 15 

 

 

(h)          SEC Reports; Financial Statements.

 

(i)          The Company has filed with or furnished to the Commission all
reports, schedules, forms, statements and other documents required to be filed
with or furnished to the Commission by the Company under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
December 31, 2015 (all such materials filed or furnished by the Company, whether
or not required to be filed or furnished, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
complied in all material respects with applicable accounting requirements and
the rules and regulations of the Commission with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles applied on a
consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(ii)         The Company (i) has implemented and maintains disclosure controls
and procedures (as defined in Rule 13a-15(e) under the Exchange Act) that are
reasonably designed to ensure that material information relating to the Company,
including its Subsidiaries, is made known to the individuals responsible for the
preparation of the Company’s filings with the Commission and (ii) has disclosed,
based on its most recent evaluation prior to the date of this Agreement, to the
Company’s outside auditors and the Board of Directors’ audit committee (A) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting (as defined in Rule 13a-15(f) under
the Exchange Act) that are reasonably likely to materially adversely affect the
Company’s ability to record, process, summarize and report financial information
and (B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

 

 16 

 

 

(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
or furnished prior to the date hereof: (i) there has been no event, occurrence
or development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice, (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP and (C) liabilities under the Transaction Documents, the First
Lien Credit Agreement, the Second Lien Credit Agreement and the OEP Acquisition
Agreement, and (iii) the Company has not altered its methods of accounting.

 

(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the Knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any Government Entity (collectively, an
“Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or (ii) if adversely
determined, would reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary, nor any director or officer thereof (in
his or her capacity as a director or officer of the Company), is or has been the
subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the Knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or, to the Knowledge of the Company, former director or officer of the
Company (in his or her capacity as a director or officer of the Company). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

 

(k)          Labor Relations. No strike, concerted refusal to work or other
similar material labor dispute exists or, to the Knowledge of the Company, is
imminent with respect to any of the employees of the Company. None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company or such Subsidiary, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement. To the Knowledge of the Company, no executive officer of the Company
or any Subsidiary, is, or is now expected to be, in violation of any material
term of any employment contract, confidentiality, disclosure or proprietary
information agreement or noncompetition agreement, or any other contract or
agreement or any restrictive covenant in favor of any third party, and the
continued employment of each such executive officer does not subject the Company
or any of its Subsidiaries to any liability with respect to any of the foregoing
matters. The Company and its Subsidiaries are in material compliance with all
Laws relating to employment and employment practices, terms and conditions of
employment and wages and hours. There are no material Actions against the
Company pending, or to the Knowledge of the Company, threatened to be filed in
connection with the employment of any employee of the Company or any of its
Subsidiaries.

 

 17 

 

 

(l)           Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any Governmental Entity or (iii)
is or has been in violation of any Laws, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

(m)         Sarbanes-Oxley. The Company, the Subsidiaries and the Company’s
officers and directors (in their capacity as such) are in material compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof and as of the Closing Date.

 

(n)          Regulatory Permits. Except as would not reasonably be expected to
have a Material Adverse Effect, (i) the Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate Governmental
Entity necessary to conduct their respective businesses as described in the SEC
Reports and have fulfilled and performed all of their respective obligations
with respect to such certificates, authorizations and permits and (ii) no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or result in any other impairment of the
rights of the holder of such certificates, authorizations and permits.

 

(o)          Title to Assets. The Company and the Subsidiaries have generally
satisfactory title to all of their interests in producing oil and gas properties
and to all of their material interests in non-producing oil and gas properties,
in each case free and clear of all Liens, except for Liens created under or
expressly permitted by the First Lien Credit Agreement and Second Lien Credit
Agreement.

 

(p)          Intellectual Property. The Company and the Subsidiaries have, or
have rights to use, all trademarks, service marks, trade names, trade secrets,
information, copyrights, and other intellectual property rights and similar
rights material to its business as presently conducted (collectively, the
“Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received, since the date of the latest audited financial statements included
within the SEC Reports, a written notice of a claim that the Intellectual
Property Rights violate the intellectual property rights of any Person. To the
Knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.

 

 18 

 

 

(q)          Insurance. Each of the Company and its Subsidiaries carry, or are
covered by, insurance from insurers of recognized financial responsibility in
such amounts and covering such risks as is reasonably adequate for the conduct
of their respective businesses and the value of their respective properties and
as is customary for companies engaged in similar businesses in similar
industries. All material policies of insurance of the Company and its
Subsidiaries are in full force and effect; the Company and its Subsidiaries are
in compliance with the terms of such policies in all material respects; there
are no material claims by the Company or any of its Subsidiaries under any such
policy or instrument as to which any insurance company is denying liability or
defending under a reservation of rights clause; and none of the Company or any
of its Subsidiaries has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(r)           Related Party Transactions. Since December 31, 2015, neither the
Company nor any of its Subsidiaries has entered into (i) any transaction
required to be disclosed in SEC Reports prior to the date hereof pursuant to
Item 404 of Regulation S-K promulgated by the Commission that has not been so
disclosed or (ii) any related party transaction subject to the Company’s related
party transactions policy that has not been approved in accordance with such
policy.

 

(s)          Certain Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Company or any Subsidiary to any broker, financial
advisor, finder, placement agent, investment banker or other similar Person with
respect to the offer and sale of the Purchased Shares.

 

(t)           Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Purchased Shares by
the Company to the Purchasers as contemplated hereby. The issuance and sale of
the Purchased Shares hereunder does not contravene the rules and regulations of
the NYSE American.

 

(u)          Investment Company. The Company is not, and immediately after the
issuance and sale of the Purchased Shares and receipt of payment therefor will
not be, an “investment company” within the meaning of the Investment Company Act
of 1940, as amended.

 

(v)         Registration Rights. Except as set forth on Schedule 3.1(v), no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company or any Subsidiary. Except as
provided in the Second Lien Registration Rights Agreement, the Company has not
granted registration rights to any Person other than the Purchasers that would
provide such Person priority over the Purchasers’ rights with respect to any
registration pursuant to the Registration Rights Agreement.

 

(w)         Registration and Transfer Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and is listed on NYSE
American, and the Company has not taken (and, to the Knowledge of the Company,
no Person has taken) any action designed to, or which to the Knowledge of the
Company, is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating (or seeking to
terminate) such registration or listing.

 

 19 

 

 

(x)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

(y)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
offering of the Purchased Shares to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable stockholder approval provisions of the NYSE American.

 

(z)          Tax Status. The Company and its Subsidiaries each (i) has made or
filed all United States federal, state and local income and all other material
Tax Returns, reports and declarations required by any jurisdiction to which it
is subject and (ii) has paid all Taxes and other governmental assessments and
charges that are material in amount or shown or determined to be due on such Tax
Returns, reports and declarations.

 

(aa)        ERISA. No ERISA Event has occurred or is reasonably expected to
occur that could reasonably be expected to result in a Material Adverse Effect.

 

(bb)       No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Purchased Shares by any
form of general solicitation or general advertising (as those terms are used in
Regulation D promulgated under the Securities Act).

 

(cc)        Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the Knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any Person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

 20 

 

 

(dd)       Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective Representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its Representatives. The Company acknowledges and agrees that no Purchaser
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.

 

(ee)        Regulation M Compliance. The Company has not, and to the Knowledge
of the Company, no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, or (ii) sold, bid for, purchased, or paid
any compensation for soliciting purchases of, any of the Securities.

 

(ff)         Stock Option Plans. To the Knowledge of the Company, each stock
option granted by the Company under the 2016 Plan was granted (i) in accordance
with the terms of the 2016 Plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and applicable law. To the Knowledge of the
Company, no stock option granted under the 2016 Plan has been backdated. To the
Knowledge of the Company, the Company has not intentionally granted, and there
is no and has been no Company policy or practice to intentionally grant, stock
options under the 2016 Plan prior to, or otherwise intentionally coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(gg)       Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

 21 

 

 

(hh)       Environmental Matters.

 

(i)          Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and its Subsidiaries (i) for the last 5 years have
been and are in compliance with all Environmental Laws, which compliance
includes and has included obtaining, maintaining and complying with any permit,
license, authorization or other approval required under any Environmental Law,
(ii) have not incurred, assumed, provided an indemnity with respect to, or
otherwise become subject to any Environmental Liability of any other Person and
(iii) have not received any notice, report, order, directive or other
information regarding any actual or alleged violation of or liability under
Environmental Laws, and are not subject to any pending or, to the Knowledge of
the Company, threatened Proceedings arising under Environmental Laws, in each
case the subject matter of which is unresolved.

 

(ii)         Except as would not reasonably be expected to have a Material
Adverse Effect, neither the Company nor any Subsidiary has treated, stored,
released, discharged, disposed of, arranged for or permitted the disposal of,
transported, handled, manufactured, distributed, or exposed any Person to, or
owned or operated any property or facility which is or has been contaminated by,
any Hazardous Materials, in each case so as to give rise to any Environmental
Liability of the Company or its Subsidiaries.

 

(ii)          U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

(jj)          Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the Knowledge of the Company or any
Subsidiary, threatened.

 

Except for the representations and warranties made by the Company in this
Section 3.1, neither the Company nor any other Person makes any express or
implied representation or warranty with respect to the Company or any
Subsidiaries or their respective businesses, operations, assets liabilities,
condition or prospects, and the Company hereby disclaims any such other
representations or warranties. In particular, without limiting the foregoing
disclaimer, neither the Company nor any other Person makes or has made any
representation or warranty to the Purchasers, or any of their respective
Affiliates or representatives with respect to (i) any financial projection,
forecast, estimate, budget or prospect information relating to the Company or
any of its Subsidiaries or their respective business, or (ii) except for the
representations and warranties made by the Company in this Section 3.1 and any
certificate delivered in connection with Section 2.2(a)(iv) and 2.2(a)(v), any
oral or written information presented to the Purchasers, or any of their
respective Affiliates or representatives, in the course of their due diligence
investigation of the Company, the negotiation of this Agreement or in the course
of the transactions contemplated hereby. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall limit the right of the
Purchasers to rely on the representations, warranties, covenants and agreements
made to the Purchasers expressly set forth in the Transaction Documents or in
any certificate delivered thereunder or hereunder.

 

 22 

 

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants to the
Company, as of the date hereof and as of the Closing Date, that:

 

(a)          Organization; Authority. Such Purchaser is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar laws of general applicability
relating to or affecting creditors’ rights or by general equity principles).

 

(b)          Own Account. Such Purchaser understands that the Securities are
“restricted securities,” as defined in Section (a)(3) of Rule 144 of the
Securities Act, and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to a Registration Statement or otherwise in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities hereunder in the ordinary course of its business.

 

(c)          Available Funds. Such Purchaser currently has sufficient cash,
capital commitments, available lines of credit or other sources of immediately
available funds to make payment of all amounts to be paid by such Purchaser
hereunder.

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501 of Regulation D promulgated under the Securities Act.

 

 23 

 

 

(e)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, Representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(f)           Experience of Such Purchaser. Such Purchaser, either alone or
together with its Representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(g)          General Solicitation. Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

 

Article IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Filings; Other Actions. Following the execution of this Agreement,
the Purchasers, on the one hand, and the Company, on the other hand, will
cooperate and consult with the other and use commercially reasonable efforts to
prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, and the expiration or
termination of any applicable waiting period, necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement. Each party shall execute and deliver
both before and after the Closing such further certificates, agreements and
other documents and take such other actions as the other parties may reasonably
request to consummate or implement such transactions or to evidence such events
or matters. Each party hereto agrees to keep the other party apprised of the
status of matters referred to in this Section 4.1. The Purchasers shall promptly
furnish the Company, and the Company shall promptly furnish the Purchasers, to
the extent permitted by applicable Law, with copies of written communications
received by it or its Subsidiaries from, or delivered by any of the foregoing
to, any Governmental Entity in respect of the transactions contemplated by this
Agreement.

 

 24 

 

 

4.2         Standstill. Until the date that is the earlier of (i) the date the
Purchasers and their Affiliates are no longer entitled to designate any Investor
Directors pursuant to the Certificate of Designation or Section 4.15 hereof and
(ii) the date the Company fails to fully declare and pay all accrued dividends
in cash on a “Dividend Payment Date” (as defined in the Certificate of
Designation) occurring after April 26, 2021 pursuant to the Certificate of
Designation, each Purchaser agrees that such Purchaser and its Affiliates who
hold any shares of Purchased Stock or any shares of Common Stock acquired upon a
conversion of the shares of Preferred Stock issued under this Agreement will
not, except as expressly approved or invited in writing by the Board of
Directors, directly or indirectly, through their subsidiaries, Affiliates or any
other Persons, or in concert with any Person, or as part of a group that is
deemed to be a “person” under Section 13(d)(3) of the Exchange Act:

 

(a)          acquire or offer or agree to acquire, by purchase or otherwise, any
ownership, including, but not limited to, beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act), of any shares of Common Stock or other
voting securities of the Company, or any securities or other rights exercisable
or exchangeable for or convertible into shares of Common Stock or other voting
securities of the Company, other than (i) the acquisition of the Purchased
Shares pursuant to this Agreement, (ii) the acquisition of shares of Common
Stock upon any conversion of the Purchased Shares or upon payment of any
dividends thereon, the acquisition of shares of Common Stock upon any conversion
pursuant to the Second Lien Credit Agreement, any accretion ot the liquidation
preference or convertible amount with respect to the Preferred Stock or Second
Lien Credit Agreement or any adjustments to the conversion price or conversion
ratio or (iv) receiving any shares of securities generally distributed by the
Company or an acquirer or target of the Company to holders of Common Stock or
Preferred Stock;

 

(b)          make or participate in any solicitation of proxies (as such term is
defined in Rule 14a-1 under the Exchange Act) or consents, whether or not such
solicitation is exempt under Rule 14a-2 under the Exchange Act, with respect to
any matter from any holder of shares of Common Stock or other voting securities
of the Company, or any securities exercisable or exchangeable for or convertible
into shares of Common Stock or other voting securities of the Company, or make
any communication exempted from the definition of solicitation by Rule
14a-1(1)(2)(iv) under the Exchange Act (other than communications in the
ordinary course of business on a confidential basis among such Purchaser and its
Affiliates);

 

(c)          other than through the Company or Board of Directors, call or
request any special meeting of holders of Common Stock or other voting
securities of the Company or submit or propose the submission of any matter to a
vote of the holders of Common Stock or other voting securities of the Company;

 

(d)          other than through the Company or Board of Directors, effect or
agree, offer, seek or propose to effect any business combination, merger, tender
offer, sale or acquisition of substantially all of the assets, restructuring,
recapitalization, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries;

 

 25 

 

 

(e)          otherwise seek or propose to influence, control or change the Board
of Directors, management, policies, affairs, strategy or organizational
documents of the Company or any of its Subsidiaries by way of any public
communication or other communication to holders of Common Stock or other voting
securities of the Company;

 

(f)           enter into any discussions, negotiations, agreements, arrangements
or understandings with, or intentionally assist, advise or encourage, any other
Person with respect to any matter described in the foregoing clauses (a) through
(e) of this Section 4.2;

 

(g)          intentionally take any action that would reasonably be expected to
cause or require the Company or such Purchaser or any of its Affiliates to make
any public announcement or other public disclosure with respect to any of the
matters described in this Section 4.2; or

 

(h)          intentionally publicly disclose any intention, plan or arrangement
inconsistent with any provision of this Section 4.2;

 

provided, however, that nothing in this Section 4.2 will limit (i) any
Purchaser’s ability to vote or, subject to the other restrictions set forth
herein and in the Certificate of Designation, transfer its Securities, any
amounts outstanding under the Second Lien Credit Agreement or any other
securities of the Company issued on conversion of the amounts outstanding under
the Second Lien Credit Agreement or otherwise exercise its rights under the
Certificate of Designation or Second Lien Credit Agreement, (ii) the ability of
any director designated by the Purchasers pursuant to this Agreement or the
Certificate of Designation to vote, exercise its fiduciary duties as or
otherwise fully participate as a member of the Board of Directors, (iii) the
ability of the Purchasers to assert or protect their rights as a stockholder of
the Company in the event of the commencement of any bankruptcy or similar
proceeding or assignment for the benefit of creditors involving the Company or
(iv) the ability of the Purchasers to exercise their rights to appoint directors
and observers pursuant to this Agreement and the Certificate of Designation.

 

Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets and barriers are in place to
prevent such portfolio managers from obtaining such knowledge, the covenant set
forth above in Section 4.2(a) shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by this Agreement; provided, that such assets
managed by other managers not subject to such covenant does not exceed 1% of the
Common Stock then issued and outstanding.

 

4.3         Transfer Restrictions.

 

(a)          No Purchaser may transfer any Securities, except in accordance with
the terms of the Certificate of Designation. Any purported transfer of
Securities in violation of the Certificate of Designation shall be void ab
initio, neither the Company nor such Purchaser shall recognize the same, and the
Company shall not record such purported transfer on its books or treat the
purported transferee as the owner of any such Securities for any purpose.

 

 26 

 

 

(b)          Certificates representing shares of Preferred Stock and the
Underlying Shares will bear a legend conspicuously thereon as provided in the
Certificate of Designation.

 

(c)          The Company acknowledges and agrees that a Purchaser may from time
to time pledge or grant a security interest in some or all of the Securities to
a financial institution that is an “accredited investor” as defined in Rule
501(a) under the Securities Act and who agrees to be bound by the provisions of
this Agreement and the Registration Rights Agreement and, if required under the
terms of such arrangement, such Purchaser may transfer pledged or secured
Securities to the pledgees or secured parties. Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledger shall be required in connection
therewith. Further, no notice shall be required of such pledge. At the
appropriate Purchaser’s expense, the Company will reasonably cooperate with the
Purchaser in connection with such pledge or transfer and will execute and
deliver such reasonable documentation as a pledgee secured party of Securities
may reasonably request in connection with a transfer of the Securities.

 

(d)          Subject to the limitations set forth below, certificates evidencing
the Underlying Shares shall not contain any legend (except in respect of the
restrictions set forth in Section 13(a) of the Certificate of Designation): (i)
while a Registration Statement covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such Underlying Shares
pursuant to Rule 144 or (iii) if such Underlying Shares are held by a Person who
is not, and has not been for the preceding 90 days, an Affiliate of the Company
and such Underlying Shares are eligible for sale under Rule 144 without
restriction and, in the case of this clause (iii), the Company’s counsel (upon
receipt of requested certifications from the of such Underlying Shares) has
delivered an opinion of counsel in form and substance reasonably acceptable to
the Transfer Agent if so requested by the Transfer Agent. The Company agrees
that at such time as such legend is no longer required under clause (i), (ii) or
(iii) of the first sentence of this Section 4.3(d), it will, no later than five
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent of a certificate representing Underlying Shares, as applicable,
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Purchaser a certificate
representing such shares that is free from all restrictive and other legends
(except in respect of the restrictions set forth in Section 13(a) of the
Certificate of Designation).

 

 27 

 

 

(e)          In connection with Section 4.3(d) above, each Purchaser, severally
and not jointly with the other Purchasers, understands and hereby acknowledges
that in order for Rule 144 to be applicable to the sale of the Underlying
Shares, the Company must be current with respect to its filing obligations under
the Exchange Act at the time of such sale. Each Purchaser further understands
and hereby acknowledges that any legal opinion given by the Company’s counsel in
connection with Section 4.3(d) above may be limited as to scope and in
particular may expire or be withdrawn in the event that the requirements of Rule
144 are not satisfied, including if the Company is not in compliance with the
current public information requirement of Rule 144. Finally, each Purchaser
understands and hereby acknowledges that the Company and its legal counsel will
rely on such Purchaser’s understanding and agreement in connection with the
issuance of the legal opinion and removal of the legends from the Underlying
Shares in accordance with Section 4.3(d) above, and that it is each Purchaser’s
sole responsibility to confirm with the Company at the time of any sale of
Underlying Shares that the current public information requirement set forth in
Rule 144 has been met.

 

(f)           In addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered for removal of the restrictive legend and subject to Section 4.3(d)
and (e), $5 per Trading Day for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend (except in respect of the
restrictions set forth in Section 13(a) of the Certificate of Designation).
Nothing herein shall limit such Purchaser’s right to pursue actual damages for
the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Purchaser shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.

 

(g)          Each Purchaser, severally and not jointly with the other
Purchasers, agrees with the Company that such Purchaser will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 4.3 is predicated, in part,
upon the Company’s reliance upon this understanding.

 

4.4         Furnishing of Information. Without limitation of any information
delivery requirements set forth in the Certificate of Designation, if, at any
time while the Purchasers and their Affiliates beneficially own Underlying
Shares representing at least 10% of the outstanding shares of Common Stock, the
Company is not required to file reports under Section 13(a) or 15(d) of the
Exchange Act, the Company shall provide to each Purchaser who, together with its
Affiliates, beneficially owns at least 10% of the outstanding shares of Common
Stock:

 

(a)          quarterly unaudited financial statements prepared in accordance
with GAAP within 45 days after the end of each fiscal quarter, in each case, in
form and substance acceptable to the Purchaser Majority;

 

(b)          audited annual financial statements prepared in accordance with
GAAP within 90 days after the end of each fiscal year of the Company (certified
by an independent accounting firm of national standing); and

 

 28 

 

 

(c)          annually, within 90 days after the end of the fiscal year, a
reserve report prepared or audited by a third party engineering firm of national
standing in accordance with Commission guidelines with an “as of” date of
December 31 of the preceding calendar year.

 

4.5         Integration. The Company shall not sell, offer for sale or solicit
offers to buy any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Purchased Shares in a manner
that would require the registration under the Securities Act of the sale of the
Purchased or that would be integrated with the offer or sale of the Purchased
Shares for purposes of the rules and regulations of any Trading Market such that
it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.6         Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. (New York City time) on the Trading Day immediately following the date
hereof, issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of each Purchaser, with respect to any
press release of the Company, which consent shall not unreasonably be withheld
or delayed, except if such disclosure is required by Law; provided, however that
no party shall be required to seek the consent of any other party to this
Agreement to disclose information with respect to the transactions contemplated
hereby that has previously been publicly disclosed in accordance with this
Section 4.6.

 

4.7         Stockholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “acquiring person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, in each case, solely by virtue of receiving
Securities under the Transaction Documents.

 

4.8         Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder for general corporate purposes and to fund
drilling and development, acquisitions and for working capital purposes. The
Company shall not use such proceeds for any of the following: (a) for the
redemption of any Common Stock or Common Stock Equivalents, (b) for the
settlement of any outstanding litigation or (c) in violation of FCPA or OFAC
regulations.

 

 29 

 

 

4.9         Reservation and Listing of Securities.

 

(a)          At any time that shares of Preferred Stock are outstanding, the
Company shall from time to time take all lawful action within its control to
cause the authorized capital stock of the corporation to include a sufficient
number of authorized but unissued shares of Common Stock to satisfy the
conversion requirements for all shares of Preferred Stock then outstanding, or
issuable as a dividend, including by accretion to the Stated Value (assuming for
the purposes of this calculation that the Requisite Stockholder Approval has
been obtained).

 

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Company shall take all lawful action to amend the
Company’s certificate or articles of incorporation to increase the number of
authorized but unissued (and otherwise unreserved) shares of Common Stock to at
least the Required Minimum at such time, as soon as possible and in any event
not later than the 90th day after such date; provided that the Company will not
be required at any time to authorize a number of additional shares of Common
Stock greater than the maximum remaining number of shares of Common Stock that
could possibly be issued after such time pursuant to the Transaction Documents.

 

(c)          The Company hereby agrees to use reasonable best efforts to
maintain the listing of the Common Stock on the NYSE American or another Trading
Market. The Company shall, if applicable: (i) in the time and manner required by
the principal Trading Market or as may be otherwise necessary to permit the
conversion of all outstanding shares of Preferred Stock, prepare and file with
such Trading Market an additional shares listing application covering a number
of shares of Common Stock at least equal to the Required Minimum on the date of
each such application, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter, and (iii) provide to the Purchasers evidence of
such listing or quotation. The Company agrees to use reasonable best efforts to
maintain the eligibility of the Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer.

 

(d)          The Company agrees, if the Company applies to have the Common Stock
traded on any other Trading Market, it will then include in such application the
applicable number of Underlying Shares specified in clause (i) of Section
4.9(c), and will take such other action as is necessary to cause such Underlying
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then use reasonable best efforts to continue the
listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

 

(e)          The Company agrees that, if any shares of Common Stock to be
provided for the purpose of the conversion of all of the Preferred Stock require
registration with or approval of any Governmental Entity under any Law before
such shares of Common Stock may be validly issued upon conversion, the Company
will use commercially reasonable efforts to secure such registration or
approval, as the case may be.

 

 30 

 

 

4.10       Company Stockholder Approval. Following the Closing, the Company
agrees to use commercially reasonable efforts to obtain, at the first special or
annual meeting of Company Stockholders (at which a quorum is present), which the
Company shall cause to occur no later than six months following the Closing Date
(the “Stockholder Meeting”), the approval by the Company Stockholders of the
conversion of all shares of Preferred Stock issued or issuable pursuant to this
Agreement (assuming maximum conversion rates as set forth in the Certificate of
Designation and that the Company elects to pay dividends in kind or otherwise
accrues to Stated Value in accordance with the terms of the Certificate of
Designation) into shares of Common Stock (such approval, the “Requisite
Stockholder Approval”) in accordance with the Articles of Incorporation and the
bylaws of the Company. The Company will prepare and file with the SEC a proxy
statement to be sent to the Company’s stockholders in connection with the
Stockholder Meeting (the “Proxy Statement”). Subject to the directors’ fiduciary
duties, the Proxy Statement shall include the Board of Directors’ recommendation
that the holders of shares of Common Stock vote in favor of the Requisite
Stockholder Approval. Each Purchaser agrees to furnish to the Company
information concerning such Purchaser and its Affiliates as the Company, on the
advice of outside counsel, reasonably determines is necessary for the Proxy
Statement, the Stockholder Meeting or any subsequent proxy solicitation;
provided, however, that the Purchaser shall not be obligated to provide (i) any
information subject to confidentiality, non-disclosure, or similar agreements or
which cannot be disclosed under applicable Law, (ii) personally identifiable
information, (iii) information regarding the limited partners of such Purchaser
and (iv) financial information that the Purchaser reasonably deems to be
material to its business, as determined in good faith in its sole discretion.
The Company shall promptly notify the Purchasers of (i) the receipt of the
Requisite Shareholder Approval or (ii) any projected failure to obtain the
Requisite Shareholder Approval.

 

4.11       [RESERVED].

 

4.12       Certain Transactions and Confidentiality.

 

(a)          Each Purchaser, severally and not jointly with the other
Purchasers, covenants that neither it, nor any Affiliate acting on its behalf or
pursuant to any understanding with it will execute any purchases or sales,
including Short Sales, of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the initial press release as described in Section 4.6. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to the initial press release as described in
Section 4.6, such Purchaser will maintain the confidentiality of the existence
and terms of this transaction and the information included in the Transaction
Documents and the schedules hereto. Notwithstanding the foregoing, in the case
of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets and
barriers are in place to prevent such portfolio managers from obtaining such
knowledge, the covenant set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.

 

 31 

 

 

(b)          Each Purchaser will, and will cause its respective Affiliates and
its and their Representatives to, (i) hold, in strict confidence, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) concerning the Company and its
Subsidiaries furnished to it by the Company or its Representatives pursuant to,
or in connection with the negotiation of, this Agreement (except to the extent
that such information was (A) previously known by such Purchaser from other
sources, provided that such source was not known by such Purchaser to be bound
by a contractual, legal or fiduciary obligation of confidentiality to the
Company or any of its Subsidiaries, (B) in the public domain through no
violation of this Section 4.12(b) by such Purchaser or (C) later lawfully
acquired from other sources by such Purchaser), and (ii) not release or disclose
such Information to any other Person, except its Representatives and financing
sources who need to know such Information, who are aware of the confidential
nature of such Information and who have agreed to keep such Information strictly
confidential. Notwithstanding the foregoing, each Purchaser may disclose
Information to the extent that (i) disclosure to a regulatory authority is
necessary or appropriate in connection with any necessary regulatory approval
required to be obtained in connection with this Agreement and the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby or (ii) disclosure is required by judicial or administrative
process or by other requirement of Law or the applicable requirements of any
regulatory agency or relevant stock exchange.

 

4.13       Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Securities if and as required under Regulation D. The
Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Purchasers at the Closing under applicable securities or “Blue Sky”
laws of the states of the United States.

 

4.14       Tax Matters.

 

(a)          Absent a change in law or Internal Revenue Service practice, or a
contrary determination (as defined in Section 1313(a) of the Code), the
Purchasers and the Company agree not to treat the Preferred Stock (based on
their terms as set forth in the Certificate of Designation) as “preferred stock”
within the meaning of Section 305 of the Code, and Treasury Regulation Section
1.305-5 for United States federal income Tax and withholding Tax purposes and
shall not take any position inconsistent with such treatment.

 

(b)          The Company shall pay any and all documentary, stamp or similar
issue or transfer Tax due on (x) the issue of the Preferred Stock and (y) the
issue of the Underlying Shares. However, in the case of conversion of Preferred
Stock, the Company shall not be required to pay any Tax or duty that may be
payable in respect of any transfer involved in the issue and delivery of shares
of the Underlying stock or Preferred Stock in a name other than that of the
holder of the shares to be converted, and no such issue or delivery shall be
made unless and until the Person requesting such issue has paid to the Company
the amount of any such Tax or duty, or has established to the satisfaction of
the Company that such Tax or duty has been paid.

 

 32 

 

 

4.15       Board Representation Right.

 

(a)          Subject to Section 4.15(b), without limiting the other rights the
Purchasers and their Affiliates may have, from and after the Closing Date and
for so long as the Purchasers and their Affiliates continue to beneficially own
(as defined in Rule 13d-3 under the Exchange Act) Underlying Shares (for
purposes of calculating beneficial ownership in this Section 4.15, without
regard to the limitations set forth in Section 7(f) of the Certificate of
Designation and giving effect to the conversion of such shares of Preferred
Stock, whether or not then convertible) representing at least the applicable
percentage of the outstanding shares of Common Stock specified in clause (i) or
(ii) below, the Purchasers (by action of the Purchasers who, together with their
Affiliates, beneficially own a majority of the Underlying Shares held by the
Purchasers and their Affiliates, calculated on the basis set forth above (such
Purchasers, the “Purchaser Majority”)) shall have the right (but not the
obligation) to designate to the Board of Directors the following number of
directors (the “Investor Directors”):

 

(i)          two Investor Directors, for as long as the Purchasers and their
Affiliates beneficially own Underlying Shares representing at least 15% of the
outstanding shares of Common Stock; and

 

(ii)         one Investor Director, for as long as the Purchasers and their
Affiliates beneficially own Underlying Shares representing at least 7.5% of the
outstanding shares of Common Stock.

 

(b)          Notwithstanding anything herein to the contrary, the number of
Investor Directors the Purchasers shall be entitled to designate pursuant to
Section 4.15(a) shall be reduced (i) by the number of directors holders of
shares of Preferred Stock are entitled to designate pursuant to the Certificate
of Designation and (ii) if, and only to the extent necessary in order to comply
with applicable law or Trading Market rules (as directed in writing by the
Commission or the Trading Market on which the Common Stock is then listed), so
that the percentage of the number of directors constituting the entire Board of
Directors represented by the number of Investor Directors does not exceed the
percentage of the outstanding Common Stock beneficially owned by the Purchasers
and their Affiliates, calculated as set forth in Section 4.15(a) (rounded up to
the nearest whole number of Investor Directors).

 

 33 

 

 

(c)          Notwithstanding anything herein to the contrary, as long as the
Purchasers and their Affiliates meet the conditions set forth in Section
4.15(a)(i) or Section 4.15(a)(ii), without the prior affirmative vote or prior
written consent of a Purchaser Majority, the Company shall not, directly or
indirectly (whether by way of amendment to the charter documents of the Company,
merger, recapitalization or otherwise), subject to right of the holders of
Common Stock to amend the provisions of the bylaws of the Company relating to
the number of directors constituting the entire Board of Directors or the manner
in which such number of directors is determined (but, for the sake of clarity,
without limiting the Purchasers’ other rights pursuant to this Section 4.15,
modify the number of directors constituting the entire the Board of Directors at
any time; provided, that the Company may increase the number of directors
constituting the entire Board of Directors without the consent of a Purchaser
Majority if the Purchasers and their Affiliates are given the right to designate
one or more additional Investor Directors as necessary to cause (i) the number
of Investor Director(s) the Purchasers and their Affiliates have the right to
designate relative to the number of directors constituting the entire Board of
Directors to be in the same proportion as (ii) the number of Underlying Shares
beneficially owned by the Purchasers and their Affiliates relative to the total
number of outstanding shares of Common Stock, rounded up or down to the nearest
whole director.

 

(d)          The Company shall take all actions within its power to cause all
designees designated pursuant to Section 4.15(a) to be appointed to the Board of
Directors, including (i) causing such designees to be included in the slate of
nominees recommended by the Board of Directors to the holders of Common Stock
for election as directors at each meeting of the Company Stockholders called for
the purpose of electing directors (and/or in connection with any election by
written consent), (ii) soliciting proxies in favor of the election of such
nominees, (ii) seeking the adoption of stockholders’ resolutions and amendments
to the organizational documents of the Company, (iii) executing required
agreements and instruments, (iv) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result and
(v) for so long as the Purchasers retain the rights described under Section
4.15(a), not nominating or recommending the election of any other candidates
against or in replacement of such designated Investor Directors.

 

(e)          Each Investor Director designated pursuant to Section 4.15(a) shall
serve until his or her successor is designated or his or her earlier death,
disability, resignation or removal; any vacancy or newly created directorship in
the position of an Investor Director may be filled only by the Purchaser
Majority, subject to the fulfillment of the requirements set forth in Section
4.15(f); and each Investor Director may, during his or her term of office, be
removed at any time, with or without cause, by and only by the Purchaser
Majority while the Purchasers have the right to appoint such Investor Director
pursuant to Section 4.15(a).

 

(f)          At all times while an Investor Director is serving as a member of
the Board of Directors, and following any such Investor Director’s death,
disability, resignation or removal, such Investor Director shall be entitled to
all rights to indemnification and exculpation as are then made available to any
other member or observer of the Board of Directors.

 

 34 

 

 

(g)          Notwithstanding anything to the contrary, any Investor Director
shall be reasonably acceptable to the Board of Directors and the Nominating and
Corporate Governance Committee thereof acting in good faith (provided, that, for
the avoidance of doubt, any investment professional of Värde Partners, Inc. or
its Affiliates shall be deemed reasonably acceptable) and satisfy all applicable
Commission and stock exchange requirements regarding service as a regular
director of the Company and shall comply in all material respects with the
Company’s corporate governance guidelines as in effect from time to time.

 

(h)          The right to designate an Investor Director pursuant to Section
4.15(a) shall automatically terminate at such time as the Purchasers and their
Affiliates no longer meet the conditions set forth in Section 4.15(a)(i) or
Section 4.15(a)(ii), as applicable, and at such time, if requested in writing by
the Company, any Investor Directors then serving on the Board of Directors in
excess of the entitled amount (if less than all then Investor Directors, then as
selected by the Purchaser Majority) shall promptly resign from the Board of
Directors.

 

(i)           To the fullest extent permitted by applicable law, the Company, on
behalf of itself and its subsidiaries, renounces any interest or expectancy of
the Company and its subsidiaries in, or in being offered an opportunity to
participate in, any business opportunities that are from time to time presented
to the Investors or any of their respective affiliates or any of their
respective agents, shareholders, members, partners, directors, officers,
employees, investment managers, investment advisors, affiliates or subsidiaries
(other than the Company and its subsidiaries), including any director or officer
of the Company who is also an agent, shareholder, member, partner, director,
officer, employee, investment managers, investment advisors, affiliate or
subsidiary of any Purchaser (each, a “Specified Party”), even if the business
opportunity is one that the Company or its subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no Specified Party shall have any duty to communicate
or offer any such business opportunity to the Company or be liable to the
Company or any of its subsidiaries or any stockholder, including for breach of
any fiduciary or other duty, as a director or officer or controlling stockholder
or otherwise, and the Company shall indemnify each Specified Party against any
claim that such person is liable to the Company or its stockholders for breach
of any fiduciary duty, by reason of the fact that such person (i) participates
in, pursues or acquires any such business opportunity, (ii) directs any such
business opportunity to another person or (iii) fails to present any such
business opportunity, or information regarding any such business opportunity, to
the Company or its subsidiaries, unless, in the case of a Person who is a
director or officer of the Company, such business opportunity is expressly
offered to such director or officer in writing solely in his or her capacity as
a director or officer of the Company.

 

Article V.

MISCELLANEOUS

 

5.1         Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary (including with respect to the Purchaser Transaction
Expense Amount), each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by a Purchaser) levied in connection with the delivery of any
Securities to the Purchasers. Further, for the avoidance of doubt, the Company
shall be responsible for the fees, commissions and expenses of brokers,
financial advisors, finders, placement agents, investment banks or similar
Persons engaged (or purportedly engaged) by the Company or its Subsidiaries with
respect to the offer and sale of any of the Securities.

 

 35 

 

 

5.2         Survival; Limitation on Liability. The representations and
warranties of the parties contained in this Agreement shall survive until the
first anniversary of the Closing Date, except for (i) the representations and
warranties of the Company contained in Sections 3.1(b)(i), 3.1(c), 3.1(d),
3.1(f), 3.1(g), 3.1(s), 3.1(u) and 3.1(w), (ii) the representations and
warranties of the Purchasers contained in Sections 3.2(a), 3.2(b) and 3.2(d),
which will survive indefinitely and (iii) the representations and warranties of
the Company contained in Sections 3.1(z) and 3.1(ii), which will survive until
30 days after the expiration of the applicable statute of limitations. All of
the covenants or other agreements of the parties contained in this Agreement
shall survive until fully performed or fulfilled, unless and to the extent that
non-compliance with such covenants or agreements is waived in writing by the
party entitled to such performance.  The Company shall not be liable hereunder
to the Purchaser or any other Person for any punitive, exemplary, treble,
special, indirect, incidental or consequential damages (including any loss of
earnings or profits), except for any such damages that are direct damages in the
form of diminution of value or payable to a third-party.

 

5.3         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission (if
there is no receipt of notice of a failed delivery to the notice party), if such
notice or communication is delivered e-mail attachment as set forth on the
signature pages attached hereto at or prior to 5:30 p.m. (Houston, Texas time)
on a Business Day, (b) the next Business Day after the date of transmission (if
there is no receipt of notice of a failed delivery to the notice party), if such
notice or communication is delivered via e-mail attachment as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (Houston, Texas time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given. The initial address for such notices
and communications shall be as set forth on Schedule I attached hereto;
provided, that a party may update its address by notice duly given to the other
parties.

 

 36 

 

 

5.5         Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the Securities held by such Purchasers then outstanding
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

5.6         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
(other than by merger) without the prior written consent of each Purchaser. No
Purchaser may assign this Agreement or any rights or obligations hereunder to
any Person without the prior written consent of the Company, except that a
Purchaser may assign any or all of its rights hereunder to (i) an Affiliate of
such Purchaser or (ii) following April 26, 2021, to any Person, in each case, to
which such Purchaser transfers any Securities in accordance with the Transaction
Documents; provided that (x) such transferee or Affiliate agrees with the
Company in writing to be bound by the provisions of the Transaction Documents
that apply to the “Purchasers”, (y) no such assignment by a Purchaser shall
relieve such Purchaser of its obligations hereunder without the prior written
consent of the Company, and (z) the Purchasers’ rights under Section 4.15 may
not be assigned pursuant to clause (ii) above unless such assignment has been
approved by a majority of the members of the Board of Directors.

 

5.8         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.15.

 

5.9         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts in the state and federal courts, sitting in the City of New York. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of the Transaction Documents, then the
prevailing party in such action, suit or proceeding shall be reimbursed by the
other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

 

 37 

 

 

5.10       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.

 

5.11       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf signature page were an original
thereof.

 

5.12       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.14       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

 38 

 

 

5.15       Non-Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any party may be a
partnership or limited liability company, each party hereto, by its acceptance
of the benefits of this Agreement and the other Transaction Documents,
covenants, agrees and acknowledges that no Persons other than the parties shall
have any obligation hereunder and that it has no rights of recovery hereunder
against, and no recourse hereunder or under any documents, agreements, or
instruments delivered contemporaneously herewith or in respect of any oral
representations made or alleged to be made in connection herewith or therewith
shall be had against, any former, current or future director, officer, agent,
Affiliate, manager, investment manager, investment advisor, assignee,
incorporator, controlling Person, fiduciary, representative or employee of any
party (or any of their successors or permitted assignees), against any former,
current, or future general or limited partner, manager, stockholder or member of
any party (or any of their successors or permitted assignees) or any Affiliate
thereof or against any former, current or future director, officer, agent,
employee, Affiliate, manager, investment manager, investment advisor, assignee,
incorporator, controlling Person, fiduciary, representative, general or limited
partner, stockholder, manager or member of any of the foregoing, but in each
case not including the parties, whether by or through attempted piercing of the
corporate veil, by or through a claim (whether in tort, contract or otherwise)
by or on behalf of such party against such Persons and entities, by the
enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any such Persons, as
such, for any obligations of the applicable party under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation. Notwithstanding anything in the
Transaction Documents to the contrary, the liability of the Purchasers shall be
several, not joint.

 

5.16       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

 39 

 

 

5.17       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

5.18       Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.19       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.20       Construction and Interpretation.

 

(a)          The term “or” when used in the Agreement is not exclusive, unless
the context required otherwise. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

(b)          The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement will refer to this Agreement as a whole and
not to any particular provision of this Agreement, and section and subsection
references are to this Agreement unless otherwise specified. The headings in
this Agreement are included for convenience of reference only and will not limit
or otherwise affect the meaning or interpretation of this Agreement. Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
will be deemed to be followed by the words “without limitation.” The phrases
“the date of this Agreement,” “the date hereof” and terms of similar import,
unless the context otherwise requires, will be deemed to refer to the date set
forth in the first paragraph of this Agreement. The meanings given to terms
defined herein will be equally applicable to both the singular and plural forms
of such terms. Except as otherwise specified herein, references to agreements,
policies, standards, guidelines or instruments, or to statutes or regulations,
are to such agreements, policies, standards, guidelines or instruments, or
statutes or regulations, as amended or supplemented from time to time (or to
successors thereto).

 

(Signature Pages Follow)

 

 40 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

LILIS ENERGY, INC.   Address for Notice:               300 E. Sonterra Blvd.,
Suite #12200       San Antonio, TX By: /s/ Joseph C. Daches   Email:
afuchs@lilisenergy.com Name: Joseph C. Daches    

Title:

Chief Financial Officer    

 

with a copy to (which shall not constitute notice):

 

Bracewell LLP

711 Louisiana Street

Suite 2300

Houston, Texas

Attn: Charles H. Still, Jr.

Fax: (800) 404-3970

Email: charles.still@bracewell.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

 

SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

Signature Page

Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:

 

By: /s/ Markus Specks   Name: Markus Specks   Title: Managing Director  

 

THE VÄRDE FUND VI-A, L.P., as a Purchaser

By: Värde Investment Partners G.P., LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

VÄRDE INVESTMENT PARTNERS, L.P., as a Purchaser

By: Värde Investment Partners G.P., LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

THE VÄRDE FUND XI (MASTER), L.P., as a Purchaser

By: Värde Fund XI G.P., LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P., as a Purchaser

By: Värde Investment Partners G.P., LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

THE VÄRDE SKYWAY MASTER FUND, L.P., as a Purchaser

By: The Värde Skyway Fund G.P., LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

THE VÄRDE FUND XII (MASTER), L.P., as a Purchaser

By: The Värde Fund XII G.P., LLC, its General Partner

By: The Värde Fund XII UGP, LLC, its General Partner

By: Värde Partners, L.P., its Managing Member

By: Värde Partners, Inc., its General Partner

 

Signature Page

Purchase Agreement

 

 

 

 

Schedule I

 

Purchaser Allocation

 

Purchaser  Subscription Amount   Shares of Preferred Stock            THE VÄRDE
FUND VI-A, L.P.  $3,000,000    3,000              VÄRDE INVESTMENT PARTNERS,
L.P.  $6,800,000    6,800              THE VÄRDE FUND XI (MASTER), L.P. 
$41,600,000    41,600              VÄRDE INVESTMENT PARTNERS (OFFSHORE) MASTER,
L.P.  $6,000,000    6,000              THE VÄRDE SKYWAY MASTER FUND, L.P. 
$13,000,000    13,000              THE VÄRDE FUND XII (MASTER), L.P. 
$29,600,000    29,600              Total:  $100,000,000    100,000 

 

Address for Notice:

 

609 Main Street, Suite 3925

Houston, Texas 77002

Attn: Markus Specks

Email: mspecks@varde.com

 

901 Marquette Ave S., Suite 3300

Minneapolis, Minnesota 55402

Attn:Legal Department

Email:legalnotices@varde.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

609 Main Street

Houston, Texas 77002

Attn:Shubi Arora, P.C.

Lucas E. Spivey, P.C.

Email:shubi.arora@kirkland.com

lucas.spivey@kirkland.com

 

Schedule I



 

 

Schedule 3.1(a)

 

Subsidiaries

 

Brushy Resources, Inc.

ImPetro Oil & Gas, LLC

ImPetro Resources, LLC

ImPetro Operating, LLC

Lilis Operating Company, LLC

Hurricane Resources, LLC

 

Schedule 3.1(A)



 

 

Schedule 3.1(v)

 

Registration Rights

 

Capitalized terms used in this Schedule have the meanings given to such terms in
the Securities Purchase Agreement to which this Schedule is attached.

 

1. Registration rights set forth in agreements filed or incorporated by
reference as exhibits to SEC Reports filed prior to the date of the Agreement.

 

2. Registration rights set forth in the OEP Acquisition Agreement.

 

3. The provisions of the Agreement requiring the Company and the Purchasers to
execute and deliver the Registration Rights Agreement at Closing and the
registration rights set forth or to be set forth at Closing in the Registration
Rights Agreement.

 

Schedule 3.1(V)



 

 

Exhibit A

 

Form of Certificate of Designation

 

[See Attached.]

 

Exhibit A



 

 

 

Executed Version

 

LILIS ENERGY, INC.

 

CERTIFICATE OF DESIGNATION OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES C 9.75% CONVERTIBLE PARTICIPATING PREFERRED STOCK

 

PURSUANT TO SECTION 78.1955 OF THE
NEVADA REVISED STATUTE

 

The undersigned, Ronald D. Ormand and Joseph C. Daches, do hereby certify that:

 

1.          They are the Executive Chairman and Executive Vice President, Chief
Financial Officer and Treasurer, respectively, of Lilis Energy, Inc., a Nevada
corporation (the “Corporation”).

 

2.          The Corporation is authorized to issue 10,000,000 shares of
preferred stock, none of which are designated as to series and none of which are
currently issued or outstanding.

 

3.          The following resolutions were duly adopted by the board of
directors of the Corporation (the “Board of Directors”) on January 26, 2018 in
accordance with the provisions of the Articles of Incorporation, the bylaws of
the Corporation and applicable law, providing for the issuance of a series of
preferred stock of the Corporation designated as “Series C 9.75% Convertible
Participating Preferred Stock”:

 

WHEREAS, the Articles of Incorporation of the Corporation provide for a class of
its authorized stock known as preferred stock, consisting of 10,000,000 shares,
$0.0001 par value per share, issuable from time to time in one or more series;
and

 

WHEREAS, the Articles of Incorporation authorize the Board of Directors to fix
the dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
preferred stock and, with respect to each such series, to fix the number of
shares constituting such series of Preferred Stock and the designation thereof.

 

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby approve
and adopt the Certificate of Designation, as set forth below, and that the same
shall become effective upon filing the Certificate of Designation with the
Secretary of State of the State of Nevada:

 

TERMS OF PREFERRED STOCK

 

Section 1.             Definitions. For the purposes hereof, the following terms
shall have the following meanings:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act; provided, that no portfolio company of a Holder or its Affiliates shall be
considered or otherwise deemed an Affiliate thereof.

 

 

 



“Articles of Incorporation” shall mean the Amended and Restated Articles of
Incorporation of the Corporation, dated as of October 10, 2011, as amended from
time to time.

 

“Board of Directors” shall have the meaning set forth in the Preamble.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York or Texas are authorized or required by law
or other governmental action to close.

 

“Change of Control” means:

 

(a)          any “person” or “group” (as such terms are used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than (i) any Holder, (ii) any Lender (as defined in the Second
Lien Credit Agreement) pursuant to any Conversion (as specified in, and as
defined in, the Specified Second Lien Credit Agreement) or (iii) any Affiliates
of any Holder or any such Lender, is or becomes the beneficial owner (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person or
group shall be deemed to have “beneficial ownership” (within the meaning of Rule
13d-3 under the Exchange Act) of all shares that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the outstanding capital stock (excluding any debt securities
convertible into equity) normally entitled to vote in the election of directors
of the Corporation (or its successor by merger, consolidation or purchase of all
or substantially all of its assets);

 

(b)          except as permitted by Section 6.04 of the Specified Second Lien
Credit Agreement, a disposition by the Corporation or a Subsidiary pursuant to
which the Corporation or any Subsidiary sells, leases, licenses, transfers,
assigns or otherwise disposes, in one or a series of related transactions, all
or substantially all of the properties and assets of the Corporation and its
Subsidiaries taken as a whole;

 

(c)          the Corporation’s stockholders approve any plan relating to the
liquidation or dissolution of the Corporation; or

 

(d)          the occurrence of a “Change of Control” (or similar term) as such
term is defined in any of (i) the First Lien Credit Agreement, (ii) the
Specified Second Lien Credit Agreement or (iii) any other credit facility,
indenture or other similar instrument of the Corporation or its Subsidiaries
under which indebtedness of the Company or its Subsidiaries of at least $5
million is outstanding at the time of such occurrence or at any point in the 90
days prior thereto.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Corporation’s common stock, par value $0.0001 per
share, and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

 

 2 

 



“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Conversion Date” shall have the meaning set forth in Section 7(a).

 

“Conversion Price” shall have the meaning set forth in Section 7(c).

 

“Conversion Ratio” shall have the meaning set forth in Section 7(a).

 

“Corporation” shall have the meaning set forth in the Preamble.

 

“Dividend Payment Date” shall have the meaning set forth in Section 3(b).

 

“Dividend Rate” means (i) on or prior to April 26, 2021, 9.75% per annum and
(ii) following April 26, 2021, 12.00% per annum; provided, that if, for any
Dividend Payment Date after April 26, 2021, dividends on the Preferred Stock are
not paid in full in cash on such Dividend Payment Date, then the Dividend Rate
for the dividends payable on such Dividend Payment Date (but not on any
subsequent Dividend Payment Date on which such dividends are paid in full in
cash) shall be 15.00% per annum.

 

“Effective Date” means the earliest of the date on which (a) a registration
statement registering all of the Underlying Shares has been declared effective
by the Commission, (b) all of the Underlying Shares have been sold pursuant to
Rule 144 or may be sold pursuant to Rule 144 without the requirement for the
Corporation to be in compliance with the current public information required
under Rule 144 and without volume or manner-of-sale restrictions or (c)
following the first anniversary of the Original Issue Date provided that a
holder of Underlying Shares is not, and has not been for a period of at least 90
days, an Affiliate of the Corporation, all of the Underlying Shares may be sold
pursuant to an exemption from registration under Section 4(a)(1) of the
Securities Act without volume or manner-of-sale restrictions and Corporation
counsel has delivered to such holders a standing written unqualified opinion
that resales may then be made by such holders of the Underlying Shares pursuant
to such exemption which opinion shall be in form and substance reasonably
acceptable to such holders.

 

“Equity Conditions” means, on the dates in question, (a) the Corporation shall
have duly honored all conversions scheduled to occur or occurring by virtue of
one or more Notices of Conversion of the applicable Holder on or prior to the
dates required pursuant to the terms hereof, if any, (b) the Corporation shall
have paid all liquidated damages and other amounts owing to the applicable
Holder in respect of the Preferred Stock (other than accrued and unpaid
dividends for which the Dividend Payment Date has not yet occurred), (c)(i)
there is an effective registration statement in respect of the Underlying Shares
pursuant to which the Holders are permitted to utilize the prospectus thereunder
to resell all of the Underlying Shares then issuable pursuant to the Transaction
Documents or (ii) all of the Underlying Shares then issuable pursuant to the
Transaction Documents may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements as
determined by the counsel to the Corporation, (d) the Common Stock is trading on
a Trading Market and all of the Underlying Shares then issuable pursuant to the
Transaction Documents are listed or quoted for trading on such Trading Market,
(e) there is a sufficient number of authorized, but unissued and otherwise
unreserved, shares of Common Stock for the issuance of all of the Underlying
Shares then issuable pursuant to the Transaction Documents, (f) the issuance of
the shares in question to the applicable Holder would not violate the
limitations set forth in Section 7(f) herein, (g) there has been no public
announcement of a pending or proposed Change of Control that has not been
consummated and, as reasonably determined by the Corporation in good faith, the
Corporation is not then negotiating written definitive documentation for any
transaction under active consideration by the Board of Directors which may
result in a Change of Control, (h) the Underlying Shares are not then subject to
a trading “lock-up” under any agreement entered into with or at the request of
the Corporation or this Certificate of Designation which restricts the sale or
transfer of the Underlying Shares and (i) for the applicable Threshold Period,
the average daily trading volume for the Common Stock on the principal Trading
Market exceeds $500,000.

 

 3 

 



“First Lien Credit Agreement” means that certain Amended and Restated Senior
Secured Term Loan Credit Agreement, dated as of January 30, 2018, by and among
the Corporation, the guarantors from time to time party thereto, the lenders
party thereto and Riverstone Credit Management, LLC, as administrative agent and
collateral agent, as amended from time to time (in accordance with the Second
Lien Credit Agreement, any applicable intercreditor agreement and this
Certificate of Designation).

 

“Forced Conversion Date” shall have the meaning set forth in Section 7(b).

 

“Forced Conversion Notice” shall have the meaning set forth in Section 7(b).

 

“Forced Conversion Notice Date” shall have the meaning set forth in Section
7(b).

 

“GAAP” means United States generally accepted accounting principles.

 

“Holder” shall have the meaning given such term in Section 3(a).

 

“Holder Majority” means the Holders of a majority of the outstanding shares of
Preferred Stock.

 

“HSR Act” shall have the meaning set forth in Section 7(g).

 

“Investor Director” shall have the meaning set forth in Section 11(a).

 

“Issuable Maximum” shall have the meaning set forth in Section 7(f).

 

“Junior Securities” means the Common Stock (and Common Stock Equivalents) and
all other classes of the Corporation’s common stock and each other class of
capital stock or series of preferred stock, the terms of which do not expressly
provide that such class or series ranks senior to or on parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Corporation.

 

“Liquidation” shall have the meaning set forth in Section 6.

 

 4 

 



“New York Courts” shall have the meaning set forth in Section 14(d).

 

“Notice of Conversion” shall have the meaning set forth in Section 7(a).

 

“Officer” shall mean the Executive Chairman, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer, the
Secretary, any Assistant Secretary or any Assistant Treasurer of the
Corporation.

 

“Optional Redemption” shall have the meaning set forth in Section 8(a).

 

“Optional Redemption Amount” shall have the meaning set forth in Section
8(a)(i).

 

“Optional Redemption Date” shall have the meaning set forth in Section 8(a).

 

“Optional Redemption Notice” shall have the meaning set forth in Section 8(a).

 

“Optional Redemption Notice Date” shall have the meaning set forth in Section
8(a).

 

“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.

 

“Parity Securities” shall mean any class of capital stock or series of preferred
stock, the terms of which expressly provide that such class or series will rank
on a parity with the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Corporation.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” shall have the meaning set forth in Section 2(a).

 

“Purchase Agreement” means the Securities Purchase Agreement, dated as of
January 30, 2018, among the Corporation and the original Holders, as amended,
modified or supplemented from time to time in accordance with its terms.

 

“Record Date” means, with respect to any issuance, dividend or distribution
declared, paid or made on or with respect to any capital stock of the
Corporation, the date fixed for the determination of the stockholders entitled
to receive such issuance, dividend or distribution.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of the Original Issue Date, among the Corporation and the
original Holders, in the form of Exhibit C attached to the Purchase Agreement,
as amended, modified or supplemented from time to time in accordance with its
terms.

 

“Requisite Stockholder Approval” shall have the meaning set forth in the
Purchase Agreement.

 

 5 

 



“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Second Lien Credit Agreement” means that certain Credit Agreement, dated as of
April 26, 2017, by and among the Corporation, the guarantors from time to time
party thereto, the lenders party thereto and Wilmington Trust, National
Association, as administrative agent, as may be amended, restated, amended and
restated, replaced, refinanced, supplemented or otherwise modified from time to
time (including, for the avoidance of doubt, documentation evidencing the Term
Loan Take Back Debt (as defined therein)).

 

“Securities” means the Preferred Stock and the Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

“Senior Securities” shall mean each class of capital stock or series of
preferred stock, the terms of which expressly provide that such class or series
will rank senior to the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Corporation.

 

“Share Delivery Date” shall have the meaning set forth in Section 7(d)(i).

 

“Specified Party” shall have the meaning set forth in Section 11(h).

 

“Specified Second Lien Credit Agreement” means the Second Lien Credit Agreement
(i) if then in effect and an Affiliate of Värde Partners, Inc. is then a lender
thereunder and the “Lead Lender” (as defined therein)), as then in effect or
(ii) if not then in effect or an Affiliate of Värde Partners, Inc. is not then a
lender thereunder and the “Lead Lender”, as last in effect immediately prior to
earlier of (A) the time at which it was terminated and paid in full in
accordance with the terms thereof or (B) the time at which an Affiliate of Värde
Partners, Inc. was no longer a lender thereunder and the “Lead Lender”.

 

“Stated Value” shall have the meaning set forth in Section 2(a).

 

“Subsidiary” means any direct or indirect subsidiary of the Corporation,
including those set forth on Schedule 3.1(a) to the Purchase Agreement, and any
direct or indirect subsidiary of the Corporation formed or acquired after the
date of the Purchase Agreement.

 

“Threshold Period” shall have the meaning set forth in Section 7(b).

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market or the New York Stock Exchange (or any successors to any of the
foregoing).

 

 6 

 



“Transaction Documents” means this Certificate of Designation, the Purchase
Agreement, the Registration Rights Agreement, and all exhibits and schedules
thereto and hereto.

 

“Transfer Agent” means Corporate Stock Transfer, the current transfer agent of
the Corporation with a mailing address of 3200 Cherry Creek South Drive, Suite
430, Denver, Colorado 80209 and a facsimile number of (303) 282-5800, and any
successor transfer agent of the Corporation.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Preferred Stock in accordance with the terms of this
Certificate of Designation.

 

“VWAP” means, for any date, the daily volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the Trading Market
on which the Common Stock is then listed or quoted as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)).

 

Section 2.             Designation, Amount and Par Value; Ranking.

 

(a)          The series of preferred stock shall be designated as “Series C
9.75% Convertible Participating Preferred Stock” (the “Preferred Stock”) and the
number of shares so designated and authorized shall be 100,000 (which shall not
be subject to increase without the affirmative vote or written consent of a
Holder Majority. Each share of Preferred Stock shall have a par value of $0.0001
per share and a stated value equal to $1,000.00 per share, subject to increase
as set forth in Section 3 below (the “Stated Value”).

 

(b)         The Preferred Stock, with respect to dividend rights and rights upon
the liquidation, winding-up or dissolution of the Corporation, ranks: (i) senior
in all respects to all Junior Securities; (ii) pari passu with all Parity
Securities; and (iii) junior in all respects to all Senior Securities, in each
case, as provided more fully herein.

 

Section 3.             Dividends.

 

(a)          Participating Dividends. Without limiting Section 10 of this
Certificate of Designation, for so long as any shares of Preferred Stock are
outstanding, no dividend or other distribution (other than any stock dividend or
distribution subject to Section 7 of Schedule 7(c) hereto, any distribution of
rights pursuant to a stockholder rights plan contemplated by Section 9 of
Schedule 7(c) hereto or any distribution upon a Liquidation) may be declared or
paid on the Common Stock or to the holders thereof unless the holders of the
Preferred Stock (each, a “Holder” and collectively, the “Holders”) receive,
simultaneously with the distribution to the holders of the Common Stock, a
dividend or other distribution of such securities, cash or other property in an
amount equal to the amount of such securities, cash or other property as the
Holders would have received if such shares of Preferred Stock or portion thereof
had been fully converted into Common Stock on the date of such event (whether or
not such Preferred Stock is then convertible).

 

 7 

 



(b)          Dividends in Cash or in Kind. In addition to participation in cash
dividends on, or distributions to, Common Stock as set forth in Section 3(a),
Holders shall be entitled to receive, and the Corporation shall pay (prior to
any distributions made in respect of any Junior Securities and prior to or
contemporaneously with any distributions made in respect of any Parity
Securities, in each case in respect of the same fiscal quarter), cumulative
dividends per share (as a percentage of the Stated Value per share) at the
Dividend Rate, payable and compounded quarterly in arrears on January 1, April
1, July 1 and October 1, beginning on the first such date after the Original
Issue Date (each such date, a “Dividend Payment Date”) (if any Dividend Payment
Date is not a Business Day, the applicable payment, if paid in cash, shall be
due on the next succeeding Business Day, and no interest or dividends on such
payment shall accrue or accumulate in respect of such delay), in (i) cash out of
funds legally available therefor, (ii) by an increase in the Stated Value of the
Preferred Stock, or (iii) any combination of clause (i) and (ii), in each case,
in an amount equal to the accrued but unpaid dividends due to a Holder in
respect of each share of Preferred Stock on the Dividend Payment Date. For the
avoidance of doubt, any dividends paid by an increase in the Stated Value
pursuant to this Section 3(b) shall be deemed to have been paid in full for all
purposes. The default method of payment shall be an increase in the Stated Value
unless, at least five Business Days prior to a Dividend Payment Date, the
Corporation provides written notice to the Holders of its election to pay in
cash and such cash payment is actually and timely made. Dividends shall be paid
pro rata for any partial quarter.

 

(c)          Dividend Calculations. Dividends on the Preferred Stock shall be
calculated on the basis of a 360-day year, consisting of twelve 30 calendar day
periods, and shall accrue daily commencing on the Original Issue Date, and shall
be deemed to accrue from such date whether or not declared and whether or not
there are profits, surplus or other funds of the Corporation legally available
for the payment of dividends.

 

Section 4.            Maturity. The Preferred Stock shall be perpetual unless
converted or redeemed in accordance with this Certificate of Designation.

 

Section 5.             Voting Rights.

 

(a)          The Holders shall be entitled to vote with the holders of the
Common Stock as a single class on all matters submitted for a vote of holders of
Common Stock and to receive notice of all stockholders’ meetings in accordance
with the Articles of Incorporation and bylaws of the Corporation, and applicable
law or regulation or stock exchange rule, as if the Holders of Preferred Stock
were holders of Common Stock. When voting with the Common Stock, the Holders
shall be entitled to the number of votes per share of Preferred Stock equal to
the Stated Value as of the applicable Record Date or other determination date
divided by $4.42.

 

(b)          Each Holder will have one vote per share of Preferred Stock on any
matter on which Holders of Preferred Stock are entitled to vote separately as a
class, whether at a meeting or by written consent.

 

 8 

 



Section 6.             Liquidation. Upon any liquidation, dissolution or
winding-up of the Corporation, whether voluntary or involuntary (a
“Liquidation”), the Holders shall be entitled to receive, in respect of each
share of Preferred Stock, out of the assets, whether capital or surplus, of the
Corporation an amount equal to the greater of (i) the applicable Optional
Redemption Amount and (ii) the proceeds the Holders would be entitled to receive
on the number of shares of Common Stock into which such share of Preferred Stock
would then be convertible (whether or not such Preferred Stock is then
convertible), after any amount shall be paid to holders of any Senior
Securities, before any distribution or payment shall be made to the holders of
any Junior Securities, and if the assets of the Corporation shall be
insufficient to pay in full such amounts payable to Holders and the amounts
payable to the holders of any Parity Securities, then the entire assets to be
distributed to the Holders and the holders of any Parity Securities shall be
ratably distributed among the Holders and the holders of any Parity Securities
in accordance with the respective amounts that would be payable on shares of
Preferred Stock and any Parity Securities if all amounts payable thereon were
paid in full. A Change of Control shall not be deemed a Liquidation. The
Corporation shall mail written notice of any such Liquidation, not less than 45
days prior to the payment date stated therein, to each Holder.

 

Section 7.             Conversion.

 

(a)          Conversions at Option of Holder. Subject to Section 7(f) and
Section 7(g), each share of Preferred Stock shall be convertible, at any time
and from time to time from and after the Original Issue Date at the option of
the Holder thereof, into that number of shares of Common Stock determined by
dividing the applicable Optional Redemption Amount that would have been received
by the applicable Holder upon the redemption of the applicable shares of
Preferred Stock as of the Conversion Date by the then-applicable Conversion
Price (the “Conversion Ratio”). Holders shall effect conversions by (i)
providing the Corporation with the form of conversion notice attached hereto as
Annex A (a “Notice of Conversion”) and (ii), if applicable, delivering to the
Corporation any certificate(s) representing the shares of Preferred Stock to be
converted. Each Notice of Conversion shall specify the number of shares of
Preferred Stock to be converted, the number of shares of Preferred Stock owned
prior to the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue and the date on which such conversion is
to be effected, which date may not be prior to the date the applicable Holder
delivers such Notice of Conversion to the Corporation (such date, the
“Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
to the Corporation is deemed delivered hereunder. No ink-original Notice of
Conversion shall be required, nor shall any medallion guarantee (or other type
of guarantee or notarization) of any Notice of Conversion form be required. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. Shares of Preferred Stock
converted into Common Stock or redeemed in accordance with the terms hereof
shall be canceled and shall not be reissued. If less than all of the shares of
Preferred Stock represented by any certificate are so converted, the Corporation
shall promptly issue and deliver to the applicable Holder a certificate
representing the balance of such shares of Preferred Stock not so converted.

 

 9 

 



(b)          Forced Conversion. If (i) the VWAP of the Common Stock for at least
20 Trading Days during the 30 Trading Day period immediately preceding the
delivery of a Forced Conversion Notice pursuant to this Section 7(b) (a
“Threshold Period”) has been at least 140% of the Conversion Price then in
effect, the Corporation may, within one Trading Day after the end of any such
Threshold Period, by delivery of a written notice to all Holders (a “Forced
Conversion Notice” and the date such notice is delivered to all Holders, the
“Forced Conversion Notice Date”), cause each Holder to convert all or any
portion of such Holder’s Preferred Stock (as specified in such Forced Conversion
Notice, which shall apply to the Holders pro rata based on the number of shares
of Preferred Stock held by each of them if such conversion is for less than all
of the then outstanding shares of Preferred Stock) into shares of Common Stock
at the applicable Conversion Ratio, it being agreed that the “Conversion Date”
for purposes of Section 7(b) shall be deemed to occur on the third Trading Day
following the Forced Conversion Notice Date (such third Trading Day, the “Forced
Conversion Date”). The Corporation may not deliver a Forced Conversion Notice,
and any Forced Conversion Notice delivered by the Corporation shall not be
effective under any of the following circumstances: (i) if the Forced Conversion
Notice is delivered prior to the earlier of (a) the Maturity Date (as defined in
the Specified Second Lien Credit Agreement) and (b) the exercise by the lenders
of the Term Loan Conversion and Delayed Draw Term Loan Conversion (in each case,
as defined in the Specified Second Lien Credit Agreement) pursuant to Sections
11.01 and 11.02 of the Specified Second Lien Credit Agreement, respectively,
(ii) if the Corporation has previously exercised the Borrower Conversion Right
(as defined in the Specified Second Lien Credit Agreement) pursuant to Section
11.04 of the Specified Second Lien Credit Agreement as to all of the outstanding
Term Loan and Delayed Draw Term Loans (in each case, as defined in the Specified
Second Lien Credit Agreement) or (iii) if all of the Equity Conditions are not
met on both of (A) the applicable Forced Conversion Notice Date and (B) the
applicable Forced Conversion Date. For the avoidance of doubt, (i) a Forced
Conversion shall be subject to all of the provisions of this Section 7,
including, without limitation, the provisions requiring payment of liquidated
damages and limitations on conversions and (ii) the Corporation is not entitled
to force the conversion of the Preferred Stock except as expressly provided in
this Section 7.

 

(c)          Conversion Price. The conversion price for the Preferred Stock
shall equal $6.15, subject to adjustment as provided in Schedule 7(c) (the
“Conversion Price”).

 

(d)          Mechanics of Conversion.

 

(i)          Delivery of Underlying Shares Upon Conversion. Not later than three
Trading Days after the applicable Conversion Date (the “Share Delivery Date”),
the Corporation shall deliver, or cause to be delivered, to the converting
Holder the number of shares of Common Stock being acquired upon the conversion
of the Preferred Stock which, on or after the later of (i) the date specified in
Section 13(a) or (ii) the Effective Date, shall be free of restrictive legends
and trading restrictions (subject to Section 4.2 of the Purchase Agreement).

 

 10 

 



(ii)         Obligation Absolute. The Corporation’s obligation to issue and
deliver the Underlying Shares upon conversion of Preferred Stock in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by a Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by such Holder or any other
Person of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Underlying
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder. In the event a Holder shall elect to convert any or all of its shares of
Preferred Stock, the Corporation may not refuse conversion based on any claim
that such Holder or anyone associated or affiliated with such Holder has been
engaged in any violation of law, agreement or for any other reason, unless an
injunction from a court, on notice to Holder, restraining and/or enjoining
conversion of all or part of the Preferred Stock of such Holder shall have been
sought and obtained, and the Corporation posts a surety bond for the benefit of
such Holder in the amount of 150% of the Stated Value of Preferred Stock which
is subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Holder to the extent it obtains judgment. In
the absence of such injunction, the Corporation shall issue the Underlying
Shares upon a properly noticed conversion. Nothing herein shall limit a Holder’s
right to pursue actual damages for the Corporation’s failure to deliver
Underlying Shares within the period specified herein and such Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit a Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

(iii)        Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of shares of Preferred Stock. In lieu of any fractional
shares to which a Holder would otherwise be entitled, the Corporation shall, at
its election, either (i) pay cash equal to such fraction multiplied by the VWAP
of the Common Stock for the Trading Day immediately preceding the applicable
Conversion Date or (ii) round up to the next whole share. Whether or not
fractional shares would be issuable to any Holder upon such conversion shall be
determined on the basis of the total number of shares of Preferred Stock held by
such Holder and then being converted.

 

(iv)        Transfer Taxes and Expenses. The issuance of Underlying Shares on
conversion of this Preferred Stock shall be made without charge to any Holder
for any service charge or any documentary stamp or similar taxes that may be
payable in respect of the issue or delivery of such Underlying Shares, provided
that the Corporation shall not be required to pay any tax that may be payable in
respect of any transfer involved in the issuance and delivery of any such
Underlying Shares upon conversion in a name other than that of the Holders of
such shares of Preferred Stock and the Corporation shall not be required to
issue or deliver such Underlying Shares unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid. The Corporation shall pay all Transfer Agent fees
required for same-day processing of any Notice of Conversion and all fees to the
Depository Trust Company (or another established clearing corporation performing
similar functions) required for same-day electronic delivery of the Underlying
Shares.

 

 11 

 



(e)          Reservation of Shares Issuable Upon Conversion. The Corporation
covenants that it will at all times take all lawful action to reserve and keep
available out of its authorized and unissued shares of Common Stock for the sole
purpose of issuance upon conversion of the Preferred Stock, free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holder (and the other holders of the Preferred Stock), not less than such
aggregate number of shares of Common Stock as shall be issuable upon the
conversion of the then outstanding shares of Preferred Stock. The Corporation
covenants that all shares of Common Stock that shall be issuable upon conversion
of the Preferred Stock shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.

 

(f)          Issuance Limitations. Notwithstanding anything herein or in
Schedule 7(c) hereto to the contrary, if the Corporation has not obtained
Requisite Stockholder Approval, then the Corporation may not issue, upon
conversion of the Preferred Stock, a number of shares of Common Stock in respect
of any share of Preferred Stock that would exceed (A) the Stated Value divided
by (B) $4.42 (the maximum number of shares issuable because of the foregoing
limitation, the “Issuable Maximum”). If the Corporation has not obtained
Requisite Stockholder Approval upon conversion of any shares of Preferred Stock
subject to the foregoing limitation, then the applicable Holder shall be
entitled to receive upon such conversion a number of shares of Common Stock
equal to the Issuable Maximum.

 

(g)          HSR Act. If, in connection with any exercise of any the Holder’s or
the Corporation’s conversion rights pursuant to this Section 7, the Corporation
or any such Holder determines, after consultation with counsel, that any filings
are required to be made pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (the “HSR Act”) in connection with the acquisition of
Common Stock by such Holder pursuant to such conversion, then (i) the
Corporation and such Holder shall, and shall cause their respective Affiliates
to, undertake commercially reasonable efforts to make or cause to be made
promptly the filings required of such party or its Affiliates pursuant to the
HSR Act; provided, however, that all fees payable to any governmental
authorities relating to filings required to be made pursuant to the HSR Act
shall be paid and borne equally by such Holder and the Corporation and (ii) the
Conversion Date for such conversion shall not occur prior to the expiration or
termination of the waiting period under the HSR Act. In furtherance and not in
limitation of the foregoing, the Corporation and such Holder shall, to the
extent permissible by law, (i) cooperate with the other party and furnish to the
other party all information in such party’s possession that is reasonably
necessary in connection with such other party’s filings; (ii) promptly inform
the other party of, and supply to such other party copies of, any material
communication (or other correspondence or memoranda) from or to, and any
proposed understanding or agreement with, any governmental authority in respect
of such filings; (iii) consult and cooperate with the other party and provide
each other with a reasonable opportunity to provide comments in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, and
opinions made or submitted by or on behalf of any party in connection with all
meetings, actions and proceedings with any governmental authority relating to
such filings; and (iv) comply, as promptly as is reasonably practicable, with
any requests received by such party or any of its Affiliates under the HSR Act
for additional information, documents, or other materials. If either party
intends to participate in any material communication or meeting with any
governmental authority with respect to such filings, it shall give the other
party reasonable notice thereof and, to the extent permitted by the governmental
authority, an opportunity to participate in any such meeting or communication.
Notwithstanding anything in this Section 7(g) to the contrary, in no event shall
the Corporation or any of its Affiliates or such Holder or any of its Affiliates
be required, under the HSR Act or otherwise, to (i) propose, negotiate, agree to
or effect, by consent decree, hold separate order or otherwise, the sale,
divestiture or disposition of any assets or businesses of such Person, (ii)
accept any condition, undertake any obligation, or take or refrain from taking
any action that would limit such Person’s freedom of action with respect to, or
its ability to own or operate, any of its businesses or assets; (iii) contest,
resist or seek to have vacated, lifted, reversed or overturned any governmental
order or judicial order that is in effect that prohibits, prevents or restricts
the conversion of shares of Preferred Stock; or (iv) litigate or defend against
any administrative or judicial action or proceeding (including any proceeding
seeking a temporary restraining order or preliminary injunction) challenging any
such conversion.

 

 12 

 



Section 8.             Optional Redemption.

 

(a)          Optional Redemption at Election of Corporation. Subject to the
provisions of this Section 8, Section 9 and the Holder’s conversion rights
pursuant to Section 7(a), at any time after the Original Issue Date, the
Corporation may deliver a notice to the Holders (an “Optional Redemption Notice”
and the date such notice is deemed delivered hereunder, the “Optional Redemption
Notice Date”) of its election (which shall be irrevocable but may be conditioned
on the occurrence of any one or more events) to redeem some or all of the then
outstanding Preferred Stock, for cash in an amount equal to the Optional
Redemption Amount on the 20th Business Day following the Optional Redemption
Notice Date (such date, the “Optional Redemption Date” and such redemption, the
“Optional Redemption”). The Corporation covenants and agrees that it will honor
all Notices of Conversion tendered from the time of delivery of the Optional
Redemption Notice through the Business Day immediately preceding the Optional
Redemption Date.

 

(i)            Optional Redemption Amount. Each share of Preferred Stock
redeemed pursuant to this Section 8 shall be redeemed by paying cash in an
amount equal to (A) the applicable Stated Value, multiplied by (x) 120%, if the
Optional Redemption is consummated on or prior to December 31, 2018, (y) 125%,
if the Optional Redemption is consummated after December 31, 2018 and on or
prior to December 31, 2019 and (z) 130%, if the Optional Redemption is
consummated after December 31, 2019, plus (B) all accrued but unpaid dividends
thereon and all liquidated damages and other amounts due in respect of such
Preferred Stock as of the Optional Redemption Date (such amount, the “Optional
Redemption Amount”).

 

(ii)           Redemption Procedure. The payment of cash pursuant to an Optional
Redemption shall be made on the Optional Redemption Date. If any portion of the
cash payment for an Optional Redemption has not been paid by the Corporation on
the Optional Redemption Date, interest shall accrue thereon until such amount is
paid in full at a rate equal to the lesser of 15% per annum or the maximum rate
permitted by applicable law.

 

 13 

 



(iii)          Limitations on Redemption.

 

(1)         Any Optional Redemption by the Corporation must be of Preferred
Stock having a minimum aggregate Stated Value of $20 million as of the Optional
Redemption Notice Date (or such lesser amount if such Optional Redemption is for
all of the remaining Preferred Stock).

 

(2)         The Corporation may consummate no more than one partial Optional
Redemption within any 6-month period.

 

(3)         Any Optional Redemption shall be applied ratably to all of the
Holders based on each Holder’s relative ownership of shares of Preferred Stock.

 

(4)         The Preferred Stock shall only be redeemable as expressly set forth
in this Section 8 and Section 9.

 

Section 9.             Change of Control. On or before the 20th Business Day
prior to the consummation of a Change of Control (or, if later, promptly after
the Corporation discovers that a Change of Control has occurred or will occur),
the Corporation shall provide written notice thereof to the Holders, and in
connection with any such Change of Control, each Holder may elect one of the
following options (subject to such Change of Control having actually occurred or
actually occurring) by notice given to the Corporation within 20 Business Days
after the date the Corporation provides such written notice (it being understood
that if a Holder fails to timely provide notice of its election to the
Corporation, such Holder shall be deemed to have elected the option set forth in
clause (b) below):

 

(a)          cause the Corporation to redeem all of such Holder’s shares of
Preferred Stock for cash in an amount per share of Preferred Stock equal to (i)
the applicable Optional Redemption Amount in effect immediately prior to the
consummation of such Change of Control plus (ii)(x) the applicable Stated Value
in effect immediately prior to the consummation of such Change of Control
multiplied by (y) 2.5%;

 

(b)         convert all of such Holder’s shares of Preferred Stock at the
Conversion Ratio in effect immediately prior to the consummation of such Change
of Control; or

 

(c)          subject to (i) any adjustments pursuant to Schedule 7(c) and (ii)
the Corporation’s (or, if the Corporation is not the surviving entity of such
Change of Control, the Corporation’s successor’s) right to redeem the Preferred
Stock pursuant to Section 8, continue to hold such Holder’s shares of Preferred
Stock.

 

Section 10.           Negative Covenants. As long as any shares of Preferred
Stock are outstanding, without the prior affirmative vote or prior written
consent of a Holder Majority, the Corporation shall not, directly or indirectly
(whether by way of amendment to the charter documents, merger, recapitalization,
or otherwise):

 

(a)          amend, alter, modify or repeal the Articles of Incorporation or the
bylaws of the Corporation, in any manner that materially and adversely affects
any rights, preferences, privileges or voting powers of the Preferred Stock or
Holders;

 

 14 

 



(b)          issue, authorize or create, or increase the issued or authorized
amount of, Preferred Stock, any class or series of Senior Securities or any
Parity Securities or security convertible into or evidencing the right to
purchase any shares of Preferred Stock, Senior Securities or Parity Securities
other than equity, the proceeds of which, are used to immediately redeem all of
the outstanding shares of Preferred Stock in accordance with Section 8;

 

(c)          declare or pay any dividends or distributions on, or redeem or
repurchase, or permit any of its controlled Subsidiaries to redeem or
repurchase, shares of Common Stock or any other shares of Junior Securities
other than (i)(A) any stock dividend or distribution subject to Section 7 of
Schedule 7(c) hereto, (B) any distribution of rights pursuant to a stockholder
rights plan contemplated by Section 9 of Schedule 7(c) hereto or (C) any
distribution upon a Liquidation or (ii) redemptions of incentive equity of the
Corporation or its Subsidiaries held by employees of the Corporation or its
Subsidiaries in connection with the administration of any employee benefit plan
of the Corporation in the ordinary course of business;

 

(d)          authorize, issue or transfer, or permit any of its controlled
Subsidiaries to authorize, issue or transfer, any equity (including any
obligation or security convertible into, exchangeable for or evidencing the
right to purchase any such equity) in any Subsidiary other than (i) equity
issued or transferred to the Corporation or another wholly-owned Subsidiary of
the Corporation or (ii) equity, the proceeds of which, are used to immediately
redeem all of the outstanding shares of Preferred Stock in accordance with
Section 8; or

 

(e)          subject to right of the holders of Common Stock to amend the
provisions of the bylaws of the Corporation relating to the number of directors
constituting the entire Board of Directors or the manner in which such number of
directors is determined (but, for the sake of clarity, without limiting the
Holders’ rights pursuant to Section 11), modify the number of directors
constituting the entire the Board of Directors at any time when the Holders have
the right to designate an Investor Director pursuant to Section 11; provided,
that the Corporation may increase the number of directors constituting the
entire Board of Directors without the consent of a Holder Majority if the
Holders are given the right to designate one or more additional Investor
Directors as necessary to cause (i) the number of Investor Director(s) the
Holders have the right to designate relative to the number of directors
constituting the entire Board of Directors to be in the same proportion as (ii)
the number of Underlying Shares then issuable on conversion of the outstanding
shares of Preferred Stock relative to the total number of outstanding shares of
Common Stock (without regard to the limitation set forth in Section 7(f) and
giving effect to the conversion of such shares of Preferred Stock, whether or
not then convertible), rounded up or down to the nearest whole director.

 

For so long as shares of Preferred Stock having an aggregate Optional Redemption
Amount of at least $50 million are outstanding, without the prior affirmative
vote or prior written consent of a Holder Majority, the Corporation shall not,
and shall not permit any of its controlled Subsidiaries to, directly or
indirectly (whether by way or amendment to the charter documents, merger,
recapitalization, or otherwise):

 

 15 

 



(f)          incur any indebtedness or permit to exist any liens on any of the
Corporation’s or its Subsidiaries assets or properties, other than (i)
indebtedness expressly permitted under Section 6.02 of the Specified Second Lien
Credit Agreement and (ii) liens expressly permitted under Section 6.03 of the
Specified Second Lien Credit Agreement; provided, that, the Corporation shall
only be permitted to refinance, and incur corresponding liens in connection with
any refinancing of, “Permitted First Lien Debt,” “Revolving Debt,” “Obligations”
and/or any refinancing of debt in respect thereof, as applicable and as each
such term is defined in the Specified Second Lien Credit Agreement, in each
case, with indebtedness (A) the principal amount of which does not exceed the
sum of (x) the total outstanding principal amount of such debt being refinanced,
plus (y) any usual and customary accrued and unpaid interest, premium, fees and
costs and expenses thereon and (B) that does not contain terms and conditions
that are materially adverse to the Preferred Stock or the interests of the
Holders relative to the terms and conditions of the indebtedness being
refinanced;

 

(g)          enter into, adopt or agree to any “restricted payment” provisions
(or other similar provisions that restrict or limit the payment of dividends on,
or the redemption of, the Preferred Stock) under any credit facility, indenture
or other similar instrument of the Corporation (including, for the avoidance of
doubt, the First Lien Credit Agreement and Second Lien Credit Agreement) that
would be more restrictive on the payment of dividends on, or redemption of, the
Preferred Stock than those existing as of the Original Issue Date (provided
that, for the avoidance of doubt, any decrease in the amount available to make
restricted payments under any such provisions that are the result of the
Corporation utilizing capacity under such provisions or any decrease in capacity
as a result of the operation of such provisions as set forth in any such credit
facility, indenture or other similar instrument as of the Original Issue Date
shall not require the consent of the Holders pursuant to this Section 10(g));

 

(h)          liquidate or dissolve the Corporation;

 

(i)          enter into any material new line of business or fundamentally
change the nature of the Corporation’s business (including, for the avoidance of
doubt, any acquisition of oil and gas properties outside the Permian Basin); or

 

(j)          enter into any transaction with any Affiliate of the Corporation
which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the
Corporation (even if less than a quorum otherwise required for board approval).

 

Section 11.           Board Representation Rights.

 

(a)          Subject to Section 11(b), without limiting other rights the Holders
and their Affiliates may have, from and after the Original Issue Date, the
Holder Majority shall have the exclusive right (but not the obligation), voting
separately as a class, to designate to the Board of Directors, the following
number of directors (the “Investor Directors”):

 

(i)            two Investor Directors (subject to increase pursuant to Section
10(e)) for as long as the Underlying Shares then issuable on conversion of the
outstanding shares of Preferred Stock (without regard to the limitation set
forth in Section 7(f)) represent at least 15% of the total number of outstanding
shares of Common Stock (without regard to the limitation set forth in Section
7(f) and giving effect to the conversion of such shares of Preferred Stock,
whether or not then convertible); and

 

 16 

 



(ii)         one Investor Director (subject to increase pursuant to Section
10(e)) for as long as the Underlying Shares then issuable on conversion of the
outstanding shares of Preferred Stock (without regard to the limitation set
forth in Section 7(f)) represent at least 7.5% of the total number of
outstanding shares of Common Stock (without regard to the limitation set forth
in Section 7(f) and giving effect to the conversion of such shares of Preferred
Stock, whether or not then convertible).

 

(b)          Notwithstanding anything herein to the contrary, the number of
Investors Directors the Holders shall be entitled to designate pursuant to
Section 11(a) shall be reduced if, and only to the extent necessary in order to
comply with applicable law or Trading Market rules (as directed in writing by
the Commission or the Trading Market on which the Common Stock is then listed)
so that the percentage of the number of directors constituting the entire Board
of Directors represented by the number of Investor Directors does not exceed the
percentage of the outstanding Common Stock represented by the Underlying Shares
then issuable on conversion of the outstanding shares of Preferred Stock
(without regard to the limitation set forth in Section 7(f) and giving effect to
the conversion of such shares of Preferred Stock, whether or not then
convertible), rounded up to the nearest whole number of Investor Directors.

 

(c)          Within ten Business Days after notice to the Corporation by the
Holder Majority of the identity of the persons designated to be the initial
Investor Directors, subject to confirmation by the Corporation that such initial
Investor Directors meet the requirements of Section 11(f), the Corporation shall
cause such persons to be appointed to the Board of Directors as the initial
Investor Directors. The Corporation shall take all actions within its power to
cause all designees designated pursuant to Section 11(a) to be appointed to the
Board of Directors.

 

(d)          Each Investor Director designated pursuant to Section 11(a) shall
serve until his or her successor is designated or his or her earlier death,
disability, resignation or removal; any vacancy or newly created directorship in
the position of an Investor Director while the Holders have the right to appoint
such Investor Director pursuant to Section 11(a) may be filled only by the
Holder Majority, subject to the fulfillment of the requirements set forth in
Section 11(f); and each Investor Director may, during his or her term of office,
be removed at any time, with or without cause, by and only by the Holder
Majority while the Holders have the right to appoint such Investor Director
pursuant to Section 11(a).

 

(e)          At all times while an Investor Director is serving as a member or
observer of the Board of Directors, and following any such Investor Director’s
death, disability, resignation or removal, such Investor Director shall be
entitled to all rights to indemnification and exculpation as are then made
available to any other member or observer of the Board of Directors

 

 17 

 



(f)          Notwithstanding anything to the contrary, any Investor Director
shall be reasonably acceptable to the Board of Directors and the Nominating and
Corporate Governance Committee thereof acting in good faith (provided, that, for
the avoidance of doubt, any investment professional of Värde Partners, Inc. or
its Affiliates shall be deemed reasonably acceptable) and satisfy all applicable
Commission and stock exchange requirements regarding service as a regular
director of the Corporation and shall comply in all material respects with the
Corporation’s corporate governance guidelines as in effect from time to time.

 

(g)          The right to designate an Investor Director pursuant to Section
11(a) shall automatically terminate at such time as the Holders meet the
conditions set forth in Section 11(a)(i) or Section 11(a)(ii), as applicable,
and at such time, if requested in writing by the Corporation, any Investor
Directors then serving on the Board of Directors in excess of the entitled
amount (if less than all then Investor Directors, then as selected by the Holder
Majority) shall promptly resign from the Board of Directors.

 

(h)          To the fullest extent permitted by applicable law, the Corporation,
on behalf of itself and its Subsidiaries, renounces any interest or expectancy
of the Corporation and its Subsidiaries in, or in being offered an opportunity
to participate in, any business opportunities that are from time to time
presented to the Holders or any of their respective Affiliates or any of their
respective agents, shareholders, members, partners, directors, officers,
employees, investment manager, investment advisor, Affiliates or subsidiaries
(other than the Corporation and its Subsidiaries), including any director or
officer of the Corporation who is also an agent, shareholder, member, partner,
director, officer, employee, investment manager, investment advisor, Affiliate
or subsidiary of any Investor (each, a “Specified Party”), even if the business
opportunity is one that the Corporation or its Subsidiaries might reasonably be
deemed to have pursued or had the ability or desire to pursue if granted the
opportunity to do so, and no Specified Party shall have any duty to communicate
or offer any such business opportunity to the Corporation or be liable to the
Corporation or any of its subsidiaries or any stockholder, including for breach
of any fiduciary or other duty, as a director or officer or controlling
stockholder or otherwise, and the Corporation shall indemnify each Specified
Party against any claim that such Person is liable to the Corporation or its
stockholders for breach of any fiduciary duty, by reason of the fact that such
Person (i) participates in, pursues or acquires any such business opportunity,
(ii) directs any such business opportunity to another Person or (iii) fails to
present any such business opportunity, or information regarding any such
business opportunity, to the Corporation or its subsidiaries, unless, in the
case of a Person who is a director or officer of the Corporation, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Corporation.

 

Section 12.           Issuance of Shares.

 

(a)          Shares of Common Stock issued upon conversion of shares of
Preferred Stock shall be in certificated form unless otherwise determined by the
Corporation and permitted by the bylaws of the Corporation and the laws of the
State of Nevada.

 

(b)          Each book-entry notation (and, if applicable, each certificate)
representing shares of Preferred Stock shall bear a legend substantially to the
following effect:

 

 18 

 



THE SECURITIES REPRESENTED BY THIS CERTIFICATE IDENTIFIED HEREIN HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE IDENTIFIED HEREIN ARE SUBJECT TO
TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE CERTIFICATE OF DESIGNATION AND
A SECURITIES PURCHASE AGREEMENT, DATED AS OF JANUARY 30, 2018, COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE ISSUER AND WILL BE PROVIDED WITHOUT COST,
UPON WRITTEN REQUEST TO THE SECRETARY OF THE ISSUER.

 

(c)          Shares of Preferred Stock shall be in uncertificated, book-entry
form as permitted by the bylaws of the Corporation and Nevada law. Within a
reasonable time after the issuance or transfer of uncertificated shares and at
least annually thereafter, the Corporation shall, or shall cause the Transfer
Agent to, send to the registered owner thereof a written statement containing
the information specified in subsection 5 of Nevada Revised Statutes Section
78.235. Transfers of shares of Preferred Stock held in uncertificated,
book-entry form shall be made only upon the transfer books of the Corporation
kept at an office of the Transfer Agent upon receipt of proper transfer
instructions from the registered owner of such uncertificated shares, or from a
duly authorized attorney or from an individual presenting proper evidence of
succession, assignment or authority to transfer such shares. The Corporation may
refuse any requested transfer until furnished evidence reasonably satisfactory
to it that such transfer is made in accordance with the terms of this
Certificate of Designation.

 

Section 13.           Transfers.

 

(a)          Prior to July 31, 2018, without the consent of the Corporation, no
Holder may transfer any Securities other than to an Affiliate of such Holder or
in connection with a business combination transaction involving the Corporation.
After July 31, 2018, the Securities shall be unrestricted and freely
transferable, subject to applicable securities law binding upon such Holder or
transfer.

 

(b)          Notwithstanding anything to the contrary in Section 13(a), Holders
may make a bona fide pledge of any or all of its Securities in connection with a
bona fide loan or other extension of credit, and any foreclosure by any pledged
under such loan or extension of credit on any such pledged Securities (or any
sale thereof) shall not be considered a violation of Section 13(a) and the
transfer of the Securities by a pledgee who has foreclosed on such loan or
extension of credit shall not be considered a violation or breach of Section
13(a).

 

(c)          Any Person that becomes a Holder pursuant to a transfer under this
Section 13 shall be subject to all of the terms and conditions of this
Certificate of Designations.

 

 19 

 



Section 14.           Miscellaneous.

 

(a)          Notices. Any and all notices or other communications or deliveries
to be provided by the Holders hereunder including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, e-mail, or sent by a nationally recognized overnight courier service,
addressed to the Corporation, at the address set forth above Attention: Joseph
Daches, facsimile number (210) 999-5401, JDaches@lilisenergy.com or such other
facsimile number, e-mail address or address as the Corporation may specify for
such purposes by notice to the Holders delivered in accordance with this Section
14. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (i) the date of transmission (if there is no
receipt of notice of a failed delivery to the notice party), if such notice or
communication is delivered via e-mail attachment as set forth on the signature
pages attached hereto at or prior to 5:30 p.m. (Houston, Texas time) on a
Business Day, (ii) the next Business Day after the date of transmission (if
there is no receipt of notice of a failed delivery to the notice party), if such
notice or communication is delivered via e-mail attachment as set forth on the
signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (Houston, Texas time) on any Business Day, (iii) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.

 

(b)          Information; Notice. If at any time while the Preferred Stock is
outstanding the Corporation is not required to file reports under Section 13(a)
or 15(d) of the Exchange Act, the Corporation shall provide to the Holders:

 

(1)         quarterly unaudited financial statements prepared in accordance with
GAAP within 45 days after the end of each fiscal quarter, in each case, in form
and substance acceptable to the Holder Majority;

 

(2)         audited annual financial statements prepared in accordance with GAAP
within 90 days after the end of each fiscal year of the Corporation (certified
by an independent accounting firm of national standing); and

 

(3)         annually, within 90 days after the end of the fiscal year, a reserve
report prepared or audited by a third party engineering firm of national
standing in accordance with Commission guidelines with an “as of” date of
December 31 of the preceding calendar year.

 

(c)          Absolute Obligation. Except as expressly provided herein, no
provision of this Certificate of Designation shall alter or impair the
obligation of the Corporation, which is absolute and unconditional, to pay
liquidated damages, accrued dividends and accrued interest, as applicable, on
the shares of Preferred Stock at the time, place, and rate, and in the coin or
currency, herein prescribed.

 

 20 

 



(d)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Nevada, without regard to the principles of conflict of laws
thereof. The Corporation and each Holder, by acceptance of shares of Preferred
Stock, hereby irrevocable and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County, Borough of Manhattan, and of the United States
District Court for the Southern District of New York, and any appellate court
from any district thereof, in any action or proceeding arising out of or
relating to this Certificate of Designation, or for recognition or enforcement
of any judgment, and each of them hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Corporation and each Holder, by acceptance of shares of
Preferred Stock, agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Certificate of
Designation shall affect any right that any Holder may otherwise have to bring
any action or proceeding relating to this Certificate of Designation against the
Corporation or its properties in the courts of any jurisdiction. The Corporation
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Certificate of Designation in any court referred to in this
Section 14(d). The Corporation and each Holder, by acceptance of shares of
Preferred Stock, hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. The Corporation and each Holder, by acceptance of
shares of Preferred Stock, irrevocably consents to service of process in the
manner provided for notices in this Certificate of Designation. Nothing in this
Certificate of Designation will affect the right of the Corporation or any
Holder to serve process in any other manner permitted by law. The Corporation
and each Holder, by acceptance of shares of Preferred Stock, hereby waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in any legal proceeding directly or indirectly arising out of or
relating to this Certificate of Designation or the transactions contemplated
hereby (whether based on contract, tort or any other theory). If any party shall
commence an action or proceeding to enforce any provisions of this Certificate
of Designation, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.

 

(e)          Waiver. Any waiver by the Corporation or a Holder of a breach of
any provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

 

(f)          Severability. If any provision of this Certificate of Designation
is invalid, illegal or unenforceable, the balance of this Certificate of
Designation shall remain in effect, and if any provision is inapplicable to any
Person or circumstance, it shall nevertheless remain applicable to all other
Persons and circumstances. If it shall be found that any interest or other
amount deemed interest due hereunder violates the applicable law governing
usury, the applicable rate of interest due hereunder shall automatically be
lowered to equal the maximum rate of interest permitted under applicable law.

 

 21 

 



(g)          Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

 

(h)          Headings. The headings contained herein are for convenience only,
do not constitute a part of this Certificate of Designation and shall not be
deemed to limit or affect any of the provisions hereof.

 

(i)           Status of Converted or Redeemed Preferred Stock. Shares of
Preferred Stock may only be issued pursuant to the Purchase Agreement or this
Certificate of Designation. If any shares of Preferred Stock shall be converted,
redeemed or reacquired by the Corporation, such shares shall resume the status
of authorized but unissued shares of preferred stock and shall no longer be
designated as Series C 9.75% Convertible Participating Preferred Stock.

 

(j)           Calculations. Any calculations made by the Corporation or Board of
Directors pursuant to this Certificate of Designation shall be undertaken and
made in good faith.

 

******

 

 22 

 

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Nevada law.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate this 31th day
of January, 2018.

 

 

 

 

Name: Ronald D. Ormand   Name: Joseph C. Daches Title: Executive Chairman  
Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 23 

 



ANNEX A

 

NOTICE OF CONVERSION

 

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

 

The undersigned hereby elects to convert the number of shares of Series C 9.75%
Convertible Participating Preferred Stock indicated below into shares of common
stock, par value $0.0001 per share (the “Common Stock”), of Lilis Energy, Inc. a
Nevada corporation (the “Corporation”), according to the conditions hereof, as
of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Purchase Agreement. No fee will be charged to the Holders for any
conversion, except for any such transfer taxes.

 

Conversion calculations:

 

  Date to Effect Conversion:  

 

  Number of shares of Preferred Stock owned prior to Conversion:   

 

  Number of shares of Preferred Stock to be Converted:   

 

  Stated Value of shares of Preferred Stock to be Converted:   

 

  Number of shares of Common Stock to be Issued:   

 

  Applicable Conversion Price:  

 

  Number of shares of Preferred Stock subsequent to Conversion:   

 

  Address for Delivery:   

 

  or  

 

  DWAC Instructions:  

 

  Broker no:    

 

  Account no:    

 

  [HOLDER]       By:     Name:   Title:

 

Annex A to Certificate of Designation

 

 

 



SCHEDULE 7(c)

 

CONVERSION PRICE ADJUSTMENT PRINCIPLES

 

Section 1.             Special Definitions. Capitalized terms used but not
otherwise defined in this Schedule 7(c) shall have the meaning ascribed to such
terms in the Certificate of Designation; for purposes of this Schedule 7(c), the
following definitions shall apply:

 

(a)          “Option” shall mean rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.

 

(b)          “Convertible Securities” shall mean any evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock.

 

(c)          “Additional Shares of Common Stock” shall mean all shares of Common
Stock issued (or, pursuant to Section 2 below, deemed to be issued) by the
Corporation after the Original Issue Date, other than (1) the following shares
of Common Stock and (2) shares of Common Stock deemed issued pursuant to the
following Options and Convertible Securities (clauses (1) and (2), collectively,
“Exempted Securities”):

 

(i)           shares of Common Stock, Options or Convertible Securities issued
as a dividend or distribution on Common Stock or Preferred Stock;

 

(ii)           shares of Common Stock, Options or Convertible Securities issued
by reason of a dividend, stock split, split-up or other distribution on shares
of Common Stock;

 

(iii)          shares of Common Stock or Options issued to employees or
directors of, or consultants or advisors to, the Corporation or any of its
subsidiaries pursuant to a plan, agreement or arrangement approved by the Board
of Directors;

 

(iv)         shares of Common Stock or Convertible Securities actually issued
upon the exercise of Options or shares of Common Stock actually issued upon the
conversion or exchange of Convertible Securities, in each case provided such
issuance is pursuant to the terms of such Option or Convertible Security;

 

(v)          shares of Common Stock, Options or Convertible Securities issued
pursuant by the Corporation in one or more underwritten public offerings for
cash following the Original Issue Date for gross proceeds of $100,000,000;

 

(vi)         shares of Common Stock, Options or Convertible Securities issued
pursuant to the acquisition by the Corporation or any of its Subsidiaries of
another Person or any assets of any other Person, whether by merger, purchase or
otherwise which issuance is consented to by a Holder Majority;

 

Schedule 7 (c) to Certificate of Designation — Page 1

 



(vii)         up to 7,058,824 shares of Common Stock issued pursuant to the
Purchase and Sale Agreement dated as of January 30, 2018 by and between the
Corporation and OneEnergy Operating Partners, LLC (as in effect on the Original
Issue Date), plus any additional shares of Common Stock issued pursuant to such
Purchase and Sale Agreement as a result of purchase price adjustments provided
for therein;

 

(viii)        the Loans (as defined in the Specified Second Lien Credit
Agreement) and the issuance of Common Stock on conversion thereof in accordance
with the terms of the Specified Second Lien Credit Agreement; or

 

(ix)           the Preferred Stock issued on the Original Issue Date (including
any increase in the Stated Value resulting from the payment of dividends
thereon) and the shares of Common Stock issued on conversion thereof.

 

(d)          “Effective Conversion Price” shall mean, at any time, the lesser of
(i) $5.25 (provided, that such price shall be adjusted in the same manner as the
Conversion Price is adjusted upon the occurrence of any event specified in
Section 7 below) and (ii) the Conversion Price in effect at such time.

 

Section 2.             Deemed Issue of Additional Shares of Common Stock.

 

(a)          If the Corporation at any time or from time to time after the
Original Issuance Date shall issue any Options or Convertible Securities
(excluding Options or Convertible Securities which are themselves Exempted
Securities), whether or not such Options or Convertible Securities are then
exercisable, or shall fix a record date for the determination of holders of any
class of securities entitled to receive any such Options or Convertible
Securities, then the maximum number of shares of Common Stock (as set forth in
the instrument relating thereto, assuming the satisfaction of any conditions to
exercisability, convertibility or exchangeability but without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date.

 

(b)          If the terms of any Option or Convertible Security, the issuance of
which resulted in an adjustment to the Conversion Price pursuant to the terms of
Section 3 below, are revised as a result of an amendment to such terms or any
other adjustment pursuant to the provisions of such Option or Convertible
Security (but excluding automatic adjustments to such terms pursuant to
anti-dilution or similar provisions of such Option or Convertible Security
triggered by the event which is the subject of the adjustment) to provide for
either (1) any increase or decrease in the number (or conversion rate) of shares
of Common Stock issuable upon the exercise, conversion and/or exchange of any
such Option or Convertible Security or (2) any increase or decrease in the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, then, effective upon such increase or decrease becoming effective, the
Conversion Price computed upon the original issue of such Option or Convertible
Security (or upon the occurrence of a record date with respect thereto) shall be
readjusted to such Conversion Price as would have obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security. Notwithstanding the foregoing, no readjustment pursuant to
this clause (b) shall have the effect of increasing the Conversion Price to an
amount which exceeds the lower of (i) the Conversion Price in effect immediately
prior to the original adjustment made as a result of the issuance of such Option
or Convertible Security, or (ii) the Conversion Price that would have resulted
from any issuances of Additional Shares of Common Stock (other than deemed
issuances of Additional Shares of Common Stock as a result of the issuance of
such Option or Convertible Security) between the original adjustment date and
such readjustment date.

 

Schedule 7 (c) to Certificate of Designation — Page 2

 



(c)          If the terms of any Option or Convertible Security (excluding
Options or Convertible Securities which are themselves Exempted Securities), the
issuance of which did not result in an adjustment to the Conversion Price
pursuant to the terms of Section 3 below (either because the consideration per
share (determined pursuant to Section 4 below) of the Additional Shares of
Common Stock subject thereto was equal to or greater than the Conversion Price
then in effect, or because such Option or Convertible Security was issued before
the Original Issue Date), are revised after the Original Issue Date as a result
of an amendment to such terms or any other adjustment pursuant to the provisions
of such Option or Convertible Security (but excluding automatic adjustments to
such terms pursuant to anti-dilution or similar provisions of such Option or
Convertible Security triggered by the event which is the subject to the
adjustment) to provide for either (1) any increase in the number of shares of
Common Stock issuable upon the exercise, conversion or exchange of any such
Option or Convertible Security or (2) any decrease in the consideration payable
to the Corporation upon such exercise, conversion or exchange, then such Option
or Convertible Security, as so amended or adjusted, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Section 2(a)
above) shall be deemed to have been issued effective upon such increase or
decrease becoming effective.

 

(d)          Upon the expiration or termination of any unexercised Option or
unconverted or unexchanged Convertible Security (or portion thereof) which
resulted (either upon its original issuance or upon a revision of its terms) in
an adjustment to the Conversion Price pursuant to the terms of Section 3 below,
the Conversion Price shall be readjusted to such Conversion Price as would have
obtained had such Option or Convertible Security (or portion thereof) never been
issued.

 

(e)          If the number of shares of Common Stock issuable upon the exercise,
conversion and/or exchange of any Option or Convertible Security, or the
consideration payable to the Corporation upon such exercise, conversion and/or
exchange, is calculable at the time such Option or Convertible Security is
issued or amended but is subject to adjustment based upon subsequent events, any
adjustment to the Conversion Price provided for in this Section 2 shall be
effected at the time of such issuance or amendment based on such number of
shares or amount of consideration without regard to any provisions for
subsequent adjustments (and any subsequent adjustments shall be treated as
provided in clauses (b) and (c) of this Section 2). If the number of shares of
Common Stock issuable upon the exercise, conversion and/or exchange of any
Option or Convertible Security, or the consideration payable to the Corporation
upon such exercise, conversion and/or exchange, cannot be calculated at all at
the time such Option or Convertible Security is issued or amended, any
adjustment to the Conversion Price that would result under the terms of this
Section 2 at the time of such issuance or amendment shall instead be effected at
the time such number of shares and/or amount of consideration is first
calculable (even if subject to subsequent adjustments), assuming for purposes of
calculating such adjustment to the Conversion Price that such issuance or
amendment took place at the time such calculation can first be made.

 

Schedule 7 (c) to Certificate of Designation — Page 3

 



Section 3.            Adjustment of Conversion Price Upon Issuance of Additional
Shares of Common Stock. In the event the Corporation shall at any time after the
Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to Section 2
above), without consideration or for a consideration per share less than the
Effective Conversion Price in effect immediately prior to such issue, then the
Conversion Price shall be reduced, concurrently with such issue, to a price
(calculated to the nearest one-hundredth of a cent) determined in accordance
with the following formula:

 

CP2 = CP1 multiplied by (A + B) ÷ (A + C)

 

For purposes of the foregoing formula, the following definitions shall apply:

 

“CP2” shall mean the Conversion Price in effect immediately after such issue of
Additional Shares of Common Stock

 

“CP1” shall mean the Conversion Price in effect immediately prior to such issue
of Additional Shares of Common Stock;

 

“A” shall mean the number of shares of Common Stock outstanding immediately
prior to such issue of Additional Shares of Common Stock (treating for this
purpose as outstanding all shares of Common Stock issuable upon exercise of
Options outstanding immediately prior to such issue or upon conversion or
exchange of Convertible Securities outstanding (assuming exercise of any
outstanding Options therefor) immediately prior to such issue);

 

“B” shall mean the number of shares of Common Stock that would have been issued
if such Additional Shares of Common Stock had been issued at a price per share
equal to CP1 (determined by dividing the aggregate consideration received by the
Corporation in respect of such issue by CP1); and

 

“C” shall mean the number of such Additional Shares of Common Stock issued in
such transaction.

 

For purposes of this Section 3, the number of shares of Common Stock outstanding
at any given time shall not include shares owned or held by or for the account
of the Corporation or any of its wholly-owned Subsidiaries, and the disposition
of any such shares (other than the cancellation or retirement thereof or the
transfer of such shares among the Corporation and its wholly-owned Subsidiaries)
shall be considered an issuance of Additional Shares of Common Stock for
purposes of this Section 3 unless such shares of Common Stock are Exempted
Securities.

 

Section 4.             Determination of Consideration. For purposes of this
Schedule 7(c) the consideration received by the Corporation for the issue of any
Additional Shares of Common Stock shall be computed as follows:

 

Schedule 7 (c) to Certificate of Designation — Page 4

 



(a)          Cash and Property. Such consideration shall:

 

(i)          insofar as it consists of cash, be computed at the aggregate amount
of cash received by the Corporation, excluding amounts paid or payable for
accrued interest, without deducting any compensation or discount in the sale,
underwriting or purchase thereof by underwriters or dealers or others performing
similar services or for any expenses relating to the offering of such Additional
Shares of Common Stock;

 

(ii)         insofar as it consists of property other than cash, be computed at
the fair market value thereof at the time of such issue, as determined in good
faith jointly by the Board of Directors and the Holders, except where such
consideration consists of marketable securities, in which case the amount of
consideration received by the Corporation shall be the market price (as
reflected on any securities exchange, quotation system or association or similar
pricing system covering such security) for such securities as of the close of
business on the date of receipt of such securities;

 

(iii)        in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration which covers both, be the proportion of such consideration so
received, computed as provided in clauses (i) and (ii) above, as determined in
good faith jointly by the Board of Directors and the Holders; and

 

(iv)        in the event Additional Shares of Common Stock are issued to the
owners of the non-surviving entity in connection with any merger in which the
Corporation is the surviving corporation, be deemed to be the fair value of such
portion of the net assets and business of the non-surviving entity as is
attributable to such shares of Common Stock, Options or Convertible Securities,
as the case may be, issued to such owners.

 

(b)          Options and Convertible Securities. The consideration per share
received by the Corporation for Additional Shares of Common Stock deemed to have
been issued pursuant to Section 2 above, relating to Options and Convertible
Securities, shall be determined by dividing

 

(i)          the total amount, if any, received or receivable by the Corporation
as consideration for the issue of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, without deducting any compensation or
discount in the sale, underwriting or purchase thereof by underwriters or
dealers or others performing similar services or for any expenses relating to
the offering of such Options or Convertible Securities, by

 

Schedule 7 (c) to Certificate of Designation — Page 5

 



(ii)         the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities, or in the
case of Options for Convertible Securities, the exercise of such Options for
Convertible Securities and the conversion or exchange of such Convertible
Securities.

 

Section 5.             Multiple Closing Dates. In the event the Corporation
shall issue on more than one date Additional Shares of Common Stock that are a
part of one transaction or a series of related transactions and that would
result in an adjustment to the Conversion Price pursuant to the terms of Section
3 above, then, upon the final such issuance, the Conversion Price shall be
readjusted to give effect to all such issuances as if they occurred on the date
of the first such issuance (and without giving effect to any additional
adjustments as a result of any such subsequent issuances within such period).

 

Section 6.             Dividends and Distributions to Common Stock. If the
Corporation shall, at any time or from time to time after the Original Issue
Date, pay a dividend or make any other distribution payable in securities of the
Corporation (other than a dividend or distribution of shares of Common Stock,
which shall be subject to Section 7, without duplication), cash or other
property, then, and in each such event, provision shall be made so that the
Holders shall receive upon conversion, in addition to the number of Common Stock
receivable thereupon, the kind and amount of securities of the Corporation, cash
or other property which the Holder would have been entitled to receive had such
Holder’s Preferred Stock or portion thereof been fully converted into Common
Stock on the date of such event (whether or not such Preferred Stock is then
convertible) and had the Holders thereafter, during the period from the date of
such event to and including the Conversion Date, retained such securities, cash
or other property receivable by them as aforesaid during such period; provided,
that no such provision shall be made if the Holders receive, simultaneously with
the distribution to the holders of its Common Stock, a dividend or other
distribution of such securities, cash or other property in an amount equal to
the amount of such securities, cash or other property as the Holders would have
received if such shares of Preferred Stock or portion thereof had been fully
converted into Common Stock on the date of such event pursuant to Section 3(a)
of the Certificate of Designation (whether or not such Preferred Stock is then
convertible).

 

Section 7.             Adjustment to Conversion Price and Common Stock Upon
Dividend, Subdivision or Combination of Common Stock. If the Corporation shall,
at any time or from time to time after the Original Issue Date, (i) pay a
dividend or make any other distribution upon the Common Stock payable in shares
of Common Stock, or (ii) subdivide (by any stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares of Common Stock, the Conversion Price in effect immediately prior to any
such dividend, distribution or subdivision shall be proportionately reduced. If
the Corporation at any time combines (by combination, reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
shall be proportionately increased. Any adjustment under this Section 7 shall
become effective at the close of business on the date the dividend, subdivision
or combination becomes effective.

 

Schedule 7 (c) to Certificate of Designation — Page 6

 



Section 8.            Adjustment to Conversion Price and Common Stock Upon
Reorganization, Reclassification, Consolidation or Merger. In the event of any
(i) capital reorganization of the Corporation, (ii) reclassification of the
stock of the Corporation (other than a change in par value or from par value to
no par value or from no par value to par value or as a result of a stock
dividend or subdivision, split-up or combination of shares), (iii) consolidation
or merger of the Corporation with or into another Person, (iv) sale of all or
substantially all of the Corporation’s assets to another Person or (v) other
similar transaction (other than any such transaction covered by Section 7), in
each case which entitles the holders of Common Stock to receive (either directly
or upon subsequent liquidation) stock, securities or assets with respect to or
in exchange for Common Stock, the Preferred Stock, to the extent they remain
outstanding immediately after such reorganization, reclassification,
consolidation, merger, sale or similar transaction, shall thereafter be
convertible for the kind and number of shares of stock or other securities or
assets of the Corporation or of the successor Person resulting from such
transaction to which the Holders would have been entitled upon such
reorganization, reclassification, consolidation, merger, sale or similar
transaction if the Holders had converted the Preferred Stock in full immediately
prior to the time of such reorganization, reclassification, consolidation,
merger, sale or similar transaction (whether or not such Preferred Stock is then
convertible) and acquired the applicable number of Common Stock then issuable
hereunder as a result of such conversion (without taking into account any
limitations or restrictions on the conversion of the Preferred Stock); and, in
such case, appropriate adjustment (in form and substance satisfactory to the
Holder) shall be made with respect to the Holders’ rights under this Certificate
of Designation to insure that the provisions of this Section 8 hereof shall
thereafter be applicable, as nearly as possible, to this Certificate of
Designation in relation to any shares of stock, securities or assets thereafter
acquirable upon conversion of the Preferred Stock (including, in the case of any
consolidation, merger, sale or similar transaction in which the successor or
purchasing Person is other than the Corporation, an immediate adjustment in the
Conversion Price to the value per share for the Common Stock reflected by the
terms of such consolidation, merger, sale or similar transaction without regard
to any limitations or restrictions on conversion, if the value so reflected is
less than the Conversion Price in effect immediately prior to such
consolidation, merger, sale or similar transaction; provided that the foregoing
of this parenthetical shall not apply to any such consolidation, merger or
similar transaction that constitutes a reincorporation of the Corporation, a
holding company formation or a similar reorganization in which, immediately
after such transaction, the holders of Common Stock immediately prior to such
transaction own all of the common stock of the successor Person in the same
proportions as their ownership of Common Stock immediately prior to such
transaction). The provisions of this Section 8 shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales or
similar transactions. The Corporation shall not effect any such reorganization,
reclassification, consolidation, merger, sale or similar transaction in which
the Preferred Stock will remain outstanding thereafter unless, prior to the
consummation thereof, the successor Person (if other than the Corporation)
resulting from such reorganization, reclassification, consolidation, merger,
sale or similar transaction, shall assume, by written instrument substantially
similar in form and substance to this Certificate of Designation and
satisfactory to the Holders, the obligation to deliver to the Holders such
shares of stock, securities or assets which, in accordance with the foregoing
provisions, such Holders shall be entitled to receive upon conversion of the
Preferred Stock. Notwithstanding anything to the contrary contained herein (but
without modification of any other terms of this Certificate of Designation),
with respect to any corporate event or other transaction contemplated by the
provisions of this Section 8, the Holder shall have the right to elect prior to
the consummation of such event or transaction, to give effect to the conversion
rights contained in Section 7 of this Certificate of Designation instead of
giving effect to the provisions contained in this Section 8.

 

Schedule 7 (c) to Certificate of Designation — Page 7

 



Section 9.             Stockholder Rights Plan. If the Corporation has a
stockholder rights plan in effect with respect to the Common Stock upon any
conversion, each share of Common Stock issued upon such conversion shall be
accompanied by the appropriate number of rights, if any, and the certificates
representing the Common Stock issued upon such conversion shall bear such
legends, if any, in each case as may be provided by the terms of any such
stockholder rights plan, as the same may be amended from time to time. However,
if, prior to any conversion, the rights have separated from the shares of Common
Stock in accordance with the provisions of the applicable stockholder rights
plan, the Conversion Price shall be adjusted pursuant to Section 7 above at the
time of separation as if the Corporation distributed such rights to all holders
of the Common Stock, subject to readjustment in the event of the expiration,
termination or redemption of such rights.

 

Section 10.           Certain Events. If any event of the type contemplated by
the provisions of this Schedule 7(c) but not expressly provided for by such
provisions (but excluding the issuance or deemed issuance of any Exempted
Securities) occurs, then the Corporation shall make an appropriate adjustment in
the Conversion Price so as to protect the rights of the Holders in a manner
consistent with the provisions of this Schedule 7(c); provided, that no such
adjustment pursuant to this Section 10 shall increase the Conversion Price that
would otherwise be determined pursuant to this Schedule 7(c).

 

Section 11.           Certificate as to Adjustment. As promptly as reasonably
practicable following any adjustment of the Conversion Price, but in any event
not later than 10 Business Days thereafter, the Corporation shall furnish to the
Holders a certificate of an officer setting forth, in reasonable detail, the
event requiring the adjustment, the method by which such adjustment was
calculated and describing the kind of any other securities issuable upon
conversion of the Preferred Stock and any change in the Conversion Price after
giving effect to such adjustment or change. As promptly as reasonably
practicable following the receipt by the Corporation of a written request by any
Holder, but in any event not later than 10 Business Days thereafter, the
Corporation shall furnish to such Lender a certificate of an officer certifying
the Conversion Price then in effect.

 

Schedule 7 (c) to Certificate of Designation — Page 8

 

 

Exhibit B

 

Form of Legal Opinion of Bracewell LLP

 

[See Attached.]

 

Exhibit B



 

 

[tv484483_ex10-1img01.jpg] 

 

January 31, 2018

 

The Värde Fund VI-A, L.P.

Värde Investment Partners, L.P.

The Värde Fund XI (Master), L.P.

Värde Investment Partners (Offshore) Master, L.P.

The Värde Skyway Master Fund, L.P.

The Värde Fund XII (Master), L.P.

c/o Värde Partners, Inc.

609 Main Street, Suite 3925

Houston, Texas 77002

 

Ladies and Gentlemen:

 

We have acted as special counsel to Lilis Energy, Inc., a Nevada corporation
(the “Company”), in connection with the purchase today by the Purchasers (as
defined below), pursuant to the Securities Purchase Agreement dated as of
January 30, 2018 (the “Purchase Agreement”) between the Company and the
Purchasers named therein (the “Purchasers”), of 100,000 shares (the “Shares”) of
the Company’s Series C 9.75% Convertible Participating Preferred Stock. We have
been requested by the Company to render this opinion pursuant to Section
2.2(a)(vi) of the Purchase Agreement.

 

In connection with the opinions set forth below, we have examined originals or
copies, certified or otherwise identified to our satisfaction, of: (i) the
Purchase Agreement; (ii) the Registration Rights Agreement dated as of January
31, 2018 between the Company and the Purchasers (the “Registration Rights
Agreement”); (iii) the articles of incorporation of the Company, as amended to
the date hereof, including the Certificate of Designation of Preferences, Rights
and Limitations of Series C 9.75% Convertible Participating Preferred Stock (the
“Certificate of Designation”), (iv) the bylaws of the Company, as amended to the
date hereof; (v) certain resolutions of the Board of Directors of the Company;
and (v) the other documents delivered on the date hereof in connection with the
closing of the sale and purchase of the Shares pursuant to the Purchase
Agreement.

 

We also have made such investigations of law and examined originals or copies of
such other documents and records as we have deemed necessary and relevant as a
basis for the opinion hereinafter expressed. With your approval, we have relied
as to certain matters of fact on information obtained from public officials,
officers or other representatives of the Company and other sources believed by
us to be responsible.

 

 

 

 

January 31, 2018

Page 2

 

In the course of the foregoing investigation, we assumed (i) the genuineness of
all signatures on, and the authenticity of, all documents and records submitted
to us as originals and the conformity to original documents and records of all
documents and records submitted to us as copies; (ii) the truthfulness of all
statements of fact set forth in the documents and records examined by us; (iii)
except to the extent set forth in paragraph 2 below, the due authorization,
execution and delivery by the parties thereto of all documents and instruments
examined by us; (iv) that, except to the extent set forth in paragraph 2 below,
to the extent such documents and instruments purport to constitute agreements of
such parties, they constitute valid, binding and enforceable obligations of such
parties.

 

Based on the foregoing and subject to the qualifications, limitations and
assumptions set forth herein, and having due regard for such legal
considerations as we deem relevant, we are of the opinion that:

 

1.           No consent, approval, authorization or order of, or filing or
registration with, any U.S. federal, Texas or New York governmental agency or
authority is required to be obtained or made by the Company for the execution
and delivery to the Purchasers by the Company of each of the Securities Purchase
Agreement and the Registration Rights Agreement, the execution and filing with
the Secretary of State of the State of Nevada by the Company of the Certificate
of Designation and the performance by the Company of its obligations under each
of the Purchase Agreement, the Registration Rights Agreement and the Certificate
of Designation, except for those that (a) have been obtained or made or (b) are
not required to have been obtained or made as of the date hereof.

 

2.           Insofar as matters of execution and delivery are governed by the
law of the State of New York, each of the Purchase Agreement and the
Registration Rights Agreement has been duly executed by the Company under the
law of the State of New York. Each of the Purchase Agreement and the
Registration Rights Agreement constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

3.           The execution and delivery to the Purchasers by the Company of each
of the Securities Purchase Agreement and the Registration Rights Agreement, the
execution and filing with the Secretary of State of the State of Nevada by the
Company of the Certificate of Designation and the performance by the Company of
its obligations under each of the Purchase Agreement, the Registration Rights
Agreement and the Certificate of Designation do not violate (a) any U.S.
federal, Texas or New York statute or any rule or regulation of any U.S.
federal, Texas or New York governmental agency or authority having jurisdiction
over the Company or any of its subsidiaries, or (b) any agreement listed on
Exhibit A hereto (each, a “Specified Agreement”), except that we express no
opinion with respect to any violation of any Specified Agreement that is not
readily ascertainable from the face of any such Specified Agreement or any
violation of any Specified Agreement that arises under or is based upon (i) any
cross-default or similar provision contained in such Specified Agreement insofar
as it relates to a default, event of default, violation or similar event or
circumstance under any agreement, instrument, document, decree or order not
identified to us, or (ii) any covenant or other provision of a financial or
numerical nature or that requires any computation or any subjective
determination to be made by any party.

 

 

 

 

January 31, 2018

Page 3

 

4.           The Company is not required to be registered as an “investment
company” under, and as defined in, the Investment Company Act of 1940, as
amended.

 

5.           Assuming (a) the accuracy of the representations and warranties of
the Company and the Purchasers contained in Article III of the Purchase
Agreement, (b) that neither the Company nor any person acting on its behalf has
engaged in any general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act of 1933, as amended (the “Securities Act”)
in connection with the issuance of the Shares and the offer of the Shares and
the shares of common stock of the Company (the “Common Stock”) issuable upon
conversion of the Shares, (c) that the issuance of the Shares and the offer of
the Shares and the shares of Common Stock issuable upon conversion of the Shares
will not be integrated with any other offer or sale of securities of the Company
within the meaning of Rule 502(a) under the Securities Act, and (d) that no
commission or other remuneration is paid or given directly or indirectly for
soliciting the conversion of the Shares, it is not necessary in connection with
(i) the issuance and sale of the Shares to the Purchasers pursuant to the
Purchase Agreement or (ii) the issuance of shares of Common Stock upon
conversion of the Shares in accordance with the terms of the Certificate of
Designation to register the Shares or the shares of Common Stock issuable upon
conversion of the Shares under the Securities Act. We express no opinion,
however, as to when or under what circumstances any securities acquired by the
Purchasers may be reoffered or resold.

 

The foregoing opinion is, with your approval, predicated upon and qualified in
its entirety by the following:

 

a.           The foregoing opinion is based on and is limited to the laws of the
State of Texas and the State of New York and the relevant federal law of the
United States of America. We express no opinion with respect to the law of any
other jurisdiction or with respect to the state securities or blue sky laws of
any jurisdiction. We also express no opinion with respect to the anti-fraud
provisions of the federal securities laws.

 

b.           The enforceability of the obligations of the Company under the
Purchase Agreement and the Registration Rights Agreement is subject to the
effect of any applicable bankruptcy (including, without limitation, fraudulent
conveyance and preference), insolvency, reorganization, rehabilitation,
moratorium or similar laws and decisions relating to or affecting the
enforcement of creditors’ rights generally, and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, and the possible unavailability of
specific performance or injunctive relief. Such principles are of general
application, and in applying such principles a court, among other things, might
decline to order the Company to perform covenants. We express no opinion as to
the validity, binding effect or enforceability of any provisions of the Purchase
Agreement and the Registration Rights Agreement that require payment of
liquidated damages or interest at a rate or in an amount that a court would
determine under applicable law to be commercially unreasonable or a penalty or a
forfeiture. Further, we express no opinion with respect to the validity, binding
effect or enforceability of any provisions in the Purchase Agreement and the
Registration Rights Agreement with respect to waiver, delay, extension or
omission of notice or enforcement of rights or remedies, waivers of defenses or
waivers of benefits of stay, extension, moratorium, redemption, statutes of
limitations or other non-waivable benefits provided by operation of law. In
addition, the enforceability of any exculpatory, indemnification or contribution
provisions contained in the Registration Rights Agreement may be limited by
applicable law or public policy.

 

 

 

 

January 31, 2018

Page 4

 

This opinion is solely for your benefit, in your capacity as the Purchasers
under the Purchase Agreement, and may not be used or relied upon by you in any
other capacity or for any other purpose and may not be used or relied upon for
any purpose by any other person or entity without our express prior written
authorization. Except for the use permitted herein, this opinion may not be
quoted, circulated or published, in whole or in part, or otherwise referred to,
filed with or furnished to any other person or entity, without our express prior
written authorization.

 

The opinion expressed herein is not an opinion with respect to matters of fact
or a guarantee and should not be construed or relied upon as such. The opinion
expressed herein is as of the date hereof, and we expressly disclaim any
responsibility to update our opinion after the date hereof. This opinion is
strictly limited to the matters stated herein, and no other or more extensive
opinion is intended, implied or to be inferred beyond the matters expressly
stated herein.

 

  Very truly yours,       Bracewell LLP

 

 

 

 

Exhibit A

 

Specified Agreements

 

1.Amended and Restated Senior Secured Term Loan Credit Agreement, dated as of
January 30, 2018, by and among Lilis Energy, Inc., the Guarantors party thereto,
the Lenders party thereto and Riverstone Credit Management, LLC, as
administrative agent and collateral agent

 

2.Credit Agreement, dated as of April 26, 2017, by and among Lilis Energy, Inc.,
the Guarantors party thereto, the Lenders party thereto and Wilmington Trust,
National Association, as administrative agent, as amended by Amendment No. 1
thereto dated as of October 3, 2017, Amendment No. 2 thereto dated as of October
19, 2017, Amendment No. 3 thereto dated as of November 10, 2017 and Amendment
No. 4 thereto dated as of January 31, 2018

 

3.Registration Rights Agreement, dated as of April 26, 2017, by and among Lilis
Energy, Inc. and the Lenders party thereto

 

4.Registration Rights Agreement, dated as of February 28, 2017, by and among the
Company and the Purchasers party thereto

 

 

 

 

Exhibit C

 

Form of Registration Rights Agreement

 

[See Attached.]

 

Exhibit C



 

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

LILIS ENERGY, INC.

 

AND

 

THE PURCHASERS PARTY HERETO

 



 

 

 

table of contents

 

ARTICLE I     DEFINITIONS - 1 - Section 1.01 Definitions. - 1 - Section 1.02
Registrable Securities. - 4 -       ARTICLE II     REGISTRATION RIGHTS - 4 -
Section 2.01 Shelf Registration. - 4 - Section 2.02 Underwritten Shelf Offering
Requests. - 7 - Section 2.03 Delay and Suspension Rights. - 8 - Section 2.04
Piggyback Registration Rights. - 9 - Section 2.05 Participation in Underwritten
Offerings. - 11 - Section 2.06 Registration and Sale Procedures. - 11 - Section
2.07 Cooperation by Holders. - 14 - Section 2.08 Restrictions on Public Sales by
Holders. - 14 - Section 2.09 Expenses. - 14 - Section 2.10 Indemnification and
Contribution. - 15 - Section 2.11 Rule 144 Reporting. - 17 - Section 2.12
Transfer or Assignment of Registration Rights. - 18 - Section 2.13 Other
Registration Rights. - 18 -       ARTICLE III     MISCELLANEOUS - 18 - Section
3.01 Communications. - 18 - Section 3.02 Successors and Assigns. - 19 - Section
3.03 Recapitalization, Exchanges, Etc. Affecting the Shares. - 19 - Section 3.04
Aggregation of Registrable Securities. - 19 - Section 3.05 Specific Performance.
- 19 - Section 3.06 Counterparts. - 20 - Section 3.07 Headings. - 20 - Section
3.08 Governing Law. - 20 - Section 3.09 Severability of Provisions. - 20 -
Section 3.10 Entire Agreement. - 20 - Section 3.11 Amendment. - 21 - Section
3.12 No Presumption. - 21 - Section 3.13 Obligations Limited to Parties to
Agreement. - 21 - Section 3.14 Independent Nature of Holders’ Obligations. - 21
- Section 3.15 Interpretation. - 22 -

 

Annex A – Selling Stockholder Notice and Questionnaire

 

 -i- 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of January 31, 2018, by and among Lilis Energy, Inc., a Nevada corporation
(the “Company”), and the purchasers party hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement,
dated as of January 30, 2018 (the “Purchase Agreement”), among the Company and
the Purchasers, pursuant to which the Purchasers will acquire shares of
Preferred Stock (as defined in the Purchase Agreement) of the Company on the
date hereof; and

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01         Definitions.

 

Capitalized terms used herein without definition shall have the meanings given
to them in the Purchase Agreement. The terms set forth below are used herein as
so defined:

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Commission” means the U.S. Securities and Exchange Commission, including the
staff thereof as applicable.

 

“Common Share Price” means the volume weighted average closing price of the
Common Stock (as reported by the Primary Exchange on which the Common Stock is
then traded) for the ten (10) trading days immediately preceding the date on
which the determination is made (or, if such price is not available, as
determined in good faith by the Board of Directors).

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Company Securities” has the meaning specified therefor in Section 2.04(c)(i).

 

“Effective Date” has the meaning specified therefor in Section 2.01(a).

 

“Effectiveness Period” has the meaning specified therefor in Section 2.01(e).

 

“Expenses” has the meaning specified therefor in Section 2.10(a).

 

 - 1 - 

 

 

“Holder” means the record holder of any Registrable Securities; provided, that
each record holder of shares of Preferred Stock shall be deemed to be the record
holder of the Registrable Securities issuable upon conversion of such shares of
Preferred Stock for purposes of this definition and all other references in this
Agreement to holding or owning Registrable Securities.

 

“Indemnified Party” has the meaning specified therefor in Section 2.10(c).

 

“Indemnifying Party” has the meaning specified therefor in Section 2.10(c).

 

“Liquidated Damages” has the meaning specified in Section 2.01(c)

 

“Liquidated Damages Multiplier” means the aggregate purchase price for the
shares of the Preferred Stock purchased pursuant to the Purchase Agreement.

 

“Losses” has the meaning specified therefor in Section 2.10(a).

 

“Majority Holders” means, at any time, the Holder or Holders of more than fifty
percent (50%) of the Registrable Securities at such time.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
lead book-running manager(s) of such Underwritten Offering.

 

“Other Securities” has the meaning specified therefor in Section 2.04(c)(i).

 

“Piggybacking Holder” has the meaning specified therefor in Section 2.04(a).

 

“Piggyback Underwritten Offering” has the meaning specified therefor in Section
2.04(a).

 

“Purchase Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registration Default” has the meaning specified therefor in Section 2.01(c).

 

“Registration Default Period” has the meaning specified therefor in Section
2.01(c).

 

“Registrable Securities” means the shares of Common Stock issuable upon
conversion of the shares of Preferred Stock pursuant to the terms of the
Certificate of Designation, in each case until such Registrable Securities cease
to be Registrable Securities pursuant to Section 1.02.

 

“Registrable Securities Amount” means the Common Share Price times the number of
applicable Registrable Securities.

 

 - 2 - 

 

 

“Registration Expenses” means all expenses, other than Selling Expenses,
incident to the Company’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities on a Registration Statement
and the disposition of such Registrable Securities, including, without
limitation, all registration, filing, securities exchange listing fees, all
registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the Financial Industry Regulatory
Authority, fees of transfer agents and registrars, all word processing,
duplicating and printing expenses and the fees and disbursements of counsel to
the Company and the independent public accountants for the Company, including
the expenses of any special audits or “comfort” letters required by or incident
to such performance and compliance, and the reasonable fees and expenses of one
counsel for all Holders.

 

“Registration Statement” means (a) the Shelf Registration Statement and (b) any
other registration statement of the Company filed or to be filed with the
Commission under the Securities Act in which Registrable Securities are or, as
the context requires, may be included in the securities registered thereby
pursuant to this Agreement.

 

“Requesting Holder” has the meaning specified therefor in Section 2.02(a).

 

“Requesting Holder and Shelf Piggybacking Holder Securities” has the meaning
specified therefor in Section 2.02(c)(i).

 

“Rule 415 Limitation” has the meaning specified therefor in Section 2.01(b).

 

“Section 2.02 Maximum Number of Shares” has the meaning specified therefor in
Section 2.02(c).

 

“Section 2.04 Maximum Number of Shares” has the meaning specified therefor in
Section 2.04(c).

 

“Selling Expenses” means all (a) underwriting fees, discounts and selling
commissions allocable to the sale of Registrable Securities, (b) transfer taxes
allocable to the sale of the Registrable Securities, (c) costs or expenses
related to any roadshows conducted in connection with the marketing of any Shelf
Underwritten Offering, and (d) fees and expenses of any counsel engaged by any
Holder that are not expressly included in Registration Fees.

 

“Selling Holder” means a Holder selling Registrable Securities pursuant to a
Registration Statement.

 

“Selling Stockholder Questionnaire” has the meaning specified therefor in
Section 2.07.

 

“Shelf Piggybacking Holder” has the meaning specified therefor in Section
2.02(b).

 

“Shelf Registration Statement” has the meaning specified therefor in Section
2.01(a), subject to Section 2.01(f).

 

“Shelf Underwritten Offering” has the meaning specified therefor in Section
2.02(a).

 

 - 3 - 

 

 

“Underwritten Offering” means an offering (including an offering pursuant to the
Shelf Registration Statement) in which shares of Common Stock are sold to an
underwriter on a firm commitment basis for reoffering to the public.

 

“Underwritten Offering Filing” means (a) with respect to a Shelf Underwritten
Offering, a preliminary prospectus supplement (or prospectus supplement if no
preliminary prospectus supplement is used) to the Shelf Registration Statement
relating to such Shelf Underwritten Offering, and (b) with respect to a
Piggyback Underwritten Offering, (i) a preliminary prospectus supplement (or
prospectus supplement if no preliminary prospectus supplement is used) to an
effective shelf Registration Statement (other than the Shelf Registration
Statement) in which Registrable Securities could be included and Holders could
be named as selling security holders without the filing of a post-effective
amendment thereto (other than a post-effective amendment that becomes effective
upon filing) or (ii) a Registration Statement (other than the Shelf Registration
Statement), in each case relating to such Piggyback Underwritten Offering.

 

Section 1.02         Registrable Securities.

 

Any Registrable Security will cease to be a Registrable Security when (a) a
Registration Statement covering such Registrable Security has become effective
under the Securities Act and such Registrable Security has been sold or disposed
of pursuant to such Registration Statement; (b) such Registrable Security has
been disposed of pursuant to any section of Rule 144 (or any similar provision
then in effect) under the Securities Act; (c) such Registrable Security is held
by the Company or one of its Subsidiaries; (d) such Registrable Security has
been sold or disposed of in a transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such Registrable Security
pursuant to Section 2.12; or (e) such Registrable Security becomes eligible for
resale without restriction and without volume limitations or the need for
current public information pursuant to any section of Rule 144 (or any similar
provision then in effect) under the Securities Act. Any security that has ceased
to be a Registrable Security shall not thereafter become a Registrable Security,
and any security that is issued or distributed in respect of a security that has
ceased to be a Registrable Security shall not be a Registrable Security.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01         Shelf Registration.

 

(a)          The Company shall prepare and file with the Commission, and use
commercially reasonable efforts to cause to be declared effective as soon as
practicable after the filing thereof, but in no event later than July 30, 2018
(the “Effective Date”), a Registration Statement under the Securities Act
relating to the offer and sale of all the Registrable Securities by the Holders
thereof (the “Shelf Registration Statement”) from time to time in accordance
with the methods of distribution set forth in the Shelf Registration Statement
and Rule 415 under the Securities Act. Promptly following the effective date of
the Shelf Registration Statement, the Company shall notify the Holders of the
effectiveness thereof.

 

 - 4 - 

 

 

(b)          Notwithstanding anything in Section 2.01(a), if for any reason the
Commission does not permit the Company to include any or all of the Registrable
Securities in the initial Shelf Registration Statement due to limitations on the
use of Rule 415 under the Securities Act for the resale of the Registrable
Securities by the Holders (a “Rule 415 Limitation”), or the Commission informs
the Company that any of the Selling Holders would be deemed to be statutory
underwriters, the Company shall notify the Holders thereof and use commercially
reasonable efforts to promptly file amendments to the initial Shelf Registration
Statement as required by the Commission and/or withdraw the initial Shelf
Registration Statement and file a new registration statement on Form S-3 or such
other form available for registration of the Registrable Securities as a
secondary offering, in either case covering the maximum number of Registrable
Securities permitted to be registered by the Commission and avoid the Selling
Holders being deemed to be statutory underwriters; provided, however, that prior
to such amendment or subsequent Shelf Registration Statement, the Company shall
be obligated to use commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities and against
the Selling Holders’ being deemed statutory underwriters in accordance with
Commission guidance, including without limitation, the Compliance and Disclosure
Interpretation “Securities Act Rules” No. 612.09, and the Securities Act. In the
event the Company amends the initial Shelf Registration Statement or files a
subsequent Shelf Registration Statement, as the case may be, the Company will
use commercially reasonable efforts to file with the Commission, as promptly as
allowed by the Commission, Commission guidance or the Securities Act, one or
more additional Shelf Registration Statements covering those Registrable
Securities not included in the initial Shelf Registration Statement as amended
or any subsequent Shelf Registration Statement previously filed. The number of
Registrable Securities that may be included in each such Shelf Registration
Statement shall be allocated among the Holders thereof in proportion (as nearly
as practicable) to the number of Registrable Securities owned by each Holder or
in such other proportion as is necessary to avoid the Selling Holders being
deemed to be statutory underwriters. If the Commission requires the Company to
name any Holder as a statutory underwriter and such Holder does not consent
thereto, then such Holder’s Registrable Securities shall not be included on the
Shelf Registration Statement and the Company shall have no further obligations
under this Section 2.01 or Section 2.02 with respect to the Registrable
Securities held by such Holder.

 

(c)          If (i) the Shelf Registration Statement required by Section 2.01(a)
does not become or is not declared effective by the Effective Date or (ii) the
Shelf Registration Statement is declared effective but (A) the Shelf
Registration Statement shall thereafter be withdrawn by the Company or shall
become subject to an effective stop order issued pursuant to Section 8(d) of the
Securities Act suspending the effectiveness of such Shelf Registration Statement
(except as specifically permitted pursuant to Section 2.03) without being
succeeded by an additional Shelf Registration Statement filed and declared
effective within 3 Business Days, (B) the use of any prospectus that is a part
of the Shelf Registration Statement is suspended pursuant to Section 2.03 in
excess of the number of days permitted thereby or (C) except as addressed by the
foregoing clauses (A) and (B) or except as expressly permitted by Section 2.03,
the Shelf Registration Statement fails to be available for the resale by the
Holders of all the Registrable Securities required to be included therein during
the Effectiveness Period (each such event referred to in clauses (i) and (ii), a
“Registration Default” and each period during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then each Holder
shall be entitled to a payment (with respect to each of the Holder’s pro rata
share of Registrable Securities as liquidated damages (which liquidated damages
will not be exclusive of any other remedies available in equity, including,
without limitation, specific performance) and not as a penalty), (x) for the
first 90 days following the occurrence of such Registration Default, an amount
equal to 0.25% of the Liquidated Damages Multiplier, which shall accrue daily,
and (y) for each non-overlapping 90-day period beginning on the 91st day
thereafter, an amount equal to the amount set forth in clause (x) plus an
additional 0.25% of the Liquidated Damages Multiplier for each subsequent 90
days (i.e., 0.5% for 91-180 days, 0.75% for 181-270 days, 1.0% for 271-360,
etc.), which shall accrue daily, up to a maximum amount equal to 2.5% of the
Liquidated Damages Multiplier per non-overlapping 90-day period (the “Liquidated
Damages”), until such time as such Registration Default is cured or there are no
longer any Registrable Securities outstanding. The Liquidated Damages shall be
payable within 10 Business Days after the end of each such 90-day period in
immediately available funds to the account or accounts specified by the
applicable Holders. Any amount of Liquidated Damages shall be prorated for any
period of less than 90 days accruing during any period for which a Holder is
entitled to Liquidated Damages hereunder.

 

 - 5 - 

 

 

(d)          The Company may request a waiver of all or any portion of the
Liquidated Damages, which may be granted by the consent of the Majority Holders,
in their sole discretion, and which such waiver shall apply to all the Holders
of Registrable Securities.

 

(e)          The Shelf Registration Statement shall be on Form S-3 (or any
equivalent or successor form) under the Securities Act or, if Form S-3 is not
then available to the Company, on Form S-1 or such other form of registration
statements as is then available to effect a registration for resale of the
Registrable Securities; provided, however, that if the Company has filed the
Shelf Registration Statement on Form S-1 and subsequently becomes eligible to
use Form S-3 or any equivalent or successor form or forms, the Company shall (i)
file a post-effective amendment to the Shelf Registration Statement converting
such Registration Statement on Form S-1 to a Registration Statement on Form S-3
or any equivalent or successor form or forms or (ii) withdraw the Shelf
Registration Statement on Form S-1 and file a subsequent Shelf Registration
Statement on Form S-3 or any equivalent or successor form or forms.

 

(f)           Unless otherwise specifically stated herein, the term “Shelf
Registration Statement” shall refer individually to the initial Shelf
Registration Statement and to each subsequent Shelf Registration Statement, if
any, filed pursuant to Section 2.01(b) or Section 2.01(e).

 

(g)          The Company shall use commercially reasonable efforts to cause the
Shelf Registration Statement to remain effective, and to be supplemented and
amended to the extent necessary to ensure that the Shelf Registration Statement
is available for the resale of all the Registrable Securities by the Holders
until all of the Registrable Securities have ceased to be Registrable Securities
(the “Effectiveness Period”).

 

(h)          When effective, the Shelf Registration Statement (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
the Shelf Registration Statement, in the light of the circumstances under which
such statements are made).

 

 - 6 - 

 

 

Section 2.02         Underwritten Shelf Offering Requests.

 

(a)          In the event that any Holder or group of Holders elects to dispose
of Registrable Securities under the Shelf Registration Statement pursuant to an
Underwritten Offering and reasonably expects gross proceeds of at least
$20,000,000 from such Underwritten Offering (including proceeds attributable to
any Registrable Securities included in such Underwritten Offering by any Shelf
Piggybacking Holders), the Company shall, at the request (a “Shelf Underwritten
Offering Request”) of such Holder or Holders (in such capacity, a “Requesting
Holder”), enter into an underwriting agreement in a form as is customary in
Underwritten Offerings of securities by the Company with the underwriter or
underwriters selected pursuant to Section 2.02(d) and shall take all such other
reasonable actions as are requested by the Managing Underwriter of such
Underwritten Offering and/or the Requesting Holders in order to expedite or
facilitate the disposition of, subject to Section 2.02(c), such Registrable
Securities and the Registrable Securities requested to be included by any Shelf
Piggybacking Holder (a “Shelf Underwritten Offering”); provided, however, that
the Company shall have no obligation to facilitate or participate in more than
one Shelf Underwritten Offering in any 180-day period or more than two Shelf
Underwritten Offerings per calendar year.

 

(b)          If the Company receives a Shelf Underwritten Offering Request, it
will give written notice of such proposed Shelf Underwritten Offering to each
Holder (other than the Requesting Holder) that, together with such Holder’s
Affiliates, holds at least $5,000,000 of Registrable Securities calculated based
on the Registrable Securities Amount, which notice shall be held in strict
confidence by such Holders and shall include the anticipated filing date of the
related Underwritten Offering Filing and, if known, the number of shares of
Common Stock that are proposed to be included in such Shelf Underwritten
Offering, and of such Holders’ rights under this Section 2.02(b). Such notice
shall be given promptly (and in any event at least five Business Days before the
filing of the Underwritten Offering Filing or two Business Days before the
filing of the Underwritten Offering Filing in connection with a bought or
overnight Underwritten Offering); provided, that if the Shelf Underwritten
Offering is a bought or overnight Underwritten Offering and the Managing
Underwriter advises the Company and the Requesting Holder that the giving of
notice pursuant to this Section 2.02(b) would adversely affect the offering, no
such notice shall be required (and such Holders shall have no right to include
Registrable Securities in such bought or overnight Underwritten Offering); and
provided further, that the Company shall not so notify any such other Holder
that has notified the Company (and not revoked such notice) requesting that such
Holder not receive notice from the Company of any proposed Shelf Underwritten
Offering. Each such Holder shall then have four Business Days (or one Business
Day in the case of a bought or overnight Underwritten Offering) after the date
on which the Holders received notice pursuant to this Section 2.2(b) to request
inclusion of Registrable Securities in the Shelf Underwritten Offering (which
request shall specify the maximum number of Registrable Securities intended to
be disposed of by such Holder and include such other information as is requested
pursuant to clause (i) of Section 2.05(c)) (any such Holder making such request,
a “Shelf Piggybacking Holder”). If no request for inclusion from a Holder is
received within such period, such Holder shall have no further right to
participate in such Shelf Underwritten Offering.

 

 - 7 - 

 

 

(c)          If the Managing Underwriter of the Shelf Underwritten Offering
shall inform the Company and the Requesting Holders in writing, with a copy to
be provided upon request to any Shelf Piggybacking Holder, of its belief that
the number of Registrable Securities requested to be included in such Shelf
Underwritten Offering by the Requesting Holders and any Shelf Piggybacking
Holders (and any other shares of Common Stock requested to be included by any
other Persons having registration rights with respect to such offering) would
materially adversely affect such offering, then the Company shall include in the
applicable Underwritten Offering Filing, to the extent of the total number of
Registrable Securities that the Company is so advised can be sold in such Shelf
Underwritten Offering without so materially adversely affecting such offering
(the “Section 2.02 Maximum Number of Shares”), Registrable Securities in the
following priority:

 

(i)          First, all Registrable Securities that the Requesting Holder and
Shelf Piggybacking Holders requested to be included therein (the “Requesting
Holder and Shelf Piggybacking Holder Securities”) (pro rata among the Requesting
Holders and Shelf Piggybacking Holders based on the number of Registrable
Securities each requested to be included; and

 

(ii)         Second, to the extent that the number of Requesting Holder and
Shelf Piggybacking Holder Securities is less than the Section 2.02 Maximum
Number of Shares, the shares of Common Stock requested to be included by any
other Persons having registration rights with respect to such offering, pro rata
among such other Persons based on the number of shares of Common Stock each
requested to be included.

 

(d)          The Company shall select the Managing Underwriter and any other
underwriters in connection with such Shelf Underwritten Offering. The Requesting
Holders shall determine the pricing of the Registrable Securities offered
pursuant to any Shelf Underwritten Offering and the applicable underwriting
discounts and commissions and determine the timing of any such Shelf
Underwritten Offering, subject to Section 2.03.

 

Section 2.03         Delay and Suspension Rights.

 

Notwithstanding any other provision of this Agreement, the Company may (a) delay
filing or effectiveness of the Shelf Registration Statement (or any amendment
thereto) or effecting a Shelf Underwritten Offering or (b) suspend the Holders’
use of any prospectus that is a part of a Shelf Registration Statement upon
written notice to each Holder whose Registrable Securities are included in such
Shelf Registration Statement (provided that in no event shall such notice
contain any material non-public information regarding the Company) (in which
event such Holder shall immediately discontinue sales of Registrable Securities
pursuant to such Registration Statement but may settle any then-contracted sales
of Registrable Securities), in each case for a period of up to 60 days, if the
Company determines (i) that such delay or suspension is in the best interest of
the Company and its stockholders generally due to a pending transaction
involving the Company (including a pending securities offering by the Company,
or any proposed financing, acquisition, merger, tender offer, business
combination, corporate reorganization, consolidation or other significant
transaction involving the Company), (ii) that such registration or offering
would render the Company unable to comply with applicable securities laws or (C)
that such registration or offering would require disclosure of material
information that the Company has a bona fide business purpose for preserving as
confidential (any such period, a “Suspension Period”); provided, however, that
in no event shall any Suspension Periods collectively exceed an aggregate of 120
days in any twelve-month period.

 

 - 8 - 

 

 

Section 2.04         Piggyback Registration Rights.

 

(a)          Subject to Section 2.04(c), if the Company at any time proposes to
file an Underwritten Offering Filing for an Underwritten Offering of shares of
Common Stock for its own account or for the account of any other Persons who
have or have been granted registration rights (a “Piggyback Underwritten
Offering”), it will give written notice of such Piggyback Underwritten Offering
to each Holder that, together with such Holder’s Affiliates, holds at least the
$5,000,000 of Registrable Securities calculated based on the Registrable
Securities Amount, which notice shall be held in strict confidence by such
Holders and shall include the anticipated filing date of the Underwritten
Offering Filing and, if known, the number of shares of Common Stock that are
proposed to be included in such Piggyback Underwritten Offering, and of such
Holders’ rights under this Section 2.04(a). Such notice shall be given promptly
(and in any event at least five Business Days before the filing of the
Underwritten Offering Filing or two Business Days before the filing of the
Underwritten Offering Filing in connection with a bought or overnight
Underwritten Offering); provided, that if the Piggyback Underwritten Offering is
a bought or overnight Underwritten Offering and the Managing Underwriter advises
the Company that the giving of notice pursuant to this Section 2.04(a) would
adversely affect the offering, no such notice shall be required (and such
Holders shall have no right to include Registrable Securities in such bought or
overnight Underwritten Offering). Each such Holder shall then have four Business
Days (or one Business Day in the case of a bought or overnight Underwritten
Offering) after the date on which the Holders received notice pursuant to this
Section 2.04(a) to request inclusion of Registrable Securities in the Piggyback
Underwritten Offering (which request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Holder and include
such other information as is requested pursuant to clause (i) of Section
2.05(c)) (any such Holder making such request, a “Piggybacking Holder”). If no
request for inclusion from a Holder is received within such period, such Holder
shall have no further right to participate in such Piggyback Underwritten
Offering. Subject to Section 2.04(c), the Company shall use commercially
reasonable efforts to include in the Piggyback Underwritten Offering all
Registrable Securities that the Company has been so requested to include by the
Piggybacking Holders; provided, however, that if, at any time after giving
written notice of a proposed Piggyback Underwritten Offering pursuant to this
Section 2.04(a) and prior to the execution of an underwriting agreement with
respect thereto, the Company or such other Persons who have or have been granted
registration rights, as applicable, shall determine for any reason not to
proceed with or to delay such Piggyback Underwritten Offering, the Company shall
give written notice of such determination to the Piggybacking Holders (which
such Holders will hold in strict confidence) and (i) in the case of a
determination not to proceed, shall be relieved of its obligation to include any
Registrable Securities in such Piggyback Underwritten Offering (but not from any
obligation of the Company to pay the Registration Expenses in connection
therewith), and (ii) in the case of a determination to delay, shall be permitted
to delay inclusion of any Registrable Securities for the same period as the
delay in including the shares of Common Stock to be sold for the Company’s
account or for the account of such other Persons who have or have been granted
registration rights, as applicable.

 

 - 9 - 

 

 

(b)          Each Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any Piggyback Underwritten Offering
at any time prior to the execution of an underwriting agreement with respect
thereto by giving written notice to the Company of its request to withdraw.

 

(c)          If the Managing Underwriter of the Piggyback Underwritten Offering
shall inform the Company of its belief that the number of Registrable Securities
requested to be included in such Piggyback Underwritten Offering, when added to
the number of shares of Common Stock proposed to be offered by the Company or
such other Persons who have or have been granted registration rights (and any
other shares of Common Stock requested to be included by any other Persons
having registration rights on parity with the Piggybacking Holders with respect
to such offering), would materially adversely affect such offering, then the
Company shall include in such Piggyback Underwritten Offering, to the extent of
the total number of securities which the Company is so advised can be sold in
such offering without so materially adversely affecting such offering (the
“Section 2.04 Maximum Number of Shares”), shares of Common Stock in the
following priority:

 

(i)          First, if the Piggyback Underwritten Offering is for the account of
the Company, all shares of Common Stock that the Company proposes to include for
its own account (the “Company Securities”) or, if the Piggyback Underwritten
Offering is for the account of any other Persons who have or have been granted
registration rights, all shares of Common Stock that such Persons propose to
include (the “Other Securities”); and

 

(ii)         Second, if the Piggyback Underwritten Offering is for the account
of the Company, to the extent that the number of Company Securities is less than
the Section 2.04 Maximum Number of Shares, the shares of Common Stock requested
to be included by the Piggybacking Holders; and holders of any other shares of
Common Stock requested to be included by Persons having rights of registration
on parity with the Piggybacking Holders with respect to such offering, pro rata
among the Piggybacking Holders and such other holders based on the number of
shares of Common Stock each requested to be included and, if the Piggyback
Underwritten Offering is for the account of any other Persons who have or have
been granted registration rights, to the extent that the number of Other
Securities is less than the Section 2.04 Maximum Number of Shares, the shares of
Common Stock requested to be included by the Piggybacking Holders, pro rata
among the Piggybacking Holders.

 

(d)          The Company or the other Persons who have or have been granted
registration rights initiating such Piggyback Underwritten Offering (if so
entitled pursuant to such registration rights), as applicable, shall select the
underwriters in any Piggyback Underwritten Offering and shall determine the
pricing of the shares of Common Stock offered pursuant to any Piggyback
Underwritten Offering, the applicable underwriting discounts and commissions and
the timing of any such Piggyback Underwritten Offering.

 

 - 10 - 

 

 

Section 2.05         Participation in Underwritten Offerings.

 

(a)          In connection with any Underwritten Offering contemplated by
Section 2.02 or Section 2.04, the underwriting agreement into which each Selling
Holder and the Company shall enter into shall contain such representations,
covenants, indemnities (subject to Section 2.10) and other rights and
obligations as are customary in Underwritten Offerings by the Company. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Selling Holder’s authority to enter into
such underwriting agreement and to sell, and information provided by such
Selling Holder for inclusion in the Registration Statement relating thereto and
its ownership of, the securities being registered on its behalf, its intended
method of distribution and any other representation required by law.

 

(b)          Any participation by Holders in a Piggyback Underwritten Offering
shall be in accordance with the plan of distribution of (i) the Company, if such
Piggyback Underwritten Offering is for the account of the Company, or (ii) any
other Persons who have or have been granted registration rights, if the
Piggyback Underwritten Offering is for the account of such other Persons.

 

(c)          In connection with any Piggyback Underwritten Offering in which any
Holder has the right to include Registrable Securities pursuant to Section 2.04,
such Holder agrees (i) to supply any information reasonably requested by the
Company in connection with the preparation of a Registration Statement and/or
any other documents relating to such registered offering (including a Selling
Stockholder Questionnaire) and (ii) to execute and deliver any agreements and
instruments being executed by all holders on substantially the same terms
reasonably requested by the Company or the Managing Underwriter, as applicable,
to effectuate such registered offering, including, without limitation,
underwriting agreements (subject to Section 2.05(a)), custody agreements,
lock-up agreements pursuant to which such Holder agrees not to sell or purchase
any securities of the Company for the same period of time following the
registered offering as is agreed to by the Company and the other participating
holders or such shorter period as the Managing Underwriter shall agree to,
powers of attorney and questionnaires.

 

(d)          If the Company or the Managing Underwriter, as applicable, requests
that the Holders take any of the actions referred to in clause (ii) of Section
2.05(c), the Holders shall take such action promptly but in any event within two
Business Days following the date of such request.

 

Section 2.06         Registration and Sale Procedures.

 

In connection with its obligations under this Article II and with respect to
each Registration Statement that includes Registrable Securities, the Company
will:

 

(a)          promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective and
to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement;

 

 - 11 - 

 

 

(b)          make available to each Selling Holder (i) as far in advance as
reasonably practicable before filing the Registration Statement, any prospectus
used in connection therewith or any supplement or amendment thereto, upon
request, copies of reasonably complete drafts of all such documents proposed to
be filed (including exhibits and each document incorporated by reference therein
to the extent then required by the rules and regulations of the Commission), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing the Registration Statement,
prospectus or supplement or amendment thereto, and (ii) such number of copies of
the Registration Statement and the prospectus included therein and any
supplements and amendments thereto as such Selling Holder may reasonably request
in order to facilitate the public sale or other disposition of the Registrable
Securities covered thereby;

 

(c)          if applicable, use commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement under
the securities or blue sky laws of such jurisdictions as the Selling Holders
shall reasonably request; provided, however, that the Company will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify, take any action that would subject the
Company to any material tax in any such jurisdiction where it is not then so
subject, or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(d)          promptly notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered by any of them under the Securities
Act, of (i) the filing of the Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to the Registration Statement or any
post-effective amendment thereto, when the same has become effective; and (ii)
the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any prospectus or
prospectus supplement thereto;

 

(e)          (i) immediately notify each Selling Holder, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (A) the happening of any event as a result of which the prospectus or
prospectus supplement contained in the Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading (in the case of any prospectus contained therein, in the
light of the circumstances under which such statements were made); (B) the
issuance or express threat of issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement, or the initiation of
any proceedings for that purpose; or (C) the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction; and (ii) following the provision of such notice, as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and take such other commercially reasonable action as is necessary to
remove a stop order, suspension, threat thereof or proceedings related thereto;

 

 - 12 - 

 

 

(f)           upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to the Registration Statement;

 

(g)          otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

(h)          cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Company are then
listed;

 

(i)           use commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(j)           provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of the Registration Statement;

 

(k)          if requested by a Selling Holder, (i) incorporate in a prospectus
supplement or post-effective amendment such information as such Selling Holder
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment;

 

(l)           in connection with an Underwritten Offering, use commercially
reasonable efforts to provide to each Selling Holder a copy of any auditor
“comfort” letters, customary legal opinions or reports of the independent
petroleum engineers of the Company relating to the oil and gas reserves of the
Company, in each case that have been provided to the Managing Underwriter in
connection with the Underwritten Offering; and

 

(m)         make available for inspection by any Selling Holder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such holder or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such Inspector
in connection with such Registration Statement; provided, that the Company need
not disclose any non-public information to any such person unless and until such
person has entered into a confidentiality agreement with the Company.

 

 - 13 - 

 

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.06, shall
forthwith discontinue offers and sales of the Registrable Securities by means of
a prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by subsection (e)
of this Section 2.06 or until it is advised in writing by the Company that the
use of the prospectus may be resumed and has received copies of any additional
or supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

Section 2.07         Cooperation by Holders.

 

The Company shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement who has failed to furnish, within five
Business Days of a request by the Company, such information that the Company
determines, after consultation with its counsel, is reasonably required in order
for the Registration Statement or prospectus supplement, as applicable, to
comply with the Securities Act. The Company may require each Holder to furnish
to the Company a written statement as to the number of shares of Common Stock
beneficially owned by such Holder. Without limiting the foregoing, with respect
to the Shelf Registration Statement, each Holder agrees to furnish to the
Company a completed questionnaire in the form attached to this Agreement as
Annex A (a “Selling Stockholder Questionnaire”) on a date that is not less than
45 days after the Closing Date or three Business Days following the date on
which such Holder receives draft materials in accordance with Section 2.06(b).

 

Section 2.08         Restrictions on Public Sales by Holders.

 

Each Holder agrees not to effect any public sale or distribution of Registrable
Securities for a period of up to 60 days following completion of an Underwritten
Offering of equity securities by the Company; provided that (i) the Company
gives written notice to such Holder of the date of the commencement and
termination of such period with respect to any such Underwritten Offering and
(ii) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters of
such Underwritten Offering on the Company or on the officers or directors or any
other shareholder of the Company on whom a restriction is imposed and (iii) the
restrictions set forth in this Section 2.08 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Selling
Holder; provided further, that this Section 2.08 shall not apply to any Holder
that, together with such Holder’s Affiliates, holds less than 5% of the
outstanding shares of Common Stock.

 

Section 2.09         Expenses.

 

The Company will pay all reasonable Registration Expenses as determined in good
faith. Each Selling Holder shall pay its pro rata share of all Selling Expenses
in connection with any sale of its Registrable Securities hereunder.

 

 - 14 - 

 

 

Section 2.10         Indemnification and Contribution.

 

(a)          Indemnification by the Company. The Company will indemnify and hold
harmless each Selling Holder, its directors, officers managers, employees,
investment managers, agents and Affiliates and each other Person, if any, who
controls such Selling Holder within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act from and against any losses, claims,
damages or liabilities, joint or several (collectively, “Losses”) to which such
Selling Holder or any such director, officer or controlling person may become
subject, under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement or any
preliminary prospectus, free writing prospectus or final prospectus contained
therein or related thereto, or any amendment or supplement thereto, or any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus, in the light of the circumstances under which such
statements were made), or (ii) any violation or alleged violation by the Company
of the Securities Act, the Exchange Act, any state securities law, or any rule
or regulations promulgated under the Securities Act, the Exchange Act or any
state securities law applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance required under this Agreement, and the Company will
reimburse such Selling Holder and each such director, officer, manager,
employee, investment manager, agent, Affiliate and controlling person for any
legal or any other expenses reasonably incurred by them in connection with
investigating or defending any such Losses, actions or proceedings
(collectively, “Expenses”); provided that the Company shall not be liable in any
such case to the extent that any such Losses or Expenses arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in such Registration Statement, preliminary prospectus,
free writing prospectus, final prospectus, amendment or supplement in reliance
upon and in conformity with information furnished to the Company in writing or
electronically by or on behalf of such Selling Holder expressly for use in the
preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder.

 

(b)          Indemnification by Selling Holders. Each Selling Holder, severally
and not jointly, will indemnify and hold harmless the Company, each director of
the Company, its directors and officers and each other Person, if any, who
controls the Company within the meaning of the Section 15 of the Securities Act
or Section 20 of the Exchange from and against any Losses to which the Company
or any such director, officer or controlling person may become subject, under
the Securities Act or otherwise, and will reimburse them for any Expenses
reasonably incurred by any of them (in each case in the same manner and to the
same extent as set forth in Section 2.10(a)), insofar as such Losses (or actions
or proceedings, whether commenced or threatened, in respect thereof) or Expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any Registration Statement or any preliminary
prospectus, free writing prospectus or final prospectus contained therein or
related thereto, or any amendment or supplement thereto, or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in the case of any
prospectus, in the light of the circumstances under which such statements were
made), if such statement or alleged statement or omission or alleged omission
was made in reliance upon and in conformity with information furnished to the
Company in writing or electronically by or on behalf of such Selling Holder
expressly for use in the preparation thereof (it being understood that any
Selling Stockholder Questionnaire furnished by such Selling Holder is furnished
expressly for this purpose). Such indemnity shall remain in full force and
effect, regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person and shall survive the transfer
of such securities by such Selling Holder.

 

 - 15 - 

 

 

(c)          Notices of Claims; Indemnification Procedures. In case any
proceeding (including any governmental investigation) shall be instituted
involving any Person in respect of which indemnity may be sought pursuant to
Section 2.10(a) or Section 2.10(b), such Person (the “Indemnified Party”) shall
promptly notify the Person against whom such indemnity may be sought (the
“Indemnifying Party”) in writing (provided that the failure of the Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Section 2.10, except to the extent the
Indemnifying Party is actually prejudiced by such failure to give notice), and
the Indemnifying Party shall be entitled to participate in such proceeding and,
unless in the reasonable opinion of outside counsel to the Indemnified Party a
conflict of interest between the Indemnified Party and Indemnifying Party may
exist in respect of such claim, to assume the defense thereof jointly with any
other Indemnifying Party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such Indemnified Party, and after notice from
the Indemnifying Party to such Indemnified Party that it so chooses, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other Expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the Indemnifying Party fails to assume the defense or
employ counsel reasonably satisfactory to the Indemnified Party, (ii) if such
Indemnified Party who is a defendant in any action or proceeding which is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party that
are not available to the Indemnifying Party or (iii) if representation of both
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct then, in any such case, the Indemnified Party
shall have the right to assume or continue its own defense as set forth above
(but with no more than one firm of counsel for all Indemnified Parties (plus one
firm of local counsel for all Indemnified Parties in each relevant
jurisdiction)), and the Indemnifying Party shall be liable for any Expenses
therefor. No Indemnifying Party shall, without the written consent of the
Indemnified Party, effect the settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
in respect of which indemnification or contribution may be sought hereunder
(whether or not the Indemnified Party is an actual or potential party to such
action or claim) unless such settlement, compromise or judgment (A) includes an
unconditional release of the Indemnified Party from all liability arising out of
such action or claim and (B) does not include a statement as to, or an admission
of, fault, culpability or a failure to act, by or on behalf of any Indemnified
Party.

 

 - 16 - 

 

 

(d)          Contribution.

 

(i)          If the indemnification provided for in this Section 2.10 is
unavailable to an Indemnified Party in respect of any Losses in respect of which
indemnity is to be provided hereunder, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall to the fullest extent permitted by
law contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses in such proportion as is appropriate to reflect the
relative fault of such party in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations.
The relative fault of the Company (on the one hand) and any Selling Holder (on
the other hand) shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such party and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

(ii)         The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 2.10(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 2.10(d)(i). The
amount paid or payable by an Indemnified Party as a result of the Losses
referred to in Section 2.10(d)(i) shall be deemed to include, subject to the
limitations set forth above, any Expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

(e)          Limitation of Holders’ Liability. Notwithstanding the provisions of
this Section 2.10, no Holder shall be liable for indemnification or contribution
pursuant to this Section 2.10 for any amount in excess of the net proceeds
received by such Holder from the sale of Registrable Securities pursuant to a
Registration Statement.

 

(f)           Indemnification Payments. The indemnification and contribution
required by this Section 2.10 shall be made by periodic payments of the amount
of any such Losses or Expenses as and when bills are received or such Losses or
Expenses are incurred.

 

Section 2.11         Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Company agrees to use its reasonable best
efforts to:

 

(a)          make and keep public information regarding the Company available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times from and after the date hereof;

 

(b)          file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
at all times from and after the date hereof; and

 

 - 17 - 

 

 

(c)          so long as a Holder owns any Registrable Securities, furnish,
unless otherwise available via EDGAR, to such Holder forthwith upon request a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed as such Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing such Holder
to sell any such securities without registration.

 

Section 2.12         Transfer or Assignment of Registration Rights.

 

The rights to cause the Company to register Registrable Securities granted to
the Holders by the Company under this Article II may be transferred or assigned
by the Holders to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, the transferee, the number of Registrable Securities transferred or assigned
to such transferee or assignee, together with any other Registrable Securities
held by such transferee or assignee, shall be at least $5,000,000 in Registrable
Securities calculated based on the Registrable Securities Amount, (b) the
Company is given written notice prior to such transfer or assignment, stating
the name and address of each such transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of the transferor
under this Agreement.

 

Section 2.13         Other Registration Rights.

 

From and after the date hereof, the Company shall not, without the prior written
consent of the Majority Holders, enter into any agreement with any current or
future holder of any securities of the Company that would allow such current or
future holder to require the Company to include securities in any registration
statement filed by the Company for such Holders on a basis other than pari passu
with, or expressly subordinate to, the piggyback rights of the Holders
hereunder; provided, that in no event shall the Company enter into any agreement
that would permit another holder of securities of the Company to participate on
a pari passu basis (in terms of priority of cut-back based on advice of
underwriters) with a Requesting Holder or a Shelf Piggybacking Holder in a Shelf
Underwritten Offering.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01         Communications.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

 

(a)          if to a Purchaser, to such Purchaser at its notice address set
forth in the Purchase Agreement;

 

(b)          if to any Holder other than a Purchaser, to such Holder at the
address provided pursuant to Section 2.12; and

 

 - 18 - 

 

 

(c)          if to the Company, to it at:

 

300 E. Sonterra Blvd., Suite 1220
San Antonio, Texas 78258
Attention: General Counsel
Email: AFuchs@lilisenergy.com

 

; or, in each case, to such other address for such party as shall have been
communicated by such party by like notice.

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent by electronic mail; and when actually received, if sent by courier service.

 

Section 3.02         Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein; provided, however, that
all or any portion of the rights and obligations of any Holder under this
Agreement may be transferred or assigned by such Holder only in accordance with
Section 2.12.

 

Section 3.03         Recapitalization, Exchanges, Etc. Affecting the Shares.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

 

Section 3.04         Aggregation of Registrable Securities.

 

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.05         Specific Performance.

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

 

 - 19 - 

 

 

Section 3.06         Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

 

Section 3.07         Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

Section 3.08         Governing Law.

 

THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT)
THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT (INCLUDING ANY CLAIM OR
CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR
WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT), WILL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS. ANY ACTION AGAINST ANY PARTY RELATING TO THE
FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT OF COMPETENT
JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE
COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH ACTION. THE PARTIES
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES HERETO AGREES THAT A JUDGMENT
IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 3.09         Severability of Provisions.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.10         Entire Agreement.

 

This Agreement, the Purchase Agreement and the Certificate of Designations is
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein with respect to the rights granted by the Company set
forth herein. This Agreement supersedes all prior agreements and understandings
between the parties with respect to such subject matter.

 

 - 20 - 

 

 

Section 3.11         Amendment.

 

This Agreement may be amended only by means of a written amendment signed by the
Company and the Majority Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

Section 3.12         No Presumption.

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

Section 3.13         Obligations Limited to Parties to Agreement.

 

Each of the parties hereto covenants, agrees and acknowledges that no Person
other than the Holders and the Company shall have any obligation hereunder and
that, notwithstanding that one or more of the Holders may be a corporation,
partnership or limited liability company, no recourse under this Agreement or
under any documents or instruments delivered in connection herewith or therewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any Holder or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any Holder or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Holders under this Agreement or any documents or instruments delivered in
connection herewith or therewith or for any claim based on, in respect of or by
reason of such obligation or its creation, except in each case for any
transferee or assignee of a Holder hereunder.

 

Section 3.14         Independent Nature of Holders’ Obligations.

 

The obligations of each Holder under this Agreement are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder under this
Agreement. Nothing contained herein, and no action taken by any Holder pursuant
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement.
Each Holder shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any other Holder to be joined as an additional party
in any proceeding for such purpose.

 

 - 21 - 

 

 

Section 3.15         Interpretation.

 

Article and Section references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any determination, consent or approval is to be made or
given by a Holder under this Agreement, such action shall be in such Holder’s
sole discretion unless otherwise specified.

 

[Signature pages follow]

 

 - 22 - 

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

  COMPANY:       LILIS ENERGY, INC.         By:     Name:     Title:  

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 

 

 

 

SEVERALLY AND NOT JOINTLY FOR EACH ENTITY LISTED BELOW:

        By:           Name:           Title:           THE VÄRDE FUND VI-A,
L.P., as a Purchaser   By: Värde Investment Partners G.P., LLC, its General
Partner   By: Värde Partners, L.P., its Managing Member   By: Värde Partners,
Inc., its General Partner       VÄRDE INVESTMENT PARTNERS, L.P., as a Purchaser
  By: Värde Investment Partners G.P., LLC, its General Partner   By: Värde
Partners, L.P., its Managing Member   By: Värde Partners, Inc., its General
Partner       THE VÄRDE FUND XI (MASTER), L.P., as a Purchaser   By: Värde Fund
XI G.P., LLC, its General Partner   By: Värde Partners, L.P., its Managing
Member   By: Värde Partners, Inc., its General Partner       VÄRDE INVESTMENT
PARTNERS (OFFSHORE) MASTER, L.P., as a Purchaser   By: Värde Investment Partners
G.P., LLC, its General Partner   By: Värde Partners, L.P., its Managing Member  
By: Värde Partners, Inc., its General Partner       THE VÄRDE SKYWAY MASTER
FUND, L.P., as a Purchaser   By: The Värde Skyway Fund G.P., LLC, its General
Partner   By: Värde Partners, L.P., its Managing Member   By: Värde Partners,
Inc., its General Partner       THE VÄRDE FUND XII (MASTER), L.P., as a
Purchaser   By: The Värde Fund XII G.P., LLC, its General Partner   By: The
Värde Fund XII UGP, LLC, its General Partner   By: Värde Partners, L.P., its
Managing Member   By: Värde Partners, Inc., its General Partner

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

 

 

 

LILIS ENERGY, INC.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Lilis Energy, Inc., a Nevada corporation (the “Company”), understands that
the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities, in accordance
with the terms of the Registration Rights Agreement (the “Registration Rights
Agreement”) to which this document is annexed. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Registration Rights Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2.Address for Notices to Selling Stockholder:

 

     



Telephone:   

 

 

 

 

Fax:    Contact Person:   

 

3.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ¨ No ¨

 

(b)If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ¨ No ¨

 

Note: If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ¨ No ¨

 

(d)If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ¨ No ¨

 

Note: If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4.Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

(a)Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

   

 

5.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past two years.



 

 

 

 

State any exceptions here:

 

   

 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:     Beneficial Owner:  



  By:     Name:           Title:  

 

PLEASE FAX A COPY (OR EMAIL A. PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

 

Lilis Energy, Inc.

Attn: General Counsel

300 E. Sonterra Blvd., Suite 1220

San Antonio, TX 78258

Email: AFuchs@lilisenergy.com

 

 

 

 

Exhibit D

 

Form of Nevada Opinion

 

[See Attached.]

 

Exhibit D

 

 

FENNEMORE CRAIG,P.C.

300 E. Second Street

Suite 1510

Reno, Nevada 89501

(775) 788-2200

 

  Law Offices   Denver (303) 291-3200   Las Vegas (702) 692-8000   Nogales (520)
281-3480   Phoenix (602) 916-5000   Reno (775) 788-2200   Tucson (520) 879-6800

 

January 31, 2018

 

The Purchasers listed on Schedule A attached hereto

 

Re:Lilis Energy, Inc.

 

Ladies and Gentlemen:

 

We are special Nevada (the "State") counsel to Lilis Energy, Inc., a Nevada
corporation (the "Company"), in connection with that certain Securities Purchase
Agreement dated as of January 30, 2018 by and among the Company and the
purchasers party thereto (the "Securities Purchase Agreement"). The opinion is
delivered to you pursuant to Section 2.2 (a)(vii) of the Securities Purchase
Agreement. Capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Securities Purchase Agreement.

 

In rendering this opinion, we have examined the following, each dated as of the
date hereof unless otherwise provided:

 

(a)          an executed copy of the Securities Purchase Agreement;

 

(b)          an executed copy of the Registration Rights Agreement;

 

(c)          the Certificate of Designation of Preferences, Rights and
Limitations (the "Certificate of Designations") of Series C 9.75% Convertible
Participating Preferred Stock (the "Preferred Stock") of the Company filed with
the Secretary of State of the State of Nevada on January 31, 2018; and

 

(d)          a copy of resolutions adopted by the Board of Directors relating
to, among other matters, approval of the Certificate of Designations and
issuance of 100,000 shares of the Preferred Stock (the Purchased Shares"),
certified by an officer of the Company as of the date hereof.

 

We have not reviewed, and express no opinion as to, any instrument or agreement
referred to or incorporated by reference in the foregoing documents. We have
also examined originals or copies of such corporate records and certificates of
public officials as we have deemed necessary or advisable for purposes of this
opinion.

 

 

 

 

We have assumed the authenticity of all documents submitted to us as originals,
the genuineness of all signatures, the legal capacity of natural persons and the
conformity to originals of all copies of all documents submitted to us. We have
relied upon the certificates of all public officials and corporate officers with
respect to the accuracy of all factual matters contained therein.

 

As used herein, the phrase "the best of our knowledge" means only such actual
knowledge as we have obtained from consultation with attorneys presently in our
firm whom we have determined are likely, in the ordinary course of their
respective duties, to have knowledge of the matters covered by such opinions.
Except as expressly provided otherwise herein, we have not conducted any other
investigation or review in connection with the opinions rendered herein,
including without limitation a review of any of our files or the files of the
Company.

 

We note that the Company has reserved, and assume it will continue to maintain
reserved, a sufficient number of shares of its duly authorized, but unissued,
Common Stock as is necessary to provide for the issuance of the Common Stock
issuable upon conversion of the Preferred Stock.

 

Based upon and subject to the foregoing, and subject to the qualifications,
assumptions and limitations hereinafter set forth, it is our opinion that:

 

1.          The Company is a corporation duly incorporated under the laws of the
State and in good standing in the State of Nevada, with the corporate power and
authority to conduct its business and own its properties as presently conducted.

 

2.          The execution and delivery to the Purchasers by the Company of the
Securities Purchase Agreement, the Certificate of Designations and the
Registration Rights Agreement (collectively, the "Opinion Documents"), and the
performance by the Company of its obligations thereunder, have been authorized
by all necessary corporate action by the Company and the Opinion Documents have
been duly executed and delivered by the Company.

 

3.          The execution and delivery to the Purchasers by the Company of the
Opinion Documents, and the performance by the Company of its obligations
thereunder, do not violate any provision of the articles of incorporation or
bylaws (together, the "Organizational Documents") of the Company.

 

4.          The execution and delivery to the Purchasers by the Company of the
Opinion Documents, and the performance by the Company of its obligations under
each Opinion Document, do not require under Nevada law any filing or
registration by the Company with, or approval or consent to the Company of, any
governmental agency or authority of the State of Nevada, that has not been made
or obtained except that we express no opinion with respect to any securities
laws.

 

5.          Issuance of (i) the Purchased Shares in accordance with the terms of
the Securities Purchase Agreement and (ii) Common Stock issuable upon conversion
of the Purchased Shares has been duly authorized by all necessary corporate
action on the part of the Company.

 

 

 

 

6.          Upon issuance of the Purchased Shares in accordance with the terms
of the Securities Purchase Agreement, the Purchased Shares wi ll be duly issued,
fully paid and non- assessable and, to the best of our knowledge, free and clear
of all liens, and will not be issued in violation of preemptive or other similar
rights pursuant to (A) any statute, rule or regulation of the State of Nevada
(B) the Company's Organizational Documents in effect on the date hereof or (C)
to the best of our knowledge , any agreement to which the Company was a party or
bound.

 

7.          The shares of Common Stock issuable upon conversion of the Preferred
Stock, when issued in accordance with the terms of the Certificate of
Designations, will be duly issued, fully paid and non-assessable and , to the
best of our knowledge , free and clear of all liens, and wi ll not be issued in
violation of preemptive or other similar rights pursuant to (A) any statute,
rule or regulation of the State of Nevada (B) the Company's Organizational
Documents as in effect on the date hereof or (C) to the best of our knowledge ,
any agreement to which the Company or any of its subsidiaries is a party or
bound.

 

Nothing herein shall be deemed an opinion as to the laws of any jurisdiction
other than the State.

 

This opinion is issued in the State of Nevada. By issuing this opinion,
Fennemore Craig, P.C. (i) shall not be deemed to be transacting busi ness in any
other state or jurisdiction other than the State of Nevada, and (ii) does not
consent to the jurisdiction of any state other than the State of Nevada. Any
claim or cause of action arising out of the opinions expressed herein must be
brought in the State of Nevada. Your acceptance of this opinion shall constitute
your agreement to the foregoing.

 

This opinion is intended solely for use by the addressees solely in connection
with the transactions pursuant to the Securities Purchase Agreement. It may not
be relied upon by any other person or for any other purpose , or reproduced or
filed publicly by any person, without the written consent of this firm.

 

  Very truly yours,       FENNEMORE CRAIG, P.C.

 

CDOL

 

 

 

 

SCHEDULE A

 

PURCHASERS

 

1.THE YARDE FUND VI-A, L.P.

 

2.YARDE INVESTMENT PARTNERS, L.P.

 

3.THE VARDE FUND XI (MASTER), L.P.

 

4.YARDE INVESTMENT PARTNERS (OFFSHORE) MASTER, L.P.

 

5.THE VARDE SKYWAY MASTER FUND, L.P.

 

6.THE YARDE FUND XII (MASTER), L.P.

 

 





